Exhibit 10.2
EXECUTION COPY
5133702.12
DEBTOR-IN-POSSESSION CREDIT AGREEMENT,
dated as of November 15, 2009,
among
CHAMPION HOME BUILDERS CO.,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as the Borrower,
CHAMPION ENTERPRISES, INC.,
a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,
as the Parent,
VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO TIME
PARTIES HERETO,
as the Lenders,
and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent
 
LEAD ARRANGER AND SOLE BOOK RUNNER
AND SYNDICATION AGENT:
CREDIT SUISSE SECURITIES (USA) LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    2  
SECTION 1.1. Defined Terms
    2  
SECTION 1.2. Use of Defined Terms
    36  
SECTION 1.3. Cross-References
    36  
SECTION 1.4. Accounting and Financial Determinations; Time
    36  
 
       
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS
    37  
SECTION 2.1. Commitments
    37  
SECTION 2.2. The NM Loans and the Roll-Up Loans
    37  
SECTION 2.3. DIP Letters of Credit
    39  
SECTION 2.4. Synthetic Deposit Account
    39  
SECTION 2.5. Reduction of the Commitment Amounts
    42  
SECTION 2.6. Borrowing Procedures
    42  
SECTION 2.7. Continuation and Conversion Elections
    43  
SECTION 2.8. Funding
    43  
SECTION 2.9. DIP Letter of Credit Issuance Procedures
    44  
SECTION 2.10. Register; Notes
    46  
SECTION 2.11. Accounts
    47  
SECTION 2.12. Allocation Mechanism with respect to NM Loans and DIP Letters of
Credit
    50  
 
       
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
    51  
SECTION 3.1. Repayments and Prepayments; Application
    51  
SECTION 3.2. Interest Provisions
    54  
SECTION 3.3. Fees
    56  
 
       
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
    56  
SECTION 4.1. LIBO Rate Lending Unlawful
    56  
SECTION 4.2. Deposits Unavailable
    57  
SECTION 4.3. Increased LIBO Rate Loan Costs, etc
    57  
SECTION 4.4. Funding Losses
    58  
SECTION 4.5. Increased Capital Costs
    58  
SECTION 4.6. Taxes
    59  
SECTION 4.7. Payments, Computations, etc
    62  
SECTION 4.8. Sharing of Payments
    63  
SECTION 4.9. Setoff
    63  
SECTION 4.10. Change of Lending Office
    64  
SECTION 4.11. Replacement of Lenders
    64  
SECTION 4.12. Application to Participation Fees
    65  
SECTION 4.13. Payment of Obligations
    65  
SECTION 4.14. No Discharge; Survival of Claims
    65  
 
       
ARTICLE V CONDITIONS TO CLOSING
    65  
SECTION 5.1. Initial Credit Extension
    65  
SECTION 5.2. All Credit Extensions
    73  
SECTION 5.3. NM Lender Delayed Draw Commitment Amount Availability
    74  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    75  
 
        i


 



--------------------------------------------------------------------------------



 



              Page
SECTION 6.1. Organization, etc
    75  
SECTION 6.2. Due Authorization, Non-Contravention, etc
    75  
SECTION 6.3. Government Approval, Regulation, etc
    75  
SECTION 6.4. Validity, Enforceability, etc
    76  
SECTION 6.5. Financial Information
    76  
SECTION 6.6. No Material Adverse Change
    76  
SECTION 6.7. Litigation, Labor Controversies, etc
    77  
SECTION 6.8. Subsidiaries
    77  
SECTION 6.9. Ownership of Properties
    77  
SECTION 6.10. Taxes; Other Laws
    78  
SECTION 6.11. ERISA Matters
    78  
SECTION 6.12. Environmental Warranties
    79  
SECTION 6.13. Accuracy of Information; Projections
    80  
SECTION 6.14. Regulations T, U and X
    80  
SECTION 6.15. [Reserved]
    81  
SECTION 6.16. Accounts and Cash Management Accounts
    81  
SECTION 6.17. Labor Matters
    81  
SECTION 6.18. UK Pension Matters
    81  
SECTION 6.19. UK Financial Assistance
    82  
SECTION 6.20. Intellectual Property
    82  
SECTION 6.21. Insurance
    83  
SECTION 6.22. [Reserved]
    84  
SECTION 6.23. [Reserved]
    84  
SECTION 6.24. Use of Proceeds
    84  
SECTION 6.25. Waiver of any Priming Rights
    85  
SECTION 6.26. Milestones
    85  
SECTION 6.27. Secured, Super-Priority Obligations
    85  
 
       
ARTICLE VII AFFIRMATIVE COVENANTS
    87  
SECTION 7.1. Financial Information, Financing Reporting, Notices, etc
    87  
SECTION 7.2. Maintenance of Existence; Compliance with Contracts, Laws, etc
    90  
SECTION 7.3. Maintenance of Properties
    90  
SECTION 7.4. Insurance
    91  
SECTION 7.5. Books and Records; Inspections
    91  
SECTION 7.6. Environmental Laws
    92  
SECTION 7.7. Use of Proceeds
    93  
SECTION 7.8. Subsidiary Guarantors, Security, Further Assurances, etc
    93  
SECTION 7.9. Maintenance of Corporate Separateness
    96  
SECTION 7.10. Rating of Loans
    96  
SECTION 7.11. Cash Management
    96  
SECTION 7.12. Post-Closing Requirements
    96  
SECTION 7.13. UK Pension Matters
    97  
SECTION 7.14. [Reserved]
    98  
SECTION 7.15. Financial Consultant
    98  
SECTION 7.16. Entry of the Final Order
    98  
SECTION 7.17. Updated DIP Approved Budget
    98  
SECTION 7.18. Certain Milestones
    99  
SECTION 7.19. Payment Obligations
    99  
 
       
ARTICLE VIII NEGATIVE COVENANTS
    100  
SECTION 8.1. Business Activities
    100  
 
        ii


 



--------------------------------------------------------------------------------



 



              Page
SECTION 8.2. Indebtedness
    100  
SECTION 8.3. Liens
    101  
SECTION 8.4. Financial Covenants
    103  
SECTION 8.5. Investments
    104  
SECTION 8.6. Restricted Payments, etc
    104  
SECTION 8.7. [Reserved]
    104  
SECTION 8.8. Issuance of Capital Securities
    104  
SECTION 8.9. Consolidation, Merger and Other Fundamental Changes
    104  
SECTION 8.10. Permitted Dispositions
    105  
SECTION 8.11. Modification of Certain Agreements
    105  
SECTION 8.12. Transactions with Affiliates
    105  
SECTION 8.13. Payment of Prepetition Claims
    106  
SECTION 8.14. Restrictive Agreements, etc
    106  
SECTION 8.15. Accounting Changes
    106  
SECTION 8.16. Activities of the Parent
    106  
SECTION 8.17. [Reserved]
    107  
SECTION 8.18. Use of Proceeds
    107  
SECTION 8.19. [Reserved]
    107  
SECTION 8.20. Claims Against a Lender
    107  
SECTION 8.21. Existence of Claims Entitled to Super-Priority
    107  
SECTION 8.22. Contingent Liabilities
    107  
 
       
ARTICLE IX EVENTS OF DEFAULT
    108  
SECTION 9.1. Listing of Events of Default
    108  
SECTION 9.2. Remedies
    115  
SECTION 9.3. Additional Remedies for Other Events of Default
    115  
SECTION 9.4. Reservation of Rights
    116  
 
       
ARTICLE X THE AGENTS
    116  
SECTION 10.1. Actions
    116  
SECTION 10.2. Funding Reliance, etc
    117  
SECTION 10.3. Exculpation; Notice of Default
    117  
SECTION 10.4. Successor
    118  
SECTION 10.5. Credit Extensions by the Administrative Agent and the DIP Letter
of Credit Issuer
    119  
SECTION 10.6. Credit Decisions
    119  
SECTION 10.7. Copies, etc
    119  
SECTION 10.8. Reliance by the Administrative Agent and DIP Letter of Credit
Issuer
    120  
SECTION 10.9. The Agents and the DIP Letter of Credit Issuer
    120  
SECTION 10.10. Posting of Approved Electronic Communications
    120  
 
       
ARTICLE XI PARENT GUARANTY
    122  
SECTION 11.1. Guaranty
    122  
SECTION 11.2. Acceleration of Obligations Hereunder
    122  
SECTION 11.3. Obligations Hereunder Absolute, etc
    122  
SECTION 11.4. Reinstatement, etc
    123  
SECTION 11.5. Waiver, etc
    124  
SECTION 11.6. Postponement of Subrogation
    124  
SECTION 11.7. Successors, Transferees and Assigns; Transfers of Notes, etc
    124  
 
       
ARTICLE XII MISCELLANEOUS PROVISIONS
    124  
 
        iii


 



--------------------------------------------------------------------------------



 



              Page
SECTION 12.1. Waivers, Amendments, etc
    124  
SECTION 12.2. Notices; Time
    126  
SECTION 12.3. Payment of Costs and Expenses
    126  
SECTION 12.4. Indemnification
    127  
SECTION 12.5. Survival
    128  
SECTION 12.6. Severability
    129  
SECTION 12.7. Headings
    129  
SECTION 12.8. Execution in Counterparts
    129  
SECTION 12.9. Governing Law; Entire Agreement
    129  
SECTION 12.10. Successors and Assigns
    129  
SECTION 12.11. Sale and Transfer of Credit Extensions; Participations in Credit
Extensions; Notes
    129  
SECTION 12.12. Other Transactions
    135  
SECTION 12.13. Independence of Covenants and Default Provisions
    135  
SECTION 12.14. Confidentiality
    136  
SECTION 12.15. Forum Selection and Consent to Jurisdiction
    137  
SECTION 12.16. Waiver of Jury Trial
    137  
SECTION 12.17. Counsel Representation
    138  
SECTION 12.18. PATRIOT Act
    138  
SECTION 12.19. Certain Matters Relating to Roll-Up Loans
    138  
SECTION 12.20. Parallel Debt with Respect to Obligations Enforceable Under Dutch
Law
    138  
SECTION 12.21. Consent to Amendment of Prepetition Credit Agreement
    140  
SCHEDULE I    —    Disclosure Schedule
       
SCHEDULE II   —    Allocation Schedule
       
SCHEDULE III  —    UK Mandatory Cost Calculation
       
SCHEDULE IV  —    List of US Guarantors
       
EXHIBIT A-1    —    Form of Roll-Up Note
       
EXHIBIT A-2    —    Form of NM Note
       
EXHIBIT B-1     —    Form of Borrowing Request
       
EXHIBIT B-2     —    Form of Issuance Request
       
EXHIBIT C        —    Form of Continuation/Conversion Notice
       
EXHIBIT D        —    Form of Lender Assignment Agreement
       
EXHIBIT E        —    Form of Compliance Certificate
       
EXHIBIT F        —    Copy of Subsidiary Guaranty
       
EXHIBIT G        —    Copy of Pledge and Security Agreement
       
EXHIBIT H        —    Forms of Canadian Collateral Documents
       
EXHIBIT I         —    Initial DIP Approved Budget
       
EXHIBIT J         —    Copy of Interim Order
       
EXHIBIT K        —    Forms of UK Collateral Documents
       
EXHIBIT L        —    Forms of Dutch Collateral Documents
       
 
        iv


 



--------------------------------------------------------------------------------



 



DEBTOR-IN-POSSESSION CREDIT AGREEMENT
     THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT, dated as of November 15, 2009,
is made by and among CHAMPION HOME BUILDERS CO., a Michigan corporation, as a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (as
defined below) (the “Borrower”), CHAMPION ENTERPRISES, INC., a Michigan
corporation, as a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “Parent” or “Parent Guarantor”), the Subsidiaries (as
defined below) of the Borrower listed on the signature pages hereof as
Subsidiary Guarantors (the “Subsidiary Guarantors” and together with the Parent
Guarantor, the “Guarantors”), with each U.S. Guarantor (as defined below) as a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code, various
financial institutions and other Persons (as defined below) from time to time
parties hereto (the “Lenders”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(“Credit Suisse”), as the administrative agent (in such capacity, the
“Administrative Agent”), and as collateral agent for the Lenders (in such
capacity, and together with the Canadian Collateral Agent (as defined below) and
their respective successors and assigns, the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, on November 15, 2009 (the “Petition Date”), the Borrower and the
U.S. Guarantors (each a “Debtor” and together, the “Debtors”) each filed a
voluntary petition for relief (collectively, the “Cases”) under chapter 11 of
the Bankruptcy Code with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”); and
     WHEREAS, the Borrower and the U.S. Guarantors are continuing to operate
their respective businesses and manage their respective properties as
debtors-in-possession under sections 1107(a) and 1108 of the Bankruptcy Code;
and
     WHEREAS, the Borrower has requested that the Lenders provide a two draw new
money term loan facility (the “DIP Term Loan Facility”) in an aggregate
principal amount not to exceed $38,000,000 to fund the continued operation of
the Borrower’s and the Guarantor’s businesses as debtors and
debtors-in-possession under the Bankruptcy Code and for the other purposes
specified herein; and
     WHEREAS, the Borrower has also requested that certain financial
institutions (which may include one or more Lenders) provide it with a synthetic
letter of credit facility (the “DIP Letter of Credit Facility” and, together
with the DIP Term Loan Facility, the “DIP Loan Facility”) to provide for the
issuance of letters of credit in an aggregate stated amount not to exceed
$2,000,000 to fund the continued operation of the Borrower’s and the Guarantor’s
businesses and for the other purposes specified herein, and in particular, to
support the continued availability of crucial financing to the Canadian
Guarantors; and
     WHEREAS, as a condition to the agreement of the Lenders to provide the DIP
Term Loan Facility and the DIP Letter of Credit Facility, the Borrower and the
Lenders have agreed to roll up loans and letter of credit exposure under the
Prepetition Credit Agreement (as defined below) at the times and in the amounts
specified herein up to an aggregate principal and stated

 



--------------------------------------------------------------------------------



 



amount equal to $40,000,000, which shall hereafter be obligations under and
governed by this Agreement and the Orders; and
     WHEREAS, as a condition to the effectiveness hereof and in consideration of
the direct and indirect benefits provided hereby, each of the Guarantors has
agreed to guaranty the obligations of the Borrower hereunder and the Borrower
and each of the Guarantors has agreed to secure its obligations to the Lenders
hereunder with, inter alia, security interests in, and liens on, substantially
all of its property and assets, whether real or personal, tangible or
intangible, now existing or hereafter acquired or arising, and to cause all
other Collateral (as defined below) to be granted, all as more fully provided
herein; and
     WHEREAS, the Lenders are willing to make available to the Borrower such
post-petition loans and letters of credit and to roll up loans and letter of
credit exposure under the Prepetition Credit Agreement, but only upon the terms
and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     SECTION 1.1. Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, except where the context otherwise requires, have the following meanings
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “ABR Rate” is defined in Section 3.2.1.
     “Account” means, collectively, the Reserve Account, the Operating Account,
the Interest Reserve Account, the Carve-Out Account, each Deposit Account and
each other “securities account” and “deposit account” (as such terms are defined
in Section 9-102 of the UCC) established by the Borrower with a financial
institution satisfactory to the Administrative Agent; each foregoing account, an
“Account”.
     “Additional NM Loans” is defined in Section 2.2(b).
     “Additional Roll-Up Entitlements” is defined in Section 2.2(c).
     “Adequate Protection Obligations” means, as adequate protection for the use
of the Prepetition Collateral, the Debtors’ obligations to provide the
Prepetition Lenders with, subject to the terms of the Orders: (a) continued
liens on the Collateral, junior and subordinate to the Carve Out and the liens
securing the Loans; (b) replacement liens on, and security interests in, the
Collateral, subject only to the Carve Out and the liens on, and security
interests in, the Collateral granted to the Collateral Agent and the Lenders
under the Loans and the Orders, as the case may be, and any Third Party Liens;
and (c) an administrative expense claim with priority over all other
administrative expense claims and unsecured claims against the Debtors, subject

2



--------------------------------------------------------------------------------



 



only to the Carve Out and to the Superpriority Claims granted to the
Administrative Agent, Collateral Agent and the Lenders under the Loans and the
Orders, as the case may be.
     “Adjusted Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Base Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Adjusted
Base Rate due to a change in the Base Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively. The Administrative
Agent will give notice promptly to the Borrower and the Lenders of changes in
the Adjusted Base Rate; provided that the failure to give such notice shall not
affect the Adjusted Base Rate in effect after any such change.
     “Adjusted LIBO Rate” means, with respect to any NM Loan or Rolled-Up Loan
maintained as a LIBO Rate Loan, or with respect to Participation Fees, for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate of such
Interest Period multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” is defined in the preamble and includes each other
Person appointed as the successor Administrative Agent pursuant to Section 10.4.
     “Affected Lender” is defined in Section 4.11.
     “Affiliate” of any Person means any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person. “Control” of a Person means the power, directly or indirectly, (a) to
vote (under ordinary circumstances) 10% or more of the Capital Securities (on a
fully diluted basis) of such Person for the election of directors, managing
members or general partners (as applicable) or (b) to direct or cause the
direction of the management and policies of such Person (whether by contract or
otherwise).
     “Agent” or “Agents” means, collectively, the Administrative Agent, the
Collateral Agent, the Lead Arranger and Sole Book Runner and the Syndication
Agent, together with any successors in any such capacity.
     “Agreement” means, on any date, this Debtor-in-Possession Credit Agreement,
as the same may thereafter from time to time be further amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
its terms and in effect on such date.
     “Allocation Percentage” shall mean, as to each Lender, a fraction,
expressed as a decimal, of which (a) the numerator shall be the aggregate of the
sum, without duplication, of (i) the Obligations owed to such Lender on the
Exchange Date (whether or not at the time due and payable) in respect of the NM
Commitments, the NM Loans, the DIP Letter of Credit Commitment and the DIP
Letter of Credit Outstandings and (b) the denominator shall be the aggregate of
the Obligations owed to all the Lenders (whether or not at the time due and
payable) immediately prior to the occurrence of the Exchange Date in respect of
the NM Commitments, the NM Loans, the DIP Letter of Credit Commitment and the
DIP Letter of Credit Outstandings.
     “Allocation Schedule” means the table set forth on Schedule II listing, as
of the Closing Date, for each Lender the amount, if any, of (a) the NM Loans and
Synthetic Deposit Percentage

3



--------------------------------------------------------------------------------



 



of such Lender, and (b) such Lender’s, or such Lender’s Related Prepetition
Lender’s, corresponding Roll-Up Amount.
     “Applicable LIBOR Margin” is defined in Section 3.2.1(b).
     “Approved Fund” means any Person (other than a natural Person) that (a) is
or will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business, and (b) is administered or managed by a Lender, an Affiliate of a
Lender or a Person or an Affiliate of a Person that administers or manages a
Lender.
     “Authorized Officer” means, relative to any Obligor, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or equivalent thereof), and such
Obligor’s chief financial officer or chief accounting officer.
     “Backstop Fee Letter” means the confidential letter, dated November 8,
2009, between the Borrower and the Prepetition Lenders that are Lenders
hereunder on the Closing Date.
     “Bankruptcy Code” means title 11, United States Code, as amended from time
to time.
     “Bankruptcy Court” is defined in the recitals of this Agreement.
     “Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York as its base rate for Dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit; provided that any term or provision hereof to the
contrary notwithstanding, at no time shall the Base Rate be less than (a) 4.00%,
in the case of NM Loans, nor (b) 4.25%, in the case of Roll-Up Loans, regardless
of any rate established by the Administrative Agent in accordance with the
foregoing.
     “Base Rate Loan” means a Loan bearing interest at a fluctuating rate
determined by reference to the Adjusted Base Rate.
     “Base Return” means an amount equal to the Adjusted LIBO Rate (but without
giving effect to clause (ii) of the proviso at the end of the definition of LIBO
Rate) for the applicable Investment Period if such deposit were deemed to be a
LIBO Rate Loan hereunder for such Investment Period (exclusive of any applicable
margin that would otherwise be applicable thereto).
     “BIA” means the Bankruptcy and Insolvency Act (Canada).
     “Bidding Procedures Order” is defined in Section 7.18(a).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States.
     “Borrower” is defined in the preamble.

4



--------------------------------------------------------------------------------



 



     “Borrowing” means a borrowing (or, in the case of Roll-Up Loans, roll-up)
consisting of simultaneous Loans of the same type and, in the case of LIBO Rate
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.2.
     “Borrowing Request” means a request and certificate duly executed by an
Authorized Officer of the Borrower substantially in the form of Exhibit B1
hereto.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar and Sterling deposits in the London interbank market.
     “Canadian Collateral Agent” means Credit Suisse AG, Toronto Branch or any
nominee or trustee designated by the Collateral Agent from time to time and
their respective successors and assigns.
     “Canadian Collateral Documents” means the Canadian Guaranty, the Canadian
Pledge and Security Agreement, and each other agreement pursuant to which the
Administrative Agent or the Collateral Agent is granted a Lien to secure the
Obligations, or the obligations under the Canadian Guaranty, and each other
agreement, certificate, document or instrument delivered in connection with any
Canadian Collateral Document, whether or not specifically mentioned herein or
therein.
     “Canadian Guarantor” means a Guarantor that is domiciled in Canada.
     “Canadian Guaranty” means the guaranty, to be dated as of the Closing Date,
by each of Moduline Industries (Canada) ULC, SRI Homes ULC, Dynamic Modular
Homes Ltd. and any other Canadian Guarantor, in favor of the Administrative
Agent, substantially in the form of Exhibit H hereto, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
its terms.
     “Canadian Pledge and Security Agreement” means the pledge and security
agreement, to be dated as of the Closing Date, by each of the Canadian
Guarantors and CHB Holdings B.V. in favor of the Collateral Agent, to secure the
Obligations of the Canadian Guarantors and the Borrower, substantially in the
form of Exhibit H hereto, as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with its terms.
     “Canadian Subsidiary” means a Subsidiary of the Borrower that is domiciled
in Canada.
     “Canadian Support Agreement” is defined in Section 5.1.21.
     “Capital Expenditures” means for any period, the sum of (a) the aggregate
amount of all expenditures of the Parent and its Subsidiaries for fixed or
capital assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures, and (b) the aggregate amount of the
principal component of all Capitalized Lease Liabilities incurred during such
period by the Parent and its Subsidiaries.

5



--------------------------------------------------------------------------------



 



     “Capital Securities” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.
     “Capitalized Lease Liabilities” means all monetary obligations of the
Borrower or any of its Subsidiaries under any leasing or similar arrangement
which have been (or, in accordance with GAAP, should be) classified as
capitalized leases.
     “Carve-Out” means (a) all unpaid fees required to be paid in the Cases to
the clerk of the Bankruptcy Court and to the office of the United States Trustee
under 28 U.S.C. § 1930(a), to the extent such fees were incurred prior to the
date of delivery by the Administrative Agent to the Borrower of a notice of an
Event of Default; (b) prior to the date of delivery by the Administrative Agent
of a Carve-Out Notice to the Borrower, all accrued but unpaid fees and expenses
then incurred by professionals retained by the Debtors or the professionals
retained by a Committee (including reasonable expenses of the members of a
Committee) in these Cases and allowed by the Bankruptcy Court (collectively, the
“Professional Expenses”)(the “Pre-Carve-Out Notice Amount”), provided that the
Pre-Carve-Out Notice Amount shall not exceed the amounts set forth in the DIP
Approved Budget for such items (including, any unused amounts for Professional
Expenses prior to the date of a Carve Out Event that are rolled forward under
such DIP Approved Budget); and (c) all Professional Expenses incurred after the
date of delivery of a Carve-Out Notice that are subsequently allowed by order of
the Bankruptcy Court (the “Post-Carve-Out Notice Amount”), provided that the
Post-Carve-Out Notice Amount shall not exceed $625,000 in the aggregate;
provided, however, that the Carve Out shall not include, apply to or be
available for any fees, disbursements, costs or expenses incurred by any party
in connection with: (i) challenging the amount, extent, validity, perfection,
priority or enforceability of, or asserting any defense, counterclaim or offset
to, the obligations under the Prepetition Credit Agreement, or the security
interests and liens of the Secured Parties or the Prepetition Lenders in respect
thereof; or (ii) the investigation (including discovery proceedings), initiation
or prosecution of any other claims, causes of action, adversary proceedings or
other litigation against the Lenders, the Administrative Agent, the Collateral
Agent, any other Agent, the Prepetition Lenders, the Prepetition Administrative
Agent, the Prepetition Lead Arranger and Sole Book Runner, the Prepetition
Syndication Agent, the Prepetition Collateral Trustee or any other Prepetition
Credit Agreement Agent; provided, further, that the Committee may expend up to
$25,000 in fees and expenses investigating the obligations under the Prepetition
Credit Agreement and any claims, causes of action or adversary proceedings or
other litigation with respect to the security interest and liens of the
Prepetition Lenders, so long as no claim or challenge is filed by the Committee
under either clause (i) or (ii) herein.
     “Carve-Out Event” means the occurrence of an Event of Default (or an event
which with the giving of notice or lapse of time or both would constitute an
Event of Default), (a) notice of which has been given by the Administrative
Agent to the Borrower, or (b) in respect of which the Borrower has knowledge of
such Event of Default and fails to provide notice to the Administrative Agent
within two (2) Business Days of obtaining such knowledge.
     “Carve-Out Notice” means written notice from the Administrative Agent,
notifying the Borrower that the Administrative Agent is exercising, or is
entitled to exercise, any remedies on its behalf or on behalf of the other
Secured Parties under Article IX of this Agreement. A Carve-

6



--------------------------------------------------------------------------------



 



Out Notice shall be deemed to have been given automatically upon the occurrence
of a Carve-Out Event of the type specified in clause (b) of the definition
thereof.
     “Cases” is defined in the recitals to this Agreement.
     “Cash Collateralize” means, with respect to any Letter of Credit, the
deposit of immediately available funds into a cash collateral account maintained
with (or on behalf of) the Administrative Agent on terms reasonably satisfactory
to the Administrative Agent in an amount equal to 105% of the Stated Amount of
such Letter of Credit.
     “Cash Equivalent Investment” means, at any time:
     (a) any direct obligation of (or unconditionally guaranteed by) the United
States (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States)
maturing not more than one year from the date of acquisition thereof;
     (b) commercial paper maturing not more than 365 days from the date of
acquisition and rated A-1 or higher by S&P or P-1 or higher by Moody’s;
     (c) any certificate of deposit, time deposit, or bankers acceptance,
maturing not more than one year after its date of acquisition, or any demand
deposit account which, in any case, is issued by or established at any bank
organized under the laws of the United States (or any State thereof) and which
(i) has (A) a credit rating of A2 or higher from Moody’s or A or higher from S&P
and (B) a combined capital and surplus greater than $250,000,000 or (ii) is a
Lender;
     (d) any repurchase agreement having a term of 7 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;
     (e) taxable and tax-exempt auction rate securities rated AAA by S&P and Aaa
by Moody’s and with a reset of less than 90 days;
     (f) shares of investment companies that are registered under the Investment
Company Act of 1940, as amended, and that invest solely in one or more of the
types of securities described in clauses (a) through (e) above;
     (g) in the case of any Foreign Subsidiary, (i) any direct obligation of (or
direct obligation unconditionally guaranteed by) the sovereign nation (or any
agency or political subdivision thereof, to the extent such obligations are
supported by the full faith and credit of such nation) in which such Foreign
Subsidiary is organized and is conducting business, or (ii) investments of the
type and maturity described in clauses (a) through (e) above of foreign
obligors, which investments or obligors (or the direct or indirect parents

7



--------------------------------------------------------------------------------



 



of such obligors) have ratings described in such clauses or equivalent ratings
from comparable foreign rating agencies; or
     (h) other investments similar to the foregoing as may from time to time be
approved in writing by the Administrative Agent in its reasonable discretion.
     “Casualty Event” means any event that gives rise to the receipt by the
Parent or any Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property; provided, that “Casualty Event” shall not include those events
occurring prior to the Petition Date and set forth on the Disclosure Schedule.
     “CCAA” is defined in Section 9.1.28(c).
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
     “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List.
     “Challenge” is defined in Section 5.1.17.
     “Change in Control” means
     (a) any person or group (within the meaning of Sections 13(d) and 14(d)
under the Exchange Act) becoming the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Voting
Securities representing 35% or more of the Voting Securities of the Parent on a
fully diluted basis; or
     (b) the failure of the Parent at any time to directly own beneficially and
of record on a fully diluted basis 100% of the outstanding Voting Securities of
the Borrower, such Voting Securities to be held free and clear of all Liens
(other than Liens granted under a Loan Document or pursuant to the Orders); or
     (c) during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors (or similar
governing body) of the Parent (together with any new directors whose election to
such Board or whose nomination for election by the stockholders of the Parent
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors (or similar governing body) of
the Parent then in office.
     “Closing Date” means the date on which the conditions set forth in
Section 5.1 are satisfied and the initial Credit Extensions under this Agreement
are made.

8



--------------------------------------------------------------------------------



 



     “Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Borrower on the Closing Date.
     “Closing Date Notice” is defined in Section 12.11.10.
     “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.
     “Collateral” means all collateral security granted pursuant to the
Collateral Documents.
     “Collateral Agent” is defined in the preamble, and includes any successor
in such capacity.
     “Collateral Documents” means the Pledge and Security Agreement, each
Mortgage, the UK Collateral Documents, the Dutch Collateral Documents, the
Canadian Collateral Documents and each other agreement pursuant to which the
Administrative Agent or the Collateral Agent is granted a Lien to secure the
Obligations and each other agreement, certificate, document or instrument
delivered in connection with any Collateral Document, whether or not
specifically mentioned herein or therein.
     “Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and tax refunds) of the Parent, Borrower and the Subsidiary Guarantors.
     “Commitment” means, as the context may require, the NM Commitment or the
DIP Letter of Credit Commitment.
     “Commitment Amount” means, as the context may require, the NM Commitment
Amount or the DIP Letter of Credit Available Amount.
     “Committee” means the official statutory committee of unsecured creditors,
if any, appointed in the Cases pursuant to section 1102 of the Bankruptcy Code.
     “Communications” is defined in clause (a) of Section 10.10.
     “Compliance Certificate” means a certificate duly completed and executed by
the chief financial officer or chief accounting officer of the Parent,
substantially in the form of Exhibit E hereto, together with such changes
thereto as the Administrative Agent may from time to time reasonably request in
writing for the purpose of monitoring the Parent’s and the Borrower’s compliance
with the financial covenants contained herein.
     “Contingent Liability” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person (a) with respect to
any Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Liability is to
provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof, or
(b) with respect to any letter of credit issued for the account of

9



--------------------------------------------------------------------------------



 



that Person or as to which that Person is otherwise liable for reimbursement of
drawings. Contingent Liability shall include, without limitation, (i) the direct
or indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another, (ii) the obligation to
make take-or-pay or similar payments, if required, regardless of nonperformance
by any other party or parties to an agreement and (iii) any liability of such
Person for the obligation of another through any agreement (contingent or
otherwise) (A) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (B) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (A) or (B) of this sentence, the primary
purpose or intent thereof is as described in the preceding sentence, and
Contingent Liability shall exclude interest rate cap agreements, interest rate
hedge agreements or other interest rate protection agreements entered into with
the consent of the Administrative Agent. The amount of any Contingent Liability
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Liability is
specifically limited.
     “Continuation/Conversion Notice” means a notice of continuation or
conversion and certificate duly executed by an Authorized Officer of the
Borrower, substantially in the form of Exhibit C hereto.
     “Contribution Notice” means a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the UK Pensions Act.
     “Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent which provides for the Administrative
Agent to have “control” (as defined in Section 8-106 of the UCC, as such term
relates to investment property (other than certificated securities or commodity
contracts), or as used in Section 9-106 of the UCC, as such term relates to
commodity contracts, or as used in Section 9-104(a) of the UCC, as such term
relates to deposit accounts).
     “Controlled Group” means all members of a controlled group of corporations
and all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
     “Corporate Chart” means a corporate organizational chart, list or other
similar document in each case in form reasonably acceptable to the
Administrative Agent and setting forth, for the Parent and each Person that is
an Obligor or that is a Subsidiary of the Parent or an Obligor, (a) the full
legal name of such Person (and any trade name, fictitious name or other name
such Person may have had or operated under in the past five years), (b) the
jurisdiction of organization, the organizational number (if any) and the tax
identification number (if any) of such Person, (c) the location of such Person’s
chief executive office (or sole place of business) and (d) the number of shares
of each class of such Person’s Stock authorized (if applicable), the number
outstanding as of the date of delivery and the number and percentage of such
outstanding

10



--------------------------------------------------------------------------------



 



shares for each such class owned (directly or indirectly) by the Parent, any
Obligor or any Subsidiary of any of them.
     “Copyright Security Agreement” means any Copyright Security Agreement
executed and delivered by any Obligor in substantially the form of Exhibit C to
its Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with its terms.
     “Credit Extension” means, as the context may require:
     (a) the making of a Loan by a Lender; or
     (b) the issuance of any DIP Letter of Credit, the increase of the Stated
Amount of any existing DIP Letter of Credit or the extension of any Stated
Expiry Date of any existing DIP Letter of Credit, by a DIP Letter of Credit
Issuer (whether automatically by its terms or upon request of the Borrower).
     “Credit Parties” means, collectively, the Lenders, the DIP Letter of Credit
Issuer, the Administrative Agent and each other Agent and each of their
respective successors, transferees and assigns.
     “Current GAAP Financials” is defined in Section 1.4(b).
     “Debtors” is defined in the recitals to this Agreement.
     “Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
     “Default Rate” is defined in Section 3.2.2.
     “Defaulting Lender” means any Lender that has notified the Administrative
Agent or an Obligor in writing that it does not intend to satisfy any obligation
to fund any NM Loans or to fund its participation in a DIP Letter of Credit, or
any Lender that has become insolvent or the assets or management of which has
been taken over by any Governmental Authority.
     “Deposit Account” means a “deposit account” as that term is defined in
Section 9-102(a) of the UCC.
     “DIP Approved Budget” is defined in Section 5.1.7(a).
     “DIP Budget” is defined in Section 5.1.7(a).
     “DIP L/C Lender” means, as at any time of determination, any Lender which
has a DIP Letter of Credit Participation Obligation pursuant to the Allocation
Schedule attached hereto, or pursuant to a Lender Assignment Agreement, in
either case, greater than 0%.
     “DIP Letter of Credit” is defined in Section 2.3.
     “DIP Letter of Credit Available Amount” means, as of any date, $2,000,000.

11



--------------------------------------------------------------------------------



 



     “DIP Letter of Credit Commitment” means the DIP Letter of Credit Issuer’s
obligation to issue DIP Letters of Credit pursuant to Section 2.3 and, with
respect to each DIP L/C Lender, such Lender’s DIP Letter of Credit Participation
Obligation.
     “DIP Letter of Credit Facility” is defined in the recitals to this
Agreement.
     “DIP Letter of Credit Issuer” means Credit Suisse in its capacity as issuer
of the DIP Letters of Credit, or another Lender acting in such capacity at the
request of Credit Suisse with the consent of the Borrower (which consent shall
not be unreasonably withheld or delayed), in either case together with its
permitted successors and assigns in such capacity.
     “DIP Letter of Credit Outstandings” means, at any time of determination,
the sum of (a) the aggregate Stated Amount of all issued and outstanding DIP
Letters of Credit, plus (b) all outstanding DIP Letter of Credit Reimbursement
Obligations, in each case as of such time.
     “DIP Letter of Credit Participation Obligation” is defined in
Section 2.9.1.
     “DIP Letter of Credit Reimbursement Obligations” is defined in
Section 2.9.3.
     “DIP Loan Facility” is defined in the recitals to this Agreement.
     “DIP Participation Election” is defined in Section 12.11.10
     “DIP Term Loan Facility” is defined in the recitals to this Agreement.
     “Disbursement” is defined in Section 2.9.2.
     “Disbursement Date” is defined in Section 2.9.2.
     “Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrower with the written consent of
the Required Lenders.
     “Disposition” (or similar words such as “Dispose”) means any sale,
transfer, lease, contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or other rights to, any of the
Borrower’s or its Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any other Person (other than to another
Obligor) in a single transaction or series of related transactions.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Domestic Office” means the office of a Lender designated as its “Domestic
Office” on the Allocation Schedule hereto or in a Lender Assignment Agreement,
or such other office within the United States as may be designated from time to
time by notice from such Lender to the Administrative Agent and the Borrower.
     “Domestic Subsidiary” means any Subsidiary that is incorporated or
organized in or under the laws of the United States, any State thereof or the
District of Columbia.

12



--------------------------------------------------------------------------------



 



     “Dutch Collateral Documents” means (a) the deed of pledge of shares in the
capital of CHB International B.V and (b) the deed of pledge of shares in the
capital of CHB Holdings B.V., and each other security and pledge agreements
granted by CHB International B.V. and CHB Holdings B.V., in favor of the
Collateral Agent to secure the Obligations of the Borrower and certain
Guarantors, substantially in the form of Exhibit O hereto, as amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with its terms.
     “Effective Date” means the date upon which a Reorganization Plan for the
Debtors becomes effective.
     “Eighth Amendment to the Prepetition Credit Agreement” is defined in
Section 5.1.23.
     “Eligible Assignee” means in the case of an assignment of a NM Loan or a
Synthetic Deposit: (a) a Lender or any Prepetition Lender, (b) an Affiliate of a
Lender or of any Prepetition Lender, (c) an Approved Fund, (d) a Prepetition
Issuer or (e) any other Person approved by the Administrative Agent, provided
that any other Person approved pursuant to clause (e) above shall not be (v) a
natural Person, (w) the Borrower, (x) any Affiliate of the Borrower, (y) any
other Person taking direction from, or working in concert with, the Borrower or
any of the Borrower’s Affiliates or (z) any Person who is (i) listed on the
Specially Designated Nationals and Blocked Persons List maintained by the U.S.
Department of Treasury Office of Foreign Asset Control (the “OFAC”) and/or on
any other similar list that is readily accessible to the public and maintained
by the OFAC pursuant to any authorizing statute, Executive Order or regulation;
or (ii) either (A) included within the term “designated national” as defined in
the Cuban Asset Control Regulations, 31 G.F.R. Part 515, or (B) designated under
Section 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001), or similarly designated under any related
enabling legislation or any other similar Executive Orders that are readily
accessible to the public.
     “Engagement Letter” means the confidential engagement letter, dated
October 5, 2009, between the Borrower and Credit Suisse and Credit Suisse
Securities (USA) LLC.
     “Environmental Laws” means all applicable federal, state, local or foreign
statutes, Laws, ordinances, codes, rules, regulations, notices or binding
agreements, decrees or orders relating in any way to public health and safety,
protection or preservation of the environment or natural resources or the
management, Release or threatened Release of any Hazardous Material.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
     “ERISA Event” means (a) any event described in Section 4043 of ERISA (other
than an event not subject to the provision for 30-day notice to the PBGC under
the regulations promulgated under such Section) with respect to any Plan,
(b) any event that causes the Parent or any other member of the Controlled Group
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (c) the filing of a notice of intent to terminate any Plan or the
treatment

13



--------------------------------------------------------------------------------



 



of any Plan amendment as a termination under Section 4041 of ERISA, (d) the
institution of proceedings by the PBGC to terminate any Plan, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
     “Event of Default” is defined in Section 9.1.
     “Exchange” shall mean each exchange of the Lenders’ interests provided for
in Section 2.12.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Date” shall mean the first date on which there shall occur
(a) any event referred to in Sections 9.1.11, 9.1.28 or 9.1.29, or (b) an
acceleration of the Obligations pursuant to Section 9.2.
     “Exemption Certificate” is defined in clause (f) of Section 4.6.
     “Exit Fee” means, with respect to any prepayment or repayment of the Loans
and DIP Letter of Credit Participation Obligations or a reduction of the DIP
Letter of Credit Commitment (including any repayment and termination of
commitments on the Maturity Date), an amount equal to the product of: (a) 0.25%
and (b) each Lender’s pro rata share of the principal amount of the Loans and/or
DIP Letter of Credit Participation Obligations being repaid and/or DIP Letter of
Credit Commitment being terminated.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
     “Fee Letter” means the confidential fee letter, dated October 5, 2009,
between the Borrower and Credit Suisse and Credit Suisse Securities (USA) LLC.
     “Filing Agent” is defined in Section 5.1.11
     “Filing Statements” is defined in Section 5.1.11.
     “Final Order” means, the order(s) of the Bankruptcy Court entered in the
Cases after a final hearing under Bankruptcy Rule 4001(c)(2) or such other
procedures as approved by the Bankruptcy Court, which order shall be
satisfactory in form and substance to the Administrative Agent and the Required
Lenders, and which shall be in full force and effect and shall not have been
stayed, reversed, vacated, subject to appeal, or otherwise modified in a manner
opposed by the Administrative Agent or the Required Lenders, together with all
extensions, modifications and amendments thereto, which, among other matters but
not by way of limitation, authorizes Borrower to obtain credit, incur (or
guaranty) Indebtedness, and grant Liens under this

14



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents, as the case may be, and provides for the
first priority Liens and super-priority claims of Agents and Lenders in and to
the Collateral, subject to the Carve-Out.
     “Final Order Entry Date” means the date on which the Final Order is entered
by the Bankruptcy Court.
     “Financial Support Direction” means a financial support direction issued by
the Pensions Regulator under Section 43 of the UK Pensions Act.
     “First Day Order” means all orders entered by the Bankruptcy Court on the
Petition Date or within five (5) business days of the Petition Date or based on
motions filed on the Petition Date.
     “Fiscal Quarter” means a fiscal quarter of the Parent.
     “Fiscal Year” means a fiscal year of the Parent; references to a Fiscal
Year with a number corresponding to any calendar year (e.g., the “2008 Fiscal
Year”) refer to the Fiscal Year ending on or about December 31 of such calendar
year.
     “Floor-Plan Financing Lines” means Indebtedness in the form of inventory
financings or purchase money obligations used solely to fund floor plan
financing with respect to the U.S. and Canadian operations of the Obligors;
provided that such Indebtedness (a) is provided by a Person that is not an
Affiliate of the Borrower, (b) is secured only by otherwise unencumbered retail
inventory of the Borrower or any of its Subsidiaries, and fixtures, furniture
and other household items attached to or inside such inventory, and the proceeds
thereof, and (c) constitutes, in the opinion of the Administrative Agent and the
Required Lenders, non-recourse Indebtedness (other than with respect to the
Repurchase Obligations of the Obligors).
     “Foreign Person” means any Person that is incorporated, organized or
otherwise formed in or under the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia.
     “Foreign Pledge Agreement” means any supplemental pledge agreement governed
by the laws of a jurisdiction other than the United States or a State thereof
executed and delivered from time to time by the Parent, the Borrower or any
Subsidiary Guarantor pursuant to the terms of the Pledge and Security Agreement,
in form and substance reasonably satisfactory to the Administrative Agent, as
may be necessary or desirable under the laws of organization or incorporation of
a Subsidiary to further protect or perfect the Lien on and security interest in
any Collateral (as defined in the Pledge and Security Agreement), including
without limitation, the Dutch Collateral Documents and the UK Share Charge, in
each case, as amended or otherwise modified from time to time.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Funds Flow Memorandum” is defined in Section 5.1.22(d).

15



--------------------------------------------------------------------------------



 



     “FX Trading Office” means the Administrative Agent’s foreign currency desk
in New York, New York, or such other office or source of information as the
Administrative Agent may designate.
     “GAAP” means, with respect to the interpretation of all accounting terms
used herein and in each other Loan Document, the calculation of all accounting
determinations and computations required to be made hereunder or thereunder
(including under Section 8.4 and in respect of any defined terms used herein or
in any other Loan Document), those U.S. generally accepted accounting principles
applied in the preparation of the financial statements of the Parent required to
be delivered hereunder.
     “Government Account” means any Account the debtor of which is the United
States or any department or instrumentality thereof.
     “Governmental Authority” means the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank,
the NAIC or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.
     “Guarantor” means the Parent, each Subsidiary Guarantor and each other
party that has guaranteed the Obligations.
     “Guaranty” means each of the Subsidiary Guaranty and the guaranty entered
into by the Parent under Article XI.
     “Hazardous Material” means
     (a) any “hazardous substance”, as defined by CERCLA;
     (b) any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended;
     (c) any petroleum product; or
     (d) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material or substance (including any petroleum product, asbestos or
asbestos-containing materials) within the meaning of any other Environmental
Laws or with respect to which liability or standards of conduct are imposed
under any Environmental Law.
     “Hedging Obligations” means, with respect to any Person, all liabilities of
such Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements, interest rate collar agreements, commodity price
protection agreements, equity derivative agreements and all other agreements or
arrangements designed to protect a Person against fluctuations in interest rates
or currency exchange rates, commodity prices or equity security prices or
values.

16



--------------------------------------------------------------------------------



 



     “herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in
any Loan Document refer to such Loan Document as a whole and not to any
particular section, paragraph or provision of such Loan Document.
     “Immaterial Subsidiary” means, as of any date of determination, (a) each
Subsidiary of the Parent identified on Item 1.1(b) of the Disclosure Schedule;
provided that such Subsidiaries shall not have any assets other than the assets
identified on Item 1.1(b) of the Disclosure Schedule, and (b) after the Closing
Date, any other Subsidiary, which is inactive or has immaterial assets and which
has been requested in writing by the Borrower to be treated, and agreed to by
the Administrative Agent, in its sole discretion, as being an “Immaterial
Subsidiary.”
     “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of any Obligor, any qualification or exception to such opinion or certification
(a) which is of a “going concern” or similar nature, (b) which relates to the
limited scope of examination of matters relevant to such financial statement
(except, in the case of matters relating to any acquired business or assets, in
respect of the period prior to the acquisition by such Obligor of such business
or assets), (c) which relates to the treatment or classification of any item in
such financial statement and which, as a condition to its removal, would require
an adjustment to such item the effect of which would be to cause the Borrower to
be in default of any of its obligations under Section 8.4 or (d) which is
another material qualification or exception (other than a material qualification
or exception that results directly from changes promulgated by the Financial
Accounting Standards Board).
     “including” and “include” means including without limiting the generality
of any description preceding such term, and, for purposes of each Loan Document,
the parties hereto agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters, to matters similar to the matters specifically
mentioned.
     “Indebtedness” of any Person means, without duplication:
     (a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;
     (b) all obligations, contingent or otherwise, relative to the face amount
of all letters of credit, whether or not drawn, and banker’s acceptances issued
for the account of such Person;
     (c) all Capitalized Lease Liabilities;
     (d) net Hedging Obligations of such Person;
     (e) whether or not so included as liabilities in accordance with GAAP, all
obligations secured by any Lien on any property or assets owned or held by that
Person regardless of whether the obligations secured thereby shall have been
assumed by that Person or are non-recourse to the credit of that Person;
provided, that the amount of any

17



--------------------------------------------------------------------------------



 



Indebtedness of others that constitutes Indebtedness of such Person solely by
reason of this clause (e) shall, in the event that such Indebtedness is limited
recourse to such property (without recourse to such Person), for purposes of
this Agreement, be equal to the lesser of the amount of such obligation and the
fair market value of the property or assets to which the Lien attaches,
determined in good faith by such Person;
     (f) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts for property or services payable in the
ordinary course of business which are not overdue for a period of more than
45 days or, if overdue for more than 45 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), including obligations of such Person (“Deferred Acquisition
Obligations”), whether liquidated or unliquidated, fixed or contingent, arising
from the acquisition of a business or a line of business (whether pursuant to an
acquisition of Capital Securities, assets or otherwise) and payable to the
seller or sellers thereof, including obligations in respect of deferred purchase
price or “earn-outs” or other contingent payments (whether based on revenue or
otherwise);
     (g) for purposes of Section 9.1.5 only, all other items which, in
accordance with GAAP, would be included as liabilities on the liability side of
the balance sheet of such Person as of the date at which Indebtedness is to be
determined;
     (h) obligations arising under Synthetic Leases; and
     (j) all Contingent Liabilities of such Person in respect of any of the
foregoing.
     The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent that
such Person is not liable therefor (by contract, as a matter of law or
otherwise). Notwithstanding any of the foregoing, Indebtedness shall not include
operating lease obligations.
     “Indemnified Liabilities” is defined in Section 12.4.
     “Indemnified Parties” is defined in Section 12.4.
     “Initial DIP L/C Lenders” means those DIP L/C Lenders that will fund
(directly or through a Related Prepetition Lender acting as a “fronting bank”)
Synthetic Deposits on the Closing Date pursuant to the Interim Order.
     “Initial NM Lenders” means those Lenders that will make (directly or
through a Related Prepetition Lender acting as a “fronting bank”) Initial NM
Loans on the Closing Date pursuant to the Interim Order.
     “Initial NM Loan Amount” means $30,335,052.
     “Initial NM Loans” is defined in Section 2.2(a).

18



--------------------------------------------------------------------------------



 



     “Initial Roll-Up Entitlements” is defined in Section 2.2(c).
     “Insured Peril” is defined in Section 7.4.
     “Intellectual Property” means the licenses that the Obligors own or
otherwise possess the right to use along with all of the trademarks, service
marks, trade names, domain names, copyrights, patents, trade secrets, know-how,
database rights, design rights and other intellectual property rights.
     “Interest Period” means, relative to any LIBO Rate Loan, the period
beginning on (and including) the date on which such LIBO Rate Loan is made or
continued as, or converted into, a LIBO Rate Loan pursuant to Section 2.6 or 2.7
and shall end on (but exclude) the day which numerically corresponds to such
date one month thereafter (or, if such month has no numerically corresponding
day, on the last Business Day of such month), as the Borrower may select in its
relevant notice pursuant to Section 2.6 or 2.7; provided that,
     (a) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day); and
     (b) no Interest Period for any Loan may end later than the Maturity Date
for such Loan.
     “Interest Reserve Account” means the Account referred to in Section 2.11.2.
     “Interim Order” means that certain order issued by the Bankruptcy Court in
substantially the form of Exhibit J and otherwise in form and substance
satisfactory to the Obligors and the Administrative Agent.
     “Investment” means, relative to any Person,
     (a) any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such Person of any bonds, notes,
debentures or other debt securities of any other Person; and
     (b) any Capital Securities acquired by such Person in any other Person.
     The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment.
     “Investment Period” means, relative to any Synthetic Deposits earning a
Participation Fee, the period beginning on (and including) the date on which
such Synthetic Deposit is deposited or on the last day of the preceding
Investment Period and ending on (but excluding) the day which numerically
corresponds to such date one month thereafter; provided, however,

19



--------------------------------------------------------------------------------



 



that if any such Investment Period would otherwise end on a day which is not a
Business Day, such Investment Period shall end on the next following Business
Day (unless such next following Business Day is the first Business Day of a
calendar month, in which case such Investment Period shall end on the next
preceding Business Day.
     “ISP Rules” is defined in Section 12.9.
     “Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 hereto.
     “Law” means, as to any Person, collectively, all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case binding on such Person or to which such Person or any of
its property or assets is subject.
     “Lender Assignment Agreement” means an assignment agreement in the form of
Exhibit D hereto with such changes and modifications as deemed necessary or
advisable by the Administrative Agent to effect assignments permitted by the
terms of this Agreement, including Section 12.11 hereto.
     “Lenders” is defined in the preamble and includes each NM Lender, DIP L/C
Lender, DIP Letter of Credit Issuer and Roll-Up Lender and any Person that
becomes one of them pursuant to Section 12.11.
     “Lender’s Environmental Liability” means any and all, contingent or
otherwise, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, costs, judgments, suits, proceedings, indemnities, damages
(including consequential damages), disbursements or expenses of any kind or
nature whatsoever (including reasonable attorneys’ fees at trial and appellate
levels and experts’ fees, disbursements and expenses reasonably incurred in
investigating, defending against or prosecuting any litigation, claim or
proceeding) which may at any time be imposed upon, or asserted or awarded
against, the Administrative Agent any other Agent, any Lender, the DIP Letter of
Credit Issuer or any of such Person’s Affiliates, shareholders, directors,
officers, employees, and agents in connection with or arising from:
     (a) any Release or threatened Release of any Hazardous Material into the
environment;
     (b) any investigation, claim, litigation or proceeding related to personal
injury arising from exposure or alleged exposure to Hazardous Materials handled
by the Borrower or any of its Subsidiaries;
     (c) any misrepresentation, inaccuracy or breach of any warranty contained
or referred to in Section 6.12;

20



--------------------------------------------------------------------------------



 



     (d) any violation or claim of violation by the Borrower or any of its
Subsidiaries of any Environmental Laws;
     (e) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material; or
     (f) the imposition of any Lien, or contract or agreement, for damages
caused by or the recovery of any costs for the cleanup, release or threatened
release of Hazardous Material by the Borrower or any of its Subsidiaries, or in
connection with any property owned or formerly owned by the Borrower or any of
its Subsidiaries.
     “Letter of Credit” means a DIP Letter of Credit.
     “LIBO Rate” means, with respect to any LIBO Rate Loans for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of the relevant Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in (a) NM
Loans or Roll-Up Loans made in Dollars or (b) in the case of Sterling Term
Loans, Pounds Sterling (in each case as set forth by the Bloomberg Information
Service or any successor thereto or any other service reasonably selected by the
Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for a period equal to such Interest Period; provided that, (i) to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum reasonably determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars are offered for such relevant
Interest Period to major banks in the London interbank market in London, England
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two (2) Business Days prior to the beginning of such Interest
Period, and (ii) notwithstanding any term or provision hereof to the contrary,
the LIBO Rate shall not be less than (A) 3.0% in the case of NM Loans, nor
(B) 3.25% in the case of Roll-Up Loans, at any time regardless of any referenced
or displayed rate described above.
     “LIBO Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the Adjusted LIBO Rate or the UK Adjusted LIBO Rate, as applicable.
     “LIBOR Office” means the office of a Lender designated as its “LIBOR
Office” on the Allocation Schedule hereto or in a Lender Assignment Agreement,
or such other office designated from time to time by notice from such Lender to
the Borrower and the Administrative Agent, whether or not outside the United
States, which shall be making or maintaining the LIBO Rate Loans of such Lender.
     “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever, to secure payment of a debt or
performance of an obligation.
     “Lien Item” is defined in Section 8.4(b).

21



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, the Orders, any DIP
Letter of Credit, the Notes, the Subsidiary Guaranty, the Collateral Documents,
the Engagement Letter, the Fee Letter, the Backstop Fee Letter, the Canadian
Support Agreement and each other agreement, certificate, document or instrument
delivered in connection with any Loan Document, whether or not specifically
mentioned herein or therein.
     “Loans” means, as the context may require, an NM Loan and/or a Roll-Up
Loan.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Parent and its Subsidiaries taken as a
whole, (b) the rights and remedies of any Secured Party under any Loan Document,
(c) the Collateral, taken as a whole or (d) the validity or enforceability of
any Loan Document.
     “Maturity Date” means the earliest of: (a) the Scheduled Maturity Date,
(b) the Effective Date, (c) the date of consummation of any sale of all or a
material portion of the assets of the Obligors pursuant to section 363 of the
Bankruptcy Code, other than (i) asset sales approved by the Required Lenders,
and (ii) Permitted Asset Sales, (d) if the Final Order has not been entered, the
date that is thirty (30) days after entry of the Interim Order, (e) the date of
termination of the Commitments pursuant to Sections 2.5.2, 9.2 or 9.3, and
(f) the date on which the Obligations become due and payable pursuant to
Sections 9.2 or 9.3.
     “Milestone Date” is defined in Section 7.18.
     “Milestone Requirement” is defined in Section 7.18.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Morgan Joseph” means Morgan Joseph & Co. Inc.
     “MoJo Fee” means the “Sale Transaction Fee” as set forth in the Morgan
Joseph Fee Letter, to the extent approved and allowed by the Bankruptcy Court.
The amount of any such “transaction fee” shall be reduced dollar for dollar by
the Borrower’s payment of any monthly fee received by Morgan Joseph prior to the
date of any sale of the assets of the Debtors pursuant to section 363 of the
Bankruptcy Code.
     “Morgan Joseph Fee Letter” means the fee letter between the Borrower and
Morgan Joseph, dated as of November 10, 2009.
     “Mortgage” means each mortgage, leasehold mortgage, deed of trust,
leasehold deed of trust or other agreement, in any case in form and substance
reasonably satisfactory to the Administrative Agent, executed and delivered by
any Obligor in favor of the Collateral Agent for the benefit of the Secured
Parties, pursuant to the requirements of this Agreement, under which a Lien is
granted on the real property, fixtures, personal property and/or the leasehold
estate described therein, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with its terms.

22



--------------------------------------------------------------------------------



 



     “Mortgaged Property” means all real property owned or leased by any Obligor
on the Closing Date identified as “Mortgaged Property” in Item 1.1(d) of the
Disclosure Schedule.
     “NAIC” means the National Association of Insurance Commissioners.
     “Net Cash Proceeds” means proceeds received by any Obligor or any of its
Subsidiaries after the Closing Date in cash or Cash Equivalents from any
Disposition approved by the Required Lenders and the Bankruptcy Court net of:
(a) the reasonable and customary cash costs of sale, assignment or other
disposition, including, for the avoidance of doubt, any MoJo Fee, (b) taxes paid
or reasonably estimated in good faith to be payable as a result thereof
(provided, however, that if, after the payment of all taxes with respect to such
Disposition, the amount of such estimated taxes exceeded the amount of taxes
actually paid in cash in respect of such Disposition, the aggregate fixed amount
of such excess shall, at such time, constitute Net Cash Proceeds), (c) any
amount required by the Bankruptcy Court to be paid or prepaid on Indebtedness
(other than the Obligations) secured by a perfected and unavoidable Lien on the
assets subject to such Disposition, and (d) any proceeds that the DIP Approved
Budget contemplates will be used to fund expenses, provided, however, that
evidence of each of (a), (b) and (c) are provided to the Administrative Agent in
form and substance satisfactory to the Administrative Agent.
     “Net Casualty Proceeds” means, with respect to any Casualty Event, the cash
amount of any insurance proceeds (other than for business interruption) under
any casualty insurance policy or condemnation awards received by the Parent or
any of its Subsidiaries in connection therewith, but excluding any proceeds or
awards required to be paid to a creditor (other than the Lenders) which holds a
Lien on the property which is the subject of such Casualty Event which Lien
(a) is a Permitted Lien and (b) has priority over the Liens securing the
Obligations, less reasonable and customary amounts expended by the Parent or any
of its Subsidiaries on legal, accounting and other professional fees, expenses
and charges incurred in connection with collecting such insurance proceeds
(including in connection with the adjustment or settlement of any such claims).
     “New Collateral” is defined in Section 7.8(b).
     “NM Commitment” means, as to each Lender, its obligation to make NM Loans
to the Borrower pursuant to Section 2.2 (a) and Section 2.2(b) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on the
Allocation Schedule under the caption “NM Commitment” or in the Lender
Assignment Agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the NM Commitments as of the Closing
Date is $38,000,000.
     “NM Lender Delayed Draw Commitment Amount” means $7,664,948.
     “NM Lenders” means each Lender with a NM Commitment or that holds an NM
Loan and/or has a DIP Letter of Credit Participation Obligation, in each case,
either directly or through a Related Prepetition Lender that is a “fronting
bank.”
     “NM Loan” is defined in Section 2.2(b).

23



--------------------------------------------------------------------------------



 



     “NM Loan Percentage” means, relative to any NM Lender, the applicable
percentage relating to NM Loans set forth opposite its name on the Allocation
Schedule under the NM Commitment column or set forth in a Lender Assignment
Agreement under the NM Commitment column, as such percentage may be adjusted
from time to time pursuant to Lender Assignment Agreements executed by such
Lender and an Eligible Assignee and delivered pursuant to Section 12.11. An NM
Lender shall not have any NM Loan Commitment if its percentage under the NM
Commitment column is zero.
     “NM Note” means a promissory note of the Borrower payable to any NM Lender
or its registered assigns, in substantially the form of Exhibit A-2 hereto,
evidencing the aggregate indebtedness of the Borrower to such NM Lender
resulting from the NM Loans made by such NM Lender.
     “Non-Domestic Credit Party” means any Credit Party that is not a “United
States person,” as defined under Section 7701(a)(30) of the Code.
     “Non-Excluded Taxes” means any Taxes other than net income and franchise
Taxes imposed with respect to any Credit Party by a Governmental Authority under
the Laws of which such Credit Party is organized or in which it maintains its
applicable lending office.
     “Non-U.S. Lender” means any Lender that is not a “United States person,” as
defined under Section 7701(a)(30) of the Code.
     “Note” means, as the context may require, a NM Note and/or a Roll-Up Note.
     “Obligations” means the Loans, the DIP Letters of Credit and all other
amounts, obligations, covenants and duties owing by any Obligor to the
Administrative Agent or any other Agent, any Lender, any Affiliate of any of
them, any Indemnified Party or any other Secured Party, of every type and
description (whether by reason of an extension of credit, protective advance,
loan, guaranty, indemnification, foreign exchange or currency swap transaction,
interest rate hedging transaction or otherwise), present or future, arising
under this Agreement, any other Loan Document (including the Orders), any
agreement for cash management services entered into in connection with this
Agreement or any other Loan Document (including the Orders), whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all cash management and other fees, interest,
charges, expenses, fees, attorneys’ fees and disbursements and other sums
chargeable to the Loan Parties under this Agreement, any other Loan Document,
any Rate Protection Agreement or the Orders, or any agreement for cash
management services entered into in connection with this Agreement or any other
Loan Document (including the Orders).
     “Obligor” means, as the context may require, the Borrower, each Guarantor
and each other Person (other than a Secured Party, and other than CBS Monaco
Limited and its Subsidiaries) that is a party to any Loan Document.
     “Operating Account” means the Account referred to in Section 2.11.3.

24



--------------------------------------------------------------------------------



 



     “Orders” means the Interim Order and the Final Order, collectively.
     “Organic Document” means, relative to any Person, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, articles and
memorandum of association and all shareholder agreements, voting trusts and
similar arrangements applicable to any of such Person’s partnership interests,
limited liability company interests or authorized shares of Capital Securities.
     “Other Mortgage Deliverables” means:
     (i) evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of any Mortgage contemplated hereunder
as may be necessary or, in the reasonable opinion of the Administrative Agent or
Collateral Agent, desirable effectively to create a valid, perfected first
priority Lien, subject only to Permitted Liens, against the property purported
to be covered thereby;
     (ii) evidence of the payment of (or satisfactory arrangements for the
payment of) all Title Policy premiums, search and examination charges and
related charges, mortgage recording taxes, fees, costs and expenses of filing of
each Mortgage contemplated hereunder as may be necessary in the reasonable
opinion of the Administrative Agent, to create a valid, perfected super priority
first Lien against the property identified in such Mortgage, subject only to
Permitted Liens;
     (iii) with respect to each Mortgage contemplated hereunder, a mortgagee’s
title insurance policy or signed commitment to issue such policy in favor of the
Collateral Agent as mortgagee for the ratable benefit of the Secured Parties, in
an amount equal to 105% of the fair market value of the property encumbered by
such Mortgage, and in form and substance and issued by insurers, in each case
reasonably satisfactory to the Administrative Agent, with respect to the
property purported to be covered by such Mortgage, insuring that title to such
property is marketable and that the interest created by the Mortgage constitutes
a valid first priority perfected Lien on such real property and fixtures
described therein free and clear of all defects and encumbrances, other than
Permitted Liens, such policy to include, to the extent available, a revolving
credit endorsement, comprehensive endorsement, variable rate endorsement, first
loss, last dollar, survey, contiguity, doing business, access and utilities
endorsements, mechanic’s lien endorsement, and such other endorsements as the
Administrative Agent shall reasonably request, and such policy to be accompanied
by evidence of the payment in full of all premiums thereon (such policy, the
“Title Policy”);
     (iv) with respect to each Mortgage contemplated hereunder, such UCC
financing statements as may be necessary to perfect the Lien of the Collateral
Agent for the benefit of the Secured Parties on the fixtures granted in such
Mortgage;
     (v) opinions of counsel to the Obligors in each jurisdiction where the
property to be encumbered by a Mortgage contemplated hereunder is located, in
each case in form and substance, and from counsel, reasonably satisfactory to
the Administrative Agent;

25



--------------------------------------------------------------------------------



 



     (vi) a survey (which may be the relevant survey previously delivered under
the Prepetition Credit Agreement, unless requested by the Administrative Agent,
to be a Survey) with respect to each parcel of real property to be encumbered by
a Mortgage contemplated hereunder; and
     (vii) such other affidavits, certificates, approvals, opinions or documents
as the Administrative Agent may reasonably request.
     “Other Taxes” means any and all stamp, documentary or similar taxes, or any
other excise or property taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document.
     “Participant” is defined in Section 12.11.4.
     “Participation Fees” is defined in clause (c) of Section 3.2.1.
     “Patent Security Agreement” means any Patent Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit A to the
Pledge and Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with its terms.
     “PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended or otherwise modified from time
to time.
     “PATRIOT Act Disclosures” means all documentation and other information
which the Administrative Agent or any Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
     “PBGC” means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Parent or any corporation, trade or business that is, along with the Parent, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
     “Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the UK Pensions Act.
     “Permitted Asset Sales” means the sale of those assets as set forth in
Section 8.10, clauses (a), (b) and (c).
     “Permitted Lien” is defined in Section 8.3.

26



--------------------------------------------------------------------------------



 



     “Permitted Refinancing” means, as to any Indebtedness (other than the
Obligations), the incurrence of other Indebtedness (whether with the same or
different lenders) to refinance such existing Indebtedness or the amendment,
renewal or other modification of such existing Indebtedness; provided that, in
the case of such other Indebtedness or modified Indebtedness, the following
conditions are satisfied:
     (a) the weighted average life to maturity of such refinancing or modified
Indebtedness shall be greater than or equal to the weighted average life to
maturity of the Indebtedness being refinanced or modified, and the first
scheduled principal payment in respect of such refinancing or modified
Indebtedness shall not be earlier than the first scheduled principal payment in
respect of the Indebtedness being refinanced or modified;
     (b) the principal amount of such refinancing or modified Indebtedness shall
be less than or equal to the principal amount then outstanding of the
Indebtedness being refinanced or modified;
     (c) each obligor on the refinancing or modified Indebtedness shall have
been an obligor on the Indebtedness being refinanced or modified;
     (d) the security, if any, for the refinancing or modified Indebtedness
shall be the same as that for the Indebtedness being refinanced or modified
(except to the extent that less security is granted to holders of the
refinancing Indebtedness or modified Indebtedness); and
     (e) the refinancing or modified Indebtedness is subordinated to the
Obligations to the same degree, if any, or to a greater degree as the
Indebtedness being refinanced or modified.
     “Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
     “Petition Date” is defined in the recitals of this Agreement.
     “Plan” means any Pension Plan or Welfare Plan.
     “Platform” is defined in clause (b) of Section 10.10.1.
     “Pledge and Security Agreement” means the Pledge and Security Agreement,
dated as of the Closing Date, executed and delivered by an Authorized Officer of
each Obligor, a copy of which is attached hereto as Exhibit G hereto, together
with any supplemental Foreign Pledge Agreements delivered from time to time
pursuant to any Loan Document, in each case as amended, supplemented, amended
and restated or otherwise modified from time to time in accordance with its
terms.
     “Pledging Parent” is defined in Section 7.8(a).
     “Post-Carve-Out Notice Amount” is defined in the definition of Carve-Out.

27



--------------------------------------------------------------------------------



 



     “Pounds Sterling”, “Sterling” and the sign “£” mean lawful money of the
United Kingdom.
     “Pre-Carve Out Notice Amount” is defined in the definition of Carve-Out.
     “Prepetition Collateral” means the collateral (including cash collateral)
securing the Prepetition Credit Agreement Obligations under the Prepetition
Credit Agreement and all related documents.
     “Prepetition Collateral Trustee” means Wells Fargo Bank, N.A., and any
successor thereto in such capacity.
     “Prepetition Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of April 7, 2006, by and among the Borrower, the
Parent, various other financial institutions as the Lenders, Credit Suisse,
Cayman Islands Branch, as Administrative Agent and Credit Suisse Securities
(USA) LLC as Syndication Agent, Lead Arranger and Sole Book Runner, as amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Prepetition Credit Agreement Agent” means any agent or trustee for the
Prepetition Lenders under the Prepetition Credit Agreement.
     “Prepetition Credit Agreement Obligations” means all obligations owing by
the Parent and its Subsidiaries under or in respect of the Prepetition Credit
Agreement, including the loans, all contingent and reimbursement obligations in
respect of letters of credit and all other amounts, obligations, covenants and
duties owing by the Parent or any of its Subsidiaries party thereto to the
administrative agent, any lender, any letter of credit issuer, any affiliate of
any of them or any indemnitee, of every type and description (whether by reason
of an extension of credit, opening or amendment of a letter of credit or payment
of any draft drawn thereunder, loan, guaranty, indemnification, or otherwise),
present or future, arising under the Prepetition Credit Agreement, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, and includes all letter of credit, cash management
and other fees, interest, charges, expenses, fees, attorneys’ fees,
disbursements and other sums chargeable to the Parent or any of its Subsidiaries
party thereto under the Prepetition Credit Agreement, or any agreement for cash
management services entered into in connection with the Prepetition Credit
Agreement and all obligations of the Parent or any of its Subsidiaries party
thereto to cash collateralize all contingent and reimbursement obligations in
respect of letters of credit issued pursuant to the Prepetition Credit
Agreement.
     “Prepetition Credit Percentage” means, as to any Prepetition Lender, the
percentage of the Total Exposure Amount (as defined in the Prepetition Credit
Agreement) held by such Prepetition Lender.
     “Prepetition Issuer” means the Revolving Credit Issuer and the Synthetic
Issuer as defined in the Prepetition Credit Agreement.

28



--------------------------------------------------------------------------------



 



     “Prepetition Lead Arranger and Sole Bookrunner” means Credit Suisse, Cayman
Islands Branch.
     “Prepetition Lenders” means the lenders or any letter of credit issuer
party to the Prepetition Credit Agreement.
     “Prepetition Loans” means loans made by the Prepetition Lenders under the
Prepetition Credit Agreement.
     “Prepetition Syndication Agent” means Credit Suisse Securities (USA) LLC
and includes each other person appointed as the successor Syndication Agent
pursuant to the Prepetition Credit Agreement.
     “Prior GAAP Financials” is defined in Section 1.4(b).
     “Professional Expenses” is defined in the definition of Carve-Out.
     “Purchase Price” is defined in Section 12.11.10.
     “Rate Protection Agreement” means, collectively, any agreements with
respect to Hedging Obligations entered into by the Borrower or any of its
Subsidiaries under which the counterparty of such agreement is (or at the time
such agreement was entered into, was) the Administrative Agent, a Lender or an
Affiliate of a Lender or an Affiliate of the Administrative Agent.
     “Reallocation Date” means such date or dates as designated by the
Administrative Agent in the Closing Date Notice or at a later time, pursuant to
the Closing Date Notice.
     “Reallocation Date Lender” means an Initial NM Lender or an Initial DIP L/C
Lender, and/or their respective assignees who are Lenders as of each
Reallocation Date immediately prior to giving effect to any assignments done
pursuant to Section 12.11.10 on such Reallocation Date.
     “Register” is defined in Section 2.10(b).
     “Reimbursement Obligation” means a DIP Letter of Credit Reimbursement
Obligation.
     “Related Prepetition Lender” means, with respect to any NM Lender or DIP
L/C Lender: (a) any of its Affiliates, and/or (b) any other Prepetition Lender
or any of its affiliates approved by the Administrative Agent as a “fronting
lender” for such NM Lender or DIP L/C Lender in accordance with the procedures
separately agreed among the Administrative Agent and the Initial NM Lenders and
DIP L/C Lenders.
     “Release” means a “release”, as such term is defined in CERCLA, and shall
include migration of Hazardous Materials.

29



--------------------------------------------------------------------------------



 



     “Reorganization Plan” means a plan of reorganization, a plan of
liquidation, or any other plan provided for a restructuring of one or more of
the Debtors in any of the Cases, as confirmed by the Bankruptcy Court.
     “Replacement Lender” is defined in Section 4.11 and again in Section 12.11.
     “Replacement Notice” is defined in Section 4.11 and again in Section 12.11.
     “Repurchase Obligations” means obligations incurred pursuant to inventory
repurchase agreements entered into in the ordinary course of the business of the
Borrower and its Subsidiaries consistent with reasonable and customary industry
practices in such business in connection with Floor-Plan Financing Lines
provided by financial institutions to retailers; provided that in no event shall
the terms of such obligations require the obligor thereof to make any cash
payment in respect thereof until title to such inventory has been transferred to
the Borrower or any such Subsidiary, as applicable.
     “Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount; provided that the Commitments and Loans of any Lender
that is a Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time, and provided further that for the purposes of
determining Required Lenders hereunder, the aggregate outstanding principal
amount of Roll-Up Loans held by such Roll-Up Lenders shall not be included in
calculating the Required Lenders.
     “Reserve Account” means the Account referred to in Section 2.11.1.
     “Resource Conservation and Recovery Act” means the Resource Conservation
and Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
     “Restricted Payment” means the declaration or payment of any dividend on,
or the making of any payment or distribution on account of, or setting apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of any class of Capital Securities
of the Parent or any of its Subsidiaries or any warrants or options to purchase
any such Capital Securities, whether now or hereafter outstanding, or the making
of any other payment or distribution in respect thereof, either directly or
indirectly, whether in cash or property, obligations of the Parent or any of its
Subsidiaries or otherwise.
     “Revolving Letter of Credit Outstandings” is defined in the Prepetition
Credit Agreement, but, unless the context otherwise requires, only refers to
such Revolving Letter of Credit Outstandings that have become part of the
Roll-Up Loans.
     “Revolving Loan” is defined in the Prepetition Credit Agreement, but,
unless specifically stated to the contrary, only refers to such Revolving Loans
that have become part of the Roll-Up Loans.
     “Roll-Up ABR Rate” is defined in Section 3.2.1(b).
     “Roll-Up Adjusted LIBOR Rate” is defined in Section 3.2.1(b).

30



--------------------------------------------------------------------------------



 



     “Roll-Up Amount” means with respect to any NM Lender the amount, if any,
set forth opposite such NM Lender’s name on the Allocation Schedule, as such
schedule may be updated from time to time, under the caption “Roll-Up Amount”.
The aggregate amount of the Roll-Up Amounts shall be: (a) as of the Closing
Date, $32,335,052, and (b) as of the Final Order Entry Date, an additional
$7,664,948, for a Total Roll-Up Amount of $40,000,000.
     “Roll-Up Conversion Rate” means the Spot Rate of conversion.
     “Roll-Up Entitlements” is defined in Section 2.2(c).
     “Roll-Up Lenders” means each Lender that holds a Roll-Up Entitlement or a
Roll-Up Loan.
     “Roll-Up Loans” is defined in Section 2.2(c).
     “Roll-Up Note” means a promissory note of the Borrower payable to any
Roll-Up Lender or its registered assigns, in substantially the form of
Exhibit A-1 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Roll-Up Lender resulting from the Roll-Up Loans made by such Roll-Up
Lender.
     “S&P” means Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, Inc.
     “Sale Order” is defined in Section 7.18(a).
     “Scheduled Maturity Date” means the twentieth week anniversary of the
Closing Date or, if such date is not a Business Day, the preceding date that is
a Business Day.
     “SEC” means the United States Securities and Exchange Commission.
     “Secured Parties” means, collectively, the Lenders, the DIP Letter of
Credit Issuer, the Administrative Agent, the Collateral Agent, each other Agent
and each of their respective successors, transferees and assigns.
     “Senior First Lien Loans” means the “Loans” as defined in the Prepetition
Credit Agreement.
     “Spot Rate” for a currency means the rate quoted (expressed as a decimal,
rounded to the fourth decimal place) to the Administrative Agent as the spot
rate for the purchase of such currency with another currency through the FX
Trading Office at approximately 10:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange settlement is made.
     “Stated Amount” means, on any date and with respect to any DIP Letter of
Credit, the total amount then available to be drawn under such DIP Letter of
Credit.
     “Stated Expiry Date” means, with respect to any DIP Letter of Credit, its
date of expiration.

31



--------------------------------------------------------------------------------



 



     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
of one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D, LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
     “Sterling Term Loan” is defined in the Prepetition Credit Agreement, but,
unless the context otherwise requires, only refers to such Sterling Term Loans
that have become part of the Roll-Up Loans.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (“Other Person”) of which more
than 50% of the Voting Securities of such Other Person (irrespective of whether
at the time Capital Securities of any other class or classes of such Other
Person shall or might have voting power upon the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
     “Subsidiary Guarantor” means each Subsidiary that has executed and
delivered its Subsidiary Guaranty to the Administrative Agent.
     “Subsidiary Guaranty” means the Subsidiary Guaranty, dated as of the
Closing Date, executed and delivered by each Subsidiary Guarantor, substantially
in the form of Exhibit F hereto, as amended, supplemented, amended and restated
or otherwise modified from time to time in accordance with its terms.
     “Superpriority Claims” means a claim against the Borrower and any Guarantor
in any of the Cases which is an administrative expense of the type specified in
Sections 364(c) of the Bankruptcy Code.
     “Survey” means a survey of any parcel of real property purported to be
covered by any Mortgage contemplated hereunder (and all improvements thereon):
(a) prepared by a surveyor or engineer licensed to perform surveys in the state
where such real property, is located, (b) dated (or redated) not earlier than
six months prior to the date of delivery thereof unless there shall have
occurred within six months prior to such date of delivery any exterior
construction on the site of such Mortgaged Property in which event such survey
shall be dated (or redated) after the completion of such construction or if such
construction shall not have been completed as of such date of delivery, not
earlier than 20 days prior to such date of delivery, (c) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent and the title company issuing the Title Policy specified in
clause (iii) of the definition of

32



--------------------------------------------------------------------------------



 



Other Mortgage Deliverables, (d) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey and (e) sufficient for
the company issuing a Title Policy to remove all standard survey exceptions from
the title insurance policy (or commitment) relating to such real property and
issue the endorsements of the type required by clause (iii) of the definition of
Other Mortgage Deliverables, or such other survey as is in form and substance
reasonably acceptable to the Administrative Agent.
     “Syndication Agent” means Credit Suisse Securities (USA) LLC and includes
each other Person appointed as the successor Syndication Agent pursuant to
Section 10.4.
     “Synthetic Account Balance” means, at any time, the amount on deposit in
the Synthetic Deposit Account excluding any interest accrued thereon and
deposited or credited therein.
     “Synthetic Deposit” is defined in Section 2.4(a).
     “Synthetic Deposit Account” means the account established by the
Administrative Agent or an Affiliate thereof at Credit Suisse with the title
“DIP L/C Lenders (Champion Home Builders) Credit-Linked Deposit Account”
pursuant to Section 2.4.
     “Synthetic Deposit Amount” means, with respect to any DIP L/C Lender as of
any date, an amount equal to the product of (a) such Lender’s Synthetic Deposit
Percentage as of such date multiplied by (b) the DIP Letter of Credit Available
Amount as of such date.
     “Synthetic Deposit Percentage” means, relative to any DIP L/C Lender, the
applicable percentage relating to Synthetic Deposits set forth opposite its name
on the Allocation Schedule under the Synthetic Deposit column or set forth in a
Lender Assignment Agreement under the Synthetic Deposit column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 12.11.
     “Synthetic Deposit Return” is defined in clause (d) of Section 2.4.
     “Synthetic Deposit Sub-Account” is defined in Section 2.4.
     “Synthetic Lease” means, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that Person is the lessor.
     “Synthetic Letter of Credit Outstandings” is defined in the Prepetition
Credit Agreement, but, unless the context otherwise requires, only refers to
such Synthetic Letter of Credit Outstandings that have become part of the
Roll-Up Loans.
     “Taxes” means any and all income, stamp or other taxes, duties, levies,
imposts, charges, assessments, fees, deductions or withholdings, now or
hereafter imposed, levied, collected,

33



--------------------------------------------------------------------------------



 



withheld or assessed by any Governmental Authority, and all interest, penalties
or similar liabilities with respect thereto.
     “Term Loan” means, as the context may require, any: (a) NM Loan, or (b) US
Term Loan, or Sterling Term Loan that forms a part of the Roll-Up Loans
hereunder.
     “Terrorism Laws” means any of the following (a) Executive Order 13224
issued by the President of the United States, (b) the Terrorism Sanctions
Regulations (Title 31 Part 595 C.F.R.), (c) the Terrorism List Governments
Sanctions Regulations (Title 31 Part 596 C.F.R.), (d) the Foreign Terrorist
Organizations Sanctions Regulations (Title 31 Part 597 of the C.F.R.), (e) the
PATRIOT Act, (f) all other present and future legal requirements of any
Governmental Authority addressing, relating to, or attempting to eliminate,
terrorist acts and acts of war and (g) any regulations promulgated pursuant
thereto or pursuant to any legal requirements of any Governmental Authority
governing terrorist acts and acts of war.
     “Third Party Liens” means those existing liens set out in Item 1.1(f) to
the Disclosure Schedule, but only to the extent validly perfected and
unavoidable and senior to the liens of the Prepetition Lenders.
     “Title Policy” is defined in clause (iii) of the definition of Other
Mortgage Deliverables.
     “Total Exposure Amount” means, on any date of determination, the sum of
(a) the outstanding principal amount of all Loans, plus (b) the unused amount of
the NM Commitment, plus (c) the DIP Letter of Credit Available Amount, in each
case, as of such date.
     “Total Facility Amount” means $40,000,000.
     “Trademark Security Agreement” means any Trademark Security Agreement
executed and delivered by any Obligor substantially in the form of Exhibit B to
any Pledge and Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with its terms.
     “Transactions” means the transactions contemplated under this Agreement.
     “Trustee” means the United States Trustee for the District of Delaware.
     “Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a LIBO Rate Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that if, with respect to any Filing Statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the
Administrative Agent pursuant to the applicable Loan Document is governed by the
Uniform Commercial Code as in effect in a jurisdiction of the United States
other than New York, UCC means the Uniform Commercial Code as in effect from
time to time in such other jurisdiction for purposes of the provisions of each
Loan Document and any Filing Statement relating to such perfection or effect of
perfection or non-perfection.

34



--------------------------------------------------------------------------------



 



     “UK Adjusted LIBO Rate” means, with respect to any Sterling Term Loan for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period plus (b) the UK Mandatory Costs, if any.
     “UK Collateral Documents” means, (a) the fixed and floating first priority
charge granted by CBS Monaco Limited to secure its intercompany note obligations
to CHB Holdings B.V., executed and delivered by an Authorized Officer of CBS
Monaco Limited, (b) the fixed and floating second priority charge granted by
Caledonian Building Systems Limited, to secure its inter-company note
obligations to the Borrower, executed and delivered by an Authorized Officer of
Caledonian Building Systems Limited, substantially in the form of Exhibit M
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time in accordance with its terms, (c) the share charge with
respect to the Capital Securities of CBS Monaco Limited, executed and delivered
by an Authorized Officer of the CHB Holdings B.V., each of the foregoing,
substantially in the forms attached as Exhibit M hereto, as such may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with their terms.
     “UK Mandatory Cost” means, with respect to Sterling Term Loans which form
part of the Roll-Up Loans, the percentage rate per annum calculated by the
Administrative Agent as set forth on Schedule III.
     “UK Pensions Act” means the Pensions Act 2004, as amended from time to time
and in effect in the United Kingdom.
     “United States” or “U.S.” means the United States of America, its fifty
states and the District of Columbia.
     “U.S Guarantor” means: (a) each Domestic Subsidiary that becomes a party to
the Subsidiary Guaranty, (b) the Parent, and (c) each other Domestic Subsidiary
of the Borrower that on the Petition Date was a guarantor under the Prepetition
Credit Agreement. The U.S. Guarantors as of the Closing Date are listed on
Schedule IV. It is understood and agreed that such schedule shall include
Champion Development Corp., HomePride Finance Corp. and MHCDC, LLC.
     “US Term Loan” is defined in the Prepetition Credit Agreement, but, unless
specifically stated to the contrary, only refers to such US Term Loans that have
become part of the Roll-Up Loans.
     “UST Guidelines” means U.S. Department of Justice, Office of the U.S.
Trustee, District of Delaware Operating Guidelines for Chapter 11 Cases.
     “Voting Securities” means, with respect to any Person, Capital Securities
of any class or kind ordinarily having the power to vote (that is, not
contingent on the happening of any event) for the election of directors,
managers or other voting members of the governing body of such Person.
     “Welfare Plan” means a “welfare plan,” as such term is defined in
Section 3(1) of ERISA.

35



--------------------------------------------------------------------------------



 



     “wholly owned Subsidiary” refers to any Subsidiary all of the outstanding
common stock (or similar equity interest) of which (other than any director’s
qualifying shares or investments by foreign nationals mandated by applicable
laws) is owned directly or indirectly by the Parent.
     SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule, and each notice and other communication delivered from time
to time in connection with any Loan Document.
     SECTION 1.3. Cross-References. Unless otherwise specified, references in a
Loan Document to any Schedule, Article or Section are references to such
Schedule, Article or Section of such Loan Document, and references in any
Schedule, Article, Section or definition to any clause are references to such
clause of such Schedule, Article, Section or definition.
     SECTION 1.4. Accounting and Financial Determinations; Time. (a) Unless
otherwise specified, all accounting terms used in each Loan Document shall be
interpreted, and all accounting determinations and computations thereunder
(including under Section 8.4 and the definitions used in such calculations)
shall be made, in accordance with GAAP. Unless otherwise expressly provided, all
financial covenants and defined financial terms shall be computed on a
consolidated basis for the Parent and its Subsidiaries, in each case without
duplication.
     (b) If the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any covenant in Article VII or VIII or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VII or
VIII or any related definition for such purpose), then the Borrower’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. In the event of any such notification
from the Borrower or the Administrative Agent and until such notice is withdrawn
or such covenant is so amended, the Borrower will furnish to each Lender and the
Administrative Agent, in addition to the financial statements required to be
furnished pursuant to Section 7.1 (the “Current GAAP Financials”), (i) the
financial statements described in such Section based upon GAAP as in effect at
the time such covenant was agreed to (the “Prior GAAP Financials”) and (ii) a
reconciliation between the Prior GAAP Financials and the Current GAAP
Financials.
     (c) Unless otherwise indicated, all references to the time of a day in a
Loan Document shall refer to New York, New York time.

36



--------------------------------------------------------------------------------



 



ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
     SECTION 2.1. Commitments. On the terms and subject to the conditions of
this Agreement, the NM Lenders and the DIP Letter of Credit Issuer severally
agree to make Credit Extensions as set forth below.
     SECTION 2.2. The NM Loans and the Roll-Up Loans.
          (a) The Initial NM Loans. Subject to the terms and conditions set
forth herein and in the Interim Order, each Initial NM Lender agrees, severally
and not jointly, to make a Term Loan (the “Initial NM Loans”) in Dollars to the
Borrower on the Closing Date, equal to such Initial NM Lender’s NM Loan
Percentage of the aggregate amount of the Initial NM Loan Amount, less an
original issue discount of 3.00%. As of the Closing Date, the principal amount
of the Initial NM Loans (before applying the foregoing original issue discount)
of each Initial NM Lender is set forth opposite such Initial NM Lender’s name on
the Allocation Schedule under the caption “Initial NM Loans”. The proceeds of
the Initial NM Loans shall, on the Closing Date, be deposited by the Initial NM
Lenders into the Reserve Account.
          (b) The Additional NM Loans. Subject to the terms and conditions set
forth herein and in the Orders, each NM Lender agrees, severally and not
jointly, to make an additional Term Loan (the “Additional NM Loans” and,
together with the Initial NM Loans, the “NM Loans”) in Dollars to the Borrower
on the Final Order Entry Date (or, if not practicable, on the following Business
Day), equal to such Lender’s NM Loan Percentage of the aggregate amount of the
NM Lender Delayed Draw Commitment Amount, less an original issue discount of
3.00%. Any unused NM Commitments shall terminate within three (3) Business Days
following the occurrence of the Final Order Entry Date. The proceeds of the
Additional NM Loans shall, on the Final Order Entry Date, be deposited by the NM
Lenders into the Reserve Account.
          (c) The Roll-Up Loans. Subject to the terms and conditions set forth
herein and in the Orders, Prepetition Loans and letters of credit under the
Prepetition Credit Agreement held by the Roll-Up Lenders shall be substituted
and exchanged for roll-up loans and roll-up letters of credit (collectively,
hereinafter, the “Roll-Up Loans”) as follows:
               (i) On the Closing Date, each Initial NM Lender and/or Related
Prepetition Lender is entitled to roll up an aggregate principal amount of
Senior First Lien Loans held by such Initial NM Lender and/or Related
Prepetition Lender, as the case may be, equal to the aggregate principal amount
of such Initial NM Lender’s and/or Related Prepetition Lender’s Initial NM Loans
and DIP Letter of Credit Participation Obligations with respect to the DIP
Letter of Credit Available Amount, into Roll-Up Loans hereunder (collectively,
with respect to such Initial NM Lender or each such Related Prepetition Lender,
such Person’s “Initial Roll-Up Entitlements”). For the purpose of determining
the principal amount of Sterling Term Loans which comprise part of the Senior
First Lien Loans to be rolled up hereunder, such Sterling Term Loan amounts
shall be converted by the Administrative Agent into U.S. Dollar amounts in
accordance with the Roll-Up Conversion Rate.

37



--------------------------------------------------------------------------------



 



               (ii) On the Final Order Entry Date, each NM Lender and/or Related
Prepetition Lender thereof shall become entitled to roll up an aggregate
principal amount of Senior First Lien Loans held by such NM Lender and/or
Related Prepetition Lender as the case may be, equal to the amount of such NM
Lender’s and/or Related Prepetition Lender’s NM Lender Delayed Draw Commitment
Amount into Roll-Up Loans with an aggregate principal amount equal to the amount
of such NM Lender’s NM Lender Delayed Draw Commitment Amount (the “Additional
Roll-Up Entitlements” and, together with the Initial Roll-Up Entitlements, the
“Roll-Up Entitlements”). For the purpose of determining the principal amount of
Sterling Term Loans which comprise part of the Senior First Lien Loans to be
rolled up hereunder, such Sterling Term Loan amounts shall be converted by the
Administrative Agent into U.S. Dollar amounts in accordance with the Roll-Up
Conversion Rate.
               (iii) On the Closing Date or the Final Order Entry Date (as the
case may be), each NM Lender and/or Related Prepetition Lender is entitled to
roll up an aggregate principal amount of the Revolving Letter of Credit
Outstandings and the Synthetic Letter of Credit Outstandings held by such NM
Lender and/or Related Prepetition Lender as the case may be, under the
Prepetition Credit Agreement, equal to the balance, if any, after giving effect
to paragraphs (i) or (ii) above, as applicable, of the aggregate principal
amount of such NM Lender’s and/or Related Prepetition Lender’s Initial NM Loans
and/or Additional NM Loans and DIP Letter of Credit Participation Obligation
with respect to the DIP Letter of Credit Available Amounts on the Closing Date
or the Final Order Entry Date (as the case may be) for which there has not been
a corresponding roll-up of Senior First Lien Loans into Roll-Up Loans hereunder;
provided that on the Closing Date or the Final Order Entry Date (as the case may
be), the aggregate principal amount outstanding of such NM Lender’s Roll-Up
Loans does not exceed the aggregate principal amount of such NM Lender’s NM
Loans and DIP Letter of Credit Participation Obligation with respect to the DIP
Letter of Credit Available Amount.
          (d) Designation of Roll-Up Loans. Subject to the terms and conditions
set forth herein and in the Orders, on the Closing Date and the Final Order
Entry Date (as the case may be), and without any further action by any party to
this Agreement, each NM Lender’s or DIP Letter of Credit Issuer’s Roll-Up Amount
shall be administered, and shall from and after such date be designated, as
Roll-Up Loans hereunder. The Administrative Agent shall, and each NM Lender and
the DIP Letter of Credit Issuer authorizes the Administrative Agent to, promptly
notify Credit Suisse AG, Cayman Islands Branch or its successor as
administrative agent under the Prepetition Credit Agreement of the amount of
each NM Lender’s and/or DIP Letter of Credit Issuer’s Roll-Up Loans so that
Credit Suisse AG, Cayman Islands Branch or such successor administrative agent
under the Prepetition Credit Agreement may update the register of the Senior
First Lien Loans to reflect the transactions described in this Section 2.2 (c)
and (d) (it being understood and agreed that the Administrative Agent shall have
no liability for providing such information, absent gross negligence or willful
misconduct).
          (e) Certain Matters Relating to Roll-Up Loans. By becoming a party to
this Agreement, including by executing this Agreement or a Lender Assignment
Agreement or by rolling up Senior First Lien Loans and, if applicable, Revolving
Letter of Credit Outstandings and Synthetic Letter of Credit Outstandings under
Section 2.2(c), each Roll-Up Lender represents and warrants that its Roll-Up
Amount as of the Closing Date does not exceed the aggregate principal amount of
the Senior First Lien Loans and Revolving Letter of Credit

38



--------------------------------------------------------------------------------



 



Outstandings and the Synthetic Letter of Credit Outstandings held of record by
such Roll-Up Lender as of the Closing Date.
          (f) Amounts borrowed (or, in the case of Roll-Up Loans, rolled up)
under this Section 2.1 and repaid or prepaid may not be reborrowed.
     SECTION 2.3. DIP Letters of Credit. From time to time on any Business Day
occurring from the Closing Date but thirty (30) days prior to the Maturity Date,
the DIP Letter of Credit Issuer agrees that it will, to the extent requested by
the Borrower, (a) issue one or more synthetic letters of credit (its “DIP Letter
of Credit”) for the account of the Borrower or any Subsidiary Guarantor in the
Stated Amount requested by the Borrower on such day or (b) extend the Stated
Expiry Date of an existing DIP Letter of Credit issued hereunder. The Stated
Expiry Date of each DIP Letter of Credit shall be no later than a date mutually
agreed with the DIP Letter of Credit Issuer. The DIP Letter of Credit Issuer
shall not be required to issue any DIP Letter of Credit if, after giving effect
thereto: (i) the aggregate amount of all DIP Letter of Credit Outstandings would
exceed the DIP Letter of Credit Available Amount, (ii) the sum of the aggregate
amount of all DIP Letter of Credit Outstandings would exceed the amount on
deposit in the Synthetic Deposit Account; or (iii) the sum of (A) the aggregate
amount of all DIP Letter of Credit Outstandings, and (B) the sum of all NM
Loans, would exceed the Total Facility Amount.
     SECTION 2.4. Synthetic Deposit Account.
          (a) On or prior to the Closing Date, the Administrative Agent shall
establish the Synthetic Deposit Account. The Administrative Agent shall maintain
records enabling it to determine at any time the amount of the interest of each
DIP L/C Lender in the Synthetic Deposit Account (the interest of each DIP L/C
Lender in the Synthetic Deposit Account, as evidenced by such records, being
referred to as such Lender’s “Synthetic Deposit Sub-Account”). The
Administrative Agent shall establish such additional Synthetic Deposit
Sub-Accounts for assignee Lenders as shall be required pursuant to
Section 12.11. No Person (other than the Administrative Agent or any of its
sub-agents) shall have the right to make any withdrawals from the Synthetic
Deposit Account or exercise any other right or power with respect thereto,
except as expressly provided herein. Without limiting the generality of the
foregoing, each party hereto acknowledges and agrees that no amount on deposit
at any time in the Synthetic Deposit Account (i) shall be the property of any
Secured Party (other than the Administrative Agent for the benefit of the DIP
Letter of Credit Issuer) and (ii) shall constitute Collateral under the Loan
Documents other than in favor of the DIP Letter of Credit Issuer in respect of
DIP Letter of Credit Participation Obligations. In addition, each DIP L/C Lender
hereby grants to the Administrative Agent for the benefit of the DIP Letter of
Credit Issuer a security interest in its rights and interests in such DIP L/C
Lender’s Synthetic Deposit to secure the obligations of such DIP L/C Lender
hereunder. Each DIP L/C Lender agrees that its right, title and interest with
respect to the Synthetic Deposit Account shall be limited to the right to
require amounts in its Synthetic Deposit Sub-Account to be used as expressly set
forth herein and that it will have no right to require the return of its
Synthetic Deposit other than as expressly provided herein (each DIP L/C Lender
hereby acknowledging that its Synthetic Deposit constitutes payment for its DIP
Letter of Credit Participation Obligations and that the DIP Letter of Credit
Issuer will be issuing, amending, renewing and extending DIP Letters of Credit
in reliance on the availability of such

39



--------------------------------------------------------------------------------



 



Lender’s Synthetic Deposit to discharge such Lender’s obligations in accordance
with clause (c) of this Section 2.4 and Section 2.9.3). The funding of the
Synthetic Deposits and the agreements with respect thereto set forth in this
Agreement constitute arrangements solely among the Administrative Agent, the DIP
Letter of Credit Issuer and the DIP L/C Lenders with respect to the funding and
reimbursement obligations of the DIP L/C Lenders under this Agreement, and do
not constitute loans, extensions of credit or other financial accommodations to
any Obligor.
          (b) On the Closing Date, each DIP L/C Lender shall deposit in the
Synthetic Deposit Account an amount in Dollars equal to such Lender’s Synthetic
Deposit Amount less an original issue discount of 3.00%; (each amount so
deposited, such Lender’s “Synthetic Deposit”); provided, however, that an amount
equal to the foregoing amount of original issue discount shall, immediately upon
the occurrence of the Closing Date, be funded into the Synthetic Deposit Account
from the NM Loans funded on the Closing Date into the Reserve Account and deemed
to be a Synthetic Deposit of the DIP L/C Lenders who received such original
issue discount for all purposes hereunder, and after the Closing Date treated
the same as all other Synthetic Deposits of such DIP L/C Lenders.
          (c) Each DIP L/C Lender irrevocably and unconditionally agrees that
its Synthetic Deposits in the Synthetic Deposit Account shall be withdrawn and
distributed as follows:
     (i) In the event the Borrower does not reimburse the DIP Letter of Credit
Issuer pursuant to Section 2.9.3, the Administrative Agent shall withdraw from
the Synthetic Deposit Account the amount of such unreimbursed Disbursement (and
debit the Synthetic Deposit Sub-Account of each DIP L/C Lender in the amount of
such DIP L/C Lender’s Synthetic Deposit Percentage of such unreimbursed
Disbursement) and make such amount available to the DIP Letter of Credit Issuer
and the DIP Letter of Credit Available Amount shall be reduced by such amount.
     (ii) In the event the Borrower voluntarily decides to permanently reduce
the DIP Letter of Credit Available Amount, the Administrative Agent will,
subject to payment of the Exit Fee, withdraw from the Synthetic Deposit Account
an amount equal to such reduction, and pay to each DIP L/C Lender an amount
equal to the product of (A) such Lender’s Synthetic Deposit Percentage
multiplied by (B) the aggregate amount of such reduction. In no event shall the
DIP Letter of Credit Available Amount be reduced to an amount that is less than
the aggregate amount of the DIP Letter of Credit Outstandings.
     (iii) Concurrently with the effectiveness of any assignment by any DIP L/C
Lender of all or any portion of its Synthetic Deposit, the corresponding portion
of the assignor’s Synthetic Deposit Sub-Account shall be transferred from the
assignor’s Synthetic Deposit Sub-Account to the assignee’s Synthetic Deposit
Sub-Account in accordance with Section 12.11 and, if required by Section 12.11,
the Administrative Agent shall close such assignor’s Synthetic Deposit
Sub-Account.

40



--------------------------------------------------------------------------------



 



     (iv) Upon the occurrence of the Maturity Date (other than the return of the
portion of the Synthetic Deposit of each DIP L/C Lender on deposit in the
Synthetic Deposit Account), in the event that all DIP Letters of Credit have
been returned, replaced, cancelled or Cash Collateralized (other than with
Synthetic Deposits), all amounts remaining in the Synthetic Deposit Account
shall be returned to the DIP L/C Lenders based on such DIP L/C Lender’s
Synthetic Deposit Percentage.
          (d) On each day on which Participation Fees are required to be paid
with respect to all or any portion of the Synthetic Deposits pursuant to clause
(c) of Section 3.2.1, the Administrative Agent shall pay to each DIP L/C Lender
an amount (the “Synthetic Deposit Return”) equal to (i) the Base Return for the
relevant Investment Period less an amount equal to 0.10% per annum on such
Synthetic Deposits multiplied by (ii) such DIP L/C Lender’s Synthetic Deposit
Percentage. Any amounts earned and received with respect to Synthetic Deposits
during any applicable Investment Period in excess of the Base Return shall be
for the account of the Administrative Agent. No Person other than the
Administrative Agent shall have any obligation under or in respect of this
clause.
          (e) Notwithstanding anything to the contrary in this Agreement, the
Borrower shall not be liable for any losses due to (i) the misappropriation of
any Base Return or Synthetic Deposit or (ii) the failure of the Administrative
Agent to pay the Synthetic Deposit Return to any DIP L/C Lender (it being
understood and agreed for greater certainty that this clause shall not limit any
obligation of the Borrower hereunder to pay any Participation Fee). Neither the
Administrative Agent, the DIP Letter of Credit Issuer nor any other Person
guarantees any rate of return on the investment of any Synthetic Deposit held in
the Synthetic Deposit Account.
          (f) Notwithstanding any other provision of this Agreement, no DIP
Letter of Credit shall be issued nor any Stated Amount of any DIP Letter of
Credit increased, if, after giving effect thereto, the DIP Letter of Credit
Outstandings would exceed the Synthetic Account Balance.
          (g) If the DIP Letter of Credit Issuer is enjoined from taking any
action referred to in clause (d) of this Section 2.4, or if the DIP Letter of
Credit Issuer reasonably determines that, by operation of law, it may reasonably
be precluded from taking any such action, or if any Obligor or DIP L/C Lender
challenges in any legal proceeding any of the acknowledgements, agreements or
characterizations set forth in clause (a) of this Section 2.4, then, in any such
case (and so long as such event or condition shall be continuing), and
notwithstanding anything contained herein to the contrary, the DIP Letter of
Credit Issuer shall not be required to issue, renew or extend any DIP Letter of
Credit.
          (h) In the event any payment of a DIP Letter of Credit Reimbursement
Obligation shall be required to be refunded by the DIP Letter of Credit Issuer
to the Borrower after the return of the Synthetic Deposits to the DIP L/C
Lenders as permitted hereunder, each DIP L/C Lender agrees to acquire and fund a
participation in such refunded amount equal to the lesser of its Synthetic
Deposit Percentage thereof and the amount of its Synthetic Deposit that shall
have been so returned.

41



--------------------------------------------------------------------------------



 



     SECTION 2.5. Reduction of the Commitment Amounts. The Commitment Amounts of
each NM Lender and DIP Letter of Credit Issuer are subject to reduction from
time to time pursuant to this Section.
     SECTION 2.5.1. Optional Reductions. Subject to the payment of the Exit Fee
under Section 3.3.1, the Borrower may, from time to time on any Business Day
occurring on and after the Closing Date or the Final Order Entry Date (as the
case may be), voluntarily reduce the amount of any Commitment Amount on the
Business Day so specified by the Borrower; provided, however, that all such
reductions shall require at least three Business Days’ prior notice to the
Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000.
     SECTION 2.5.2. Termination, Reduction of Commitments. Each NM Lender’s
Commitment Amount shall be automatically and permanently reduced on each date on
which a Borrowing is made under Section 2.2 by an aggregate amount equal to such
NM Lender’s ratable portion of the Borrowing made on such date and all
Commitment Amounts shall automatically and permanently terminate at the end of
the third (3rd) Business Day following the Final Order Entry Date.
     SECTION 2.6. Borrowing Procedures.
     SECTION 2.6.1. NM Loans. By delivering a Borrowing Request to the
Administrative Agent on or before 12:00 noon on the Business Day following each
of the entry of the Interim Order and the Final Order, the Borrower may
irrevocably request, on not less than one Business Day’s notice in the case of
Base Rate Loans, or three Business Days’ notice in the case of LIBO Rate Loans,
and in either case not more than five Business Days’ notice (which notice
requirements may be waived by the Administrative Agent in its sole discretion),
that a Borrowing be made, in the case of either LIBO Rate Loans or Base Rate
Loans, (a) in a minimum amount of $1,000,000, or (b) in the unused amount of the
applicable NM Commitment, in each case to the extent permitted by the Interim
Order or the Final Order, as applicable. Each such irrevocable request shall be
made by telephone confirmed promptly by hand delivery or facsimile to the
Administrative Agent of the applicable Borrowing Request. On the terms and
subject to the conditions of this Agreement, each Borrowing shall comprising the
type of Loans, and shall be made on the Business Day, specified in such
Borrowing Request. On or before 1:00 p.m. on such Business Day, each Lender that
has a Commitment to make the Loans being requested shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to such time that such Lender will not make such deposit, the
Administrative Agent may assume that such Lender has made such deposit on such
Business Day and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
such deposit, then the applicable Lender and the Borrower each agrees to pay to
the Administrative Agent forthwith on demand (without duplication) such
corresponding

42



--------------------------------------------------------------------------------



 



amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of
(A)(1) the Federal Funds Effective Rate, and (2) the rate reasonably determined
by the Administrative Agent to be the cost to it of funding such amount, and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the Adjusted Base Rate. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. If the Borrower pays such amount to the Administrative Agent, then
such amount shall constitute a reduction of such Borrowing. No Lender’s
obligation to make any Loan shall be affected by any other Lender’s failure to
make any Loan.
     SECTION 2.6.2. Synthetic Deposits. In the case of any Synthetic Deposits,
the Borrower may irrevocably request that Synthetic Deposits be made by the
applicable Lender by delivering a Borrowing Request to the Administrative Agent
on or prior to the Closing Date or the Final Order Entry Date (as the case may
be).
     SECTION 2.7. Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 12:00
noon on a Business Day, the Borrower may from time to time irrevocably elect, on
not less than one Business Day’s notice in the case of Base Rate Loans, or three
Business Days’ notice in the case of LIBO Rate Loans, and in either case not
more than ten Business Days’ notice, that all, or any portion in an aggregate
minimum amount of (i) in the case of NM Loans or Roll-Up Loans that are US Term
Loans or Revolving Loans, $1,000,000 and (ii) in the case of Roll-Up Loans that
are Sterling Term Loans £1,000,000, be, in the case of Base Rate Loans,
converted into LIBO Rate Loans or be, in the case of LIBO Rate Loans, converted
into LIBO Rate Loans or be, in the case of LIBO Rate Loans, converted into Base
Rate Loans or continued as LIBO Rate Loans (in the absence of delivery of a
Continuation/Conversion Notice with respect to any LIBO Rate Loan at least three
Business Days (but not more than ten Business Days) before the last day of the
then current Interest Period with respect thereto, such LIBO Rate Loan shall, on
such last day, automatically convert to a Base Rate Loan); provided; however,
that (a) each such conversion or continuation shall be prorated among the
applicable outstanding Loans of all Lenders that have made such Loans, and (b)
no portion of the outstanding principal amount of any Loans, other than the
Roll-Up Loans that are Sterling Term Loans, may be continued as, or be converted
into, LIBO Rate Loans when any Default has occurred and is continuing. Each such
irrevocable election shall be made by telephone confirmed promptly by hand
delivery or facsimile to the Administrative Agent of the applicable
Continuation/Conversion Notice.
     SECTION 2.8. Funding. Each Lender may, if it so elects, fulfill its
obligation to make, continue or convert LIBO Rate Loans hereunder by causing one
of its foreign branches or Affiliates (or an international banking facility
created by such Lender) to make or maintain such LIBO Rate Loan; provided,
however, that such LIBO Rate Loan shall nonetheless be deemed to have been made
and to be held by such Lender, and the obligation of the Borrower to repay such
LIBO Rate Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. In addition, the
Borrower hereby consents and agrees that, for purposes of any determination to
be made for purposes of Sections 4.1, 4.2, 4.3 or 4.4, it

43



--------------------------------------------------------------------------------



 



shall be conclusively assumed that each Lender elected to fund all LIBO Rate
Loans by purchasing Dollar deposits in its LIBOR Office’s interbank Eurodollar
market.
     SECTION 2.9. DIP Letter of Credit Issuance Procedures. By delivering to the
Administrative Agent an Issuance Request on or before 12:00 noon on a Business
Day, the Borrower may from time to time irrevocably request on not less than two
(nor more than ten Business Days’ notice, in the case of the initial issuance of
a DIP Letter of Credit) and not less than two Business Days’ prior notice, in
the case of a request for the extension of the Stated Expiry Date (in each case,
unless a shorter period is agreed to by the DIP Letter of Credit Issuer, in its
sole discretion) that such DIP Letter of Credit Issuer issue, or extend the
Stated Expiry Date of, a DIP Letter of Credit in such form as may be requested
by the Borrower and approved by such DIP Letter of Credit Issuer, solely for the
purposes described in Section 6.24. Each DIP Letter of Credit Issuer will make
available to the beneficiary thereof the original of the DIP Letter of Credit
which it issues. The Borrower shall only request a DIP Letter of Credit under
this Section 2.9 if such letter of credit is included in the DIP Approved
Budget.
     SECTION 2.9.1. Other Lenders’ Participation. Upon the issuance of each DIP
Letter of Credit or an increase in the Stated Amount thereof, and without
further action, each DIP L/C Lender shall be deemed to have irrevocably
purchased, to the extent of its Synthetic Deposit Percentage, a participation
interest in such DIP Letter of Credit, including any Contingent Liability or DIP
Letter of Credit Reimbursement Obligation created as a result of any issuance
thereof or Disbursement with respect thereto (each, a “DIP Letter of Credit
Participation Obligation”). Each DIP L/C Lender’s DIP Letter of Credit
Participation Obligation shall be Cash Collateralized (as provided in
Section 2.4), in favor of the DIP Letter of Credit Issuer, by such DIP L/C
Lender’s Synthetic Deposit. Such DIP L/C Lender’s Synthetic Deposit shall be
available for withdrawal by the Administrative Agent, in the amounts
contemplated by and otherwise in accordance with clause (c)(i) of Section 2.4,
to reimburse the DIP Letter of Credit Issuer for DIP Letter of Credit
Reimbursement Obligations.
     SECTION 2.9.2. Disbursements. The DIP Letter of Credit Issuer will promptly
notify the Borrower and the Administrative Agent by telephone (confirmed by
facsimile) of the presentment for payment of any DIP Letter of Credit issued by
such DIP Letter of Credit Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such DIP Letter of
Credit and this Agreement, the applicable DIP Letter of Credit Issuer shall make
such payment to the beneficiary (or its designee) of such DIP Letter of Credit.
Prior to 1:00 p.m. on the first Business Day following the Disbursement Date,
the Borrower will reimburse the Administrative Agent for the account of the DIP
Letter of Credit Issuer for all amounts which such DIP Letter of Credit Issuer
has disbursed under such DIP Letter of Credit, together with interest thereon at
a rate per annum equal to the rate per annum then in effect for the NM Loans
that are Base Rate Loans pursuant to Section 3.2.1(a) for the period from the
Disbursement Date through the date of such reimbursement. Without limiting in
any way the foregoing and notwithstanding anything to the contrary contained
herein or in any separate application for any DIP Letter of Credit, the Borrower
hereby acknowledges and agrees that it shall be obligated to reimburse the
applicable DIP Letter of Credit Issuer upon each

44



--------------------------------------------------------------------------------



 



Disbursement of a DIP Letter of Credit, and it shall be deemed to be the Obligor
for purposes of each such DIP Letter of Credit issued hereunder (whether the
account party on such DIP Letter of Credit is the Borrower or a Subsidiary
Guarantor).
     SECTION 2.9.3. Reimbursement. The obligation (a “DIP Letter of Credit
Reimbursement Obligation” in the case of a drawing under a DIP Letter of Credit)
of the Borrower under Section 2.9.2 to reimburse, without duplication, the
applicable DIP Letter of Credit Issuer and applicable Lenders with respect to
each Disbursement (including interest thereon), and the right of the DIP Letter
of Credit Issuer to be paid with amounts on deposit in the Synthetic Deposit
Account, pursuant to clause (c) of Section 2.4, shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower or such Lender may have or
have had against such DIP Letter of Credit Issuer or any Lender, including any
defense based upon the failure of any Disbursement to conform to the terms of
the applicable DIP Letter of Credit (if, in such DIP Letter of Credit Issuer’s
good faith opinion, such Disbursement is determined to be appropriate) or any
non-application or misapplication by the beneficiary of the proceeds of such
Letter of Credit; provided, however, that after paying in full its DIP Letter of
Credit Reimbursement Obligation hereunder, nothing herein shall adversely affect
the right of the Borrower or such Lender, as the case may be, to commence any
proceeding against such DIP Letter of Credit Issuer for any wrongful
Disbursement made by such DIP Letter of Credit Issuer under a DIP Letter of
Credit as a result of acts or omissions constituting gross negligence or willful
misconduct on the part of such DIP Letter of Credit Issuer.
     SECTION 2.9.4. Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default:
     (i) the aggregate Stated Amount of all DIP Letters of Credit shall, without
demand upon or notice to the Borrower or any other Person, be deemed to have
been paid or disbursed by the applicable DIP Letter of Credit Issuer of such DIP
Letters of Credit (notwithstanding that such amount may not in fact have been
paid or disbursed);
     (ii) the Borrower shall be immediately obligated to reimburse such DIP
Letter of Credit Issuer for the amount deemed to have been paid or disbursed by
such DIP Letter of Credit Issuer; and
     (iii) the Borrower shall be immediately obligated to deposit with (or for
the benefit of) such DIP Letter of Credit Issuer an amount equal to 5% of the
amount deemed to have been paid or disbursed by such DIP Letter of Credit Issuer
pursuant to the preceding clause (i).
Amounts payable by the Borrower pursuant to this Section shall be deposited in
immediately available funds with the Administrative Agent and held as collateral
security for the Reimbursement Obligations. When all of the Events of Default
giving rise to the deemed disbursements under this Section have been cured or
waived, the Administrative Agent shall return to the Borrower all amounts then
on deposit with the Administrative

45



--------------------------------------------------------------------------------



 



Agent pursuant to this Section (together with any interest accrued thereon)
which have not been applied to the satisfaction of the Reimbursement
Obligations.
     SECTION 2.9.5. Nature of Reimbursement Obligations. The Borrower, each
other Obligor and, to the extent set forth in Section 2.9.1, each DIP L/C
Lender, shall assume all risks of the acts, omissions or misuse of any DIP
Letter of Credit by the beneficiary thereof. No DIP Letter of Credit Issuer
(except to the extent of its own gross negligence or willful misconduct) shall
be responsible for:
          (a) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any DIP Letter of Credit or any document submitted by any party in
connection with the application for and issuance of a DIP Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;
          (b) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign a DIP Letter of Credit or the rights or benefits thereunder or the
proceeds thereof in whole or in part, which may prove to be invalid or
ineffective for any reason;
          (c) failure of the beneficiary to comply fully with conditions
required in order to demand payment under a DIP Letter of Credit;
          (d) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise; or
          (e) any loss or delay in the transmission or otherwise of any document
or draft required in order to make a Disbursement under a DIP Letter of Credit.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any DIP Letter of Credit Issuer or any DIP L/C
Lender hereunder. In furtherance and not in limitation or derogation of any of
the foregoing, any action taken or omitted to be taken by a DIP Letter of Credit
Issuer in good faith (and not constituting gross negligence or willful
misconduct) shall be binding upon each Obligor and each such Secured Party, and
shall not put such DIP Letter of Credit Issuer under any resulting liability to
any Obligor or any Secured Party, as the case may be.
     SECTION 2.10. Register; Notes. The Register shall be maintained on the
following terms:
          (a) Each Lender may maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. In the
case of a Lender that does not request, pursuant to clause (c) below, execution
and delivery of a Note evidencing the Loans made by such Lender to the Borrower,
such account or accounts shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower absent manifest error; provided, however, that the
failure of any Lender to maintain

46



--------------------------------------------------------------------------------



 



such account or accounts or any error in any such account shall not limit or
otherwise affect any Obligations of any Obligor.
          (b) The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for the purpose of this clause, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitments, the Loans made by each Lender and each repayment in
respect of the principal amount of the Loans of each Lender and annexed to which
the Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 12.11. Failure to make
any recordation, or any error in such recordation, shall not affect the
Borrower’s obligation in respect of such Loans. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person in whose name a
Loan is registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. A Lender’s
Commitment and the Loans made pursuant thereto may be assigned or otherwise
transferred in whole or in part only by registration of such assignment or
transfer in the Register. Any assignment or transfer of a Lender’s Commitment or
the Loans made pursuant thereto shall be registered in the Register only upon
delivery to the Administrative Agent of a Lender Assignment Agreement duly
executed by the assignor thereof and the compliance by the parties thereto with
the other requirements of Section 12.11. No assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section.
          (c) The Borrower agrees that, upon the request of any Lender, the
Borrower will execute and deliver to such Lender, as applicable, a Note
evidencing the Loans made by such Lender. The Borrower hereby irrevocably
authorizes each Lender to make (or cause to be made) appropriate notations on
the grid attached to such Lender’s Notes (or on any continuation of such grid),
which notations, if made, shall evidence, inter alia, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower absent manifest error;
provided, however, that the failure of any Lender to make any such notations or
any error in any such notations shall not limit or otherwise affect any
Obligations of any Obligor. A Note and the Obligation evidenced thereby may be
assigned or otherwise transferred in whole or in part only in accordance with
Section 12.11.
     SECTION 2.11. Accounts. On or prior to the Closing Date, the Borrower shall
establish the following Accounts (it being understood that the Borrower may use
its current cash management system pursuant to Section 7.11 and is not required
to establish new Accounts so long as the Borrower’s accounts operate in the
manner described in this Section 2.11 and the Accounts are secured by a valid
and fully perfected first priority lien, subject only to the Carve-Out, in favor
of the Administrative Agent).
     SECTION 2.11.1. Reserve Account. (a) On the Closing Date and/or the Final
Order Entry Date (as the case may be), subject to the terms and conditions
hereof, an amount as set forth in the Funds Flow Memorandum, or such lesser
amount as approved by the Bankruptcy Court under the terms of the Interim Order
or the Final Order (as the

47



--------------------------------------------------------------------------------



 



case may be), shall be deposited by the NM Lenders into the Reserve Account.
Amounts on deposit in the Reserve Account may be withdrawn only with the consent
of the Administrative Agent.
     (b) On the Closing Date and the Final Order Entry Date (as the case may
be), subject to the terms and conditions hereof, the amount shown on the Funds
Flow Memorandum or such lesser amount approved by the Bankruptcy Court under the
terms of the Interim Order or the Final Order (as the case may be), shall be
withdrawn from the Reserve Account and deposited into the Interest Reserve
Account.
     (c) Amounts in the Reserve Account may be withdrawn for deposit into the
Operating Account on any Business Day of the first calendar week of each
calendar month (or, if in respect of the first withdrawal from the Reserve
Account following the Closing Date, the first Business Day following the deposit
of the proceeds into the Reserve Account) (each withdrawal, a “Monthly
Allocation”) only if: (i) no Default has occurred and is continuing, provided
that amounts can be disbursed, notwithstanding a Default, if such disbursement
is permitted under Sections 2.11.4 or 2.11.6, and (ii) such amounts are
necessary to satisfy: (A) the permitted expenses in the DIP Approved Budget for
such month, including permitted variances under such DIP Approved Budget (or the
balance of the month, if in respect of the initial withdrawal from the Reserve
Account)(taking into account the then existing balance of the Operating Account
and the other Accounts of the Borrower exclusive of the Reserve Account, the
Interest Reserve Account and the Carve-Out Account), and (B) all other payments
and reimbursements due to the Agents and the Lenders under the Loans other than
interest and fee payments to be funded out of the Interest Reserve Account
pursuant to Section 2.11.2. Other than as necessary to comply with
Sections 2.11.4 and 2.11.6, a Monthly Allocation shall not be deposited to the
Operating Account unless within three (3) Business Days prior to each Monthly
Allocation (or one (1) Business Day, if in respect of the first withdrawal from
the Reserve Account) the Borrower makes a request for disbursement in a form
acceptable to the Administrative Agent (which form of disbursement request must
specifically tie the amount of each request to specific line items in the DIP
Approved Budget) and simultaneously represents in writing to the Administrative
Agent that (x) no Material Adverse Effect has occurred since the Closing Date or
the Final Order Entry Date (as the case may be), (y) no Default by the Borrower
has occurred and is continuing, and (z) the Borrower reaffirms the truth and
accuracy, as of the date of the request, of the representations and warranties
in Loan Documents, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

48



--------------------------------------------------------------------------------



 



     SECTION 2.11.2. Interest Reserve Account. Funds deposited into the Interest
Reserve Account as provided in Section 2.11.1(b) may be withdrawn by the
Administrative Agent for the purpose of making monthly interest payments and
other fees due to the Lenders, including with respect to the DIP Letter of
Credit Facility, and until the Maturity Date no funds in the Interest Reserve
Account shall be withdrawn for the purpose of making payments of the incremental
interest comprising default interest in accordance with Section 3.2.2.
     SECTION 2.11.3. Operating Account. The Operating Account shall be funded
out of the Reserve Account in accordance with the provisions of Section 2.11.1.
Provided no Default has occurred and is continuing, funds in the Operating
Account may be disbursed at the direction of the Borrower to other Accounts or
directly to the applicable recipient through the Borrower’s cash management
system, for the payment by the Borrower of permitted expenses, all in accordance
with the DIP Approved Budget. The Borrower shall not be permitted to disburse
funds from the Operating Account unless, on the first and fifteenth day of each
month, the Borrower represents in writing to the Administrative Agent that: (a)
no Material Adverse Effect has occurred since the Closing Date or the Final
Order Entry Date (as the case may be), and (b) no Default has occurred and is
continuing. Notwithstanding the foregoing, funds may be disbursed from the
Operating Account, whether or not a Default exists and is continuing, to the
extent necessary to comply with Sections 2.11.4 and 2.11.6.
     SECTION 2.11.4. Carve-Out Account. (a) On any Business Day of the first
calendar week of each calendar month following the Closing Date (or, if in
respect of the first withdrawal from the Reserve Account or Operating Account
following the Closing Date, the first Business Day following the deposit of the
proceeds into the Reserve Account), an amount shall be withdrawn by the Borrower
from the Reserve Account and/or Operating Account (and, if insufficient, funded
out of receivables collected by the Debtors) and deposited by the Borrower into
the Carve-Out Account for the purpose of paying accrued but unpaid Professional
Expenses, budgeted to be paid for such Calendar Month in the DIP Approved
Budget, payable to the extent later authorized or allowed to be paid by the
Bankruptcy Court. Such amounts periodically deposited in the Carve-Out Account
shall not be available to pay any Professional Expenses incurred after a
Carve-Out Event.
      (b) Following the occurrence of a Carve-Out Event that is not waived or
otherwise cured, the Post-Carve Out Notice Amount shall be withdrawn by the
Borrower from the Reserve Account and/or Operating Account (and, if
insufficient, funded out of receivables collected by the Debtors) and deposited
into the Carve-Out Account, for the purpose of paying Professional Expenses
incurred by the Borrower after the Carve-Out Event to the extent allowed or
authorized by the Bankruptcy Court.
     (c) If a sale of the assets of the Debtors occurs via a credit bid under
Section 363 of the Bankruptcy Code, an amount, equal to the MoJo Fee, if any,
shall be withdrawn by the Borrower from the Reserve Account and/or Operating
Account of the Borrower and deposited as required under the terms of the Morgan
Joseph Fee Letter. If a cash sale of the assets of the Debtors occurs under
Section 363 of the Bankruptcy Code, an amount,

49



--------------------------------------------------------------------------------



 



equal to the MoJo Fee, if any, shall be payable to Morgan Joseph, without
duplication, from the Net Cash Proceeds of such sale.
     SECTION 2.11.5. General Requirements for the Accounts. Each of the
above-mentioned Accounts shall at all times be: (a) held as collateral for the
Obligations but subordinated to the Carve-Out, (b) held at a financial
institution selected by the Administrative Agent from a list of approved
financial institutions published by the Trustee, and (c) subject to an effective
Control Agreement in favor of the Collateral Agent (for the benefit of the
Lenders) in form and substance satisfactory to the Collateral Agent and in which
the Collateral Agent (for the benefit of the Lenders) has a perfected first
priority Lien subordinated only to the Carve-Out, with all rights and remedies
in respect thereto as shall be set forth in the Loan Documents. The Borrower and
its Subsidiaries may not open new Accounts or any other account at a financial
institution without the prior written consent of the Administrative Agent, which
consent may be withheld in the Administrative Agent’s sole discretion. Upon the
acceleration of the Loans and the demand for the repayment thereof, the
Administrative Agent may withdraw and apply, without notice or demand to the
Borrower, all funds in every Account for the repayment of the Obligations in
such order and priority as the Administrative Agent may determine, subject to
the Carve-Out and Section 2.11.6.
     SECTION 2.11.6. Utilization of Funds in the Operating Account and/or
Reserve Account. Notwithstanding anything to the contrary contained in this
Section 2.11, the Borrower shall be permitted to withdraw funds in either the
Operating Account or the Reserve Account in an amount of up to $3,000,000 in the
aggregate, whether or not a Default has occurred, provided that: (a) such funds
are used by the Borrower solely to pay unpaid employee salaries that have been
properly incurred prior to the occurrence of a Default, and (b) such application
of proceeds is in accordance with the DIP Approved Budget.
     SECTION 2.11.7. Receivables. The Borrower shall deposit, immediately upon
receipt, any and all collections of any type, including without limitation any
and/all proceeds of the Collateral, into its concentration or main operating
account existing on the Petition Date consistent with the Borrower’s cash
management system as in effect prior to the Petition Date and in accordance with
the terms of Section 7.11.
     SECTION 2.12. Allocation Mechanism with respect to NM Loans and DIP Letters
of Credit.
          (a) On the Exchange Date, the Lenders party to each of the NM
Commitments, the NM Loans, the DIP Letter of Credit Commitment or the DIP Letter
of Credit Outstandings shall automatically and without further act (and without
regard to the provisions of Section 12.11 (but which such provisions shall
remain applicable following such exchange)) be deemed to have exchanged
interests in the NM Commitments, the NM Loans, the DIP Letter of Credit
Commitment and the DIP Letter of Credit Outstandings, such that in lieu of the
interest of each Lender in such NM Commitments, the NM Loans, the DIP Letter of
Credit Commitment and DIP Letter of Credit Outstandings in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Loan Party in respect thereof), such Lender

50



--------------------------------------------------------------------------------



 



shall instead hold an interest in every one of the NM Commitments, the NM Loans,
the DIP Letter of Credit Commitment and the DIP Letter of Credit Outstandings
(including the Obligations of each Loan Party in respect thereof), whether or
not such Lender shall previously have participated therein, equal to such
Lender’s Allocation Percentage thereof. It is understood and agreed that each
Exchange, in itself, will not affect the aggregate amount of the Obligations
owing by each of the Obligors on the Exchange Date. Each Lender and each Obligor
hereby consents and agrees to the Exchange, and each Lender agrees that the
Exchange shall be binding upon its successors and assigns and any person that
acquires a participation in its interests in any NM Commitments, NM Loans, DIP
Letter of Credit Commitment or DIP Letter of Credit Outstandings. Each Obligor
agrees from time to time to execute and deliver to the Administrative Agent all
such promissory notes and other instruments and documents as the Administrative
Agent shall reasonably request to evidence and confirm the respective interests
of the Lenders after giving effect to the Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
NM Commitments, NM Loans, DIP Letter of Credit Commitment or DIP Letter of
Credit Outstandings hereunder to the Administrative Agent against delivery of
any promissory notes evidencing its interests in the NM Commitments, NM Loans,
DIP Letter of Credit Commitment or DIP Letter of Credit Outstandings so executed
and delivered; provided, however, that the failure of any Loan Party to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the Exchange.
          (b) As a result of the Exchange, upon and after the Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Obligations and each distribution made by the Administrative
Agent pursuant to any Collateral Document in respect of the Obligations to the
Lenders under the NM Commitments, NM Loans, DIP Letter of Credit Commitment or
DIP Letter of Credit Outstandings, shall be distributed to the Lenders under
such NM Commitments, NM Loans, DIP Letter of Credit Commitment or DIP Letter of
Credit Outstandings, as applicable, pro rata in accordance with their respective
Allocation Percentages. Any direct payment received by a Lender on or after the
Exchange Date, including by way of set-off, in respect of an Obligation shall be
paid over to the Administrative Agent for distribution to the Lenders in
accordance herewith.
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     SECTION 3.1. Repayments and Prepayments; Application. The Borrower agrees
that the Loans shall be repaid and prepaid pursuant to the following terms.
     SECTION 3.1.1. Repayments and Prepayments. The Borrower shall repay in full
in cash to the Administrative Agent for the ratable account of the Lenders the
unpaid principal amount of each Loan and all accrued but unpaid interest thereon
upon the Maturity Date, or earlier, if otherwise required by the terms hereof,
together with any fees payable therewith as provided hereunder. Prior thereto,
payments and prepayments of the Loans shall or may be made as follows:

51



--------------------------------------------------------------------------------



 



          (a) From time to time on any Business Day, the Borrower may make, upon
notice to the Administrative Agent, a voluntary prepayment, in whole or in part,
of the outstanding principal amount of any NM Loans; provided that (A) any
prepayment of the NM Loans is to be applied pro rata among the NM Loans so
prepaid of the same type and, if applicable, having the same Interest Period of
all NM Lenders that have made such NM Loans (to be applied as set forth in
Section 3.1.2); (B) all such voluntary prepayments shall require at least one
but no more than five Business Days’ (and at least three Business Days’ in the
case of LIBO Rate Loans) prior telephonic notice (promptly confirmed by
facsimile) to the Administrative Agent; (C) all such voluntary partial
prepayments of any Loans shall be in an aggregate minimum amount of $1,000,000;
and (D) the Exit Fee is paid as provided hereunder; provided, further, that no
voluntary prepayment of Roll-Up Loans may be made until all NM Loans and other
Obligations existing in respect thereof have been paid in full in cash and the
NM Commitments have terminated. Each such notice shall specify the date and
amount of such prepayment and the type of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s pro rata share of such
prepayment. The Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
provided that a notice of prepayment of the NM Loans delivered by the Borrower
may state that such notice is conditional upon the effectiveness of another
financing and such notice may (subject to the payment of any customary breakage
costs) be revoked by the Borrower (by written notice to the Administrative Agent
a reasonable time prior to the specified effective date) if such condition is
not satisfied. Each prepayment of principal of, and interest on, the NM Loans
shall be made in Dollars.
          (b) From time to time on any Business Day, the Borrower may cause the
Synthetic Deposits to be returned to the DIP L/C Lender by reducing the DIP
Letter of Credit Facility Available Amount; provided that (A) all such voluntary
reductions shall require at least one but no more than five Business Days’ prior
telephonic notice (promptly confirmed by facsimile) to the Administrative Agent;
and (B) all such voluntary partial returns shall be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $500,000.
          (c) On each date when the aggregate amount of all DIP Letter of Credit
Outstandings exceeds the DIP Letter of Credit Available Amount, the Borrower
shall Cash Collateralize all DIP Letter of Credit Outstandings in an aggregate
amount equal to such excess.
          (d) In the event the DIP Letter of Credit Issuer has made a withdrawal
from the Synthetic Deposit Account to repay unreimbursed DIP Reimbursement
Obligations, the Borrower shall make a mandatory deposit in the Synthetic
Deposit Account equal to such amount.
          (e) (i) Upon receipt by any Obligor or any of its Subsidiaries of any
Net Cash Proceeds (other than any Net Cash Proceeds from a Disposition under
Section 8.10(a)), or Net Casualty Proceeds, the Borrower shall deliver to the
Administrative Agent a calculation of such proceeds and immediately make a
mandatory prepayment of

52



--------------------------------------------------------------------------------



 



the Obligations hereunder in an amount equal to 100% of such Net Cash Proceeds
or Net Casualty Proceeds (as the case may be), subject to Section 2.11.4(c).
               (ii) Immediately upon any acceleration of the Maturity Date of
any Loans pursuant to Section 9.2 or Section 9.3, the Borrower shall repay all
of the Loans.
Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, other than the payment of an Exit Fee pursuant to
Section 3.3.1 and as may be required by Section 4.4. The Borrower shall give
prior telephonic notice (promptly confirmed by facsimile) to the Administrative
Agent of any mandatory prepayment required under this Section 3.1.1 (including
the date, an estimate of the aggregate amount of such mandatory prepayment and a
description of the events giving rise to such prepayment at least five
(5) Business Days prior thereto); provided that the failure to give such notice
shall not relieve the Borrower of its obligation to make such mandatory
prepayments on or prior to the dates set forth in this Section 3.1.1 and the
Borrower shall be permitted to make such mandatory prepayments on or prior to
such dates.
     SECTION 3.1.2. Application of Proceeds from Mandatory Prepayment Events or
Voluntary Prepayments.
          (a) Amounts to be applied in connection with the prepayment of Loans
pursuant to Section 3.1.1 (other than Section 3.1.1(e)(i)) shall be applied in
accordance with Section 4.7 and Section 4.8; provided that each prepayment or
repayment of the principal of the Loans shall be applied, to the extent of such
prepayment or repayment, first, to the principal amount thereof being maintained
as Base Rate Loans, and second, subject to the terms of Section 4.4, to the
principal amount thereof being maintained as LIBO Rate Loans.
          (b) Amounts to be applied in connection with the prepayment of Loans
pursuant to Section 3.1.1(e)(i)) shall be applied as follows:
     (i) First, to pay all amounts with respect to the Obligations under DIP
Loan Facility that represent the reasonable and necessary costs and expenses of
preserving the asset that is disposed of and that are senior to any Third Party
Liens encumbering such asset;
     (ii) Second, to pay any obligations secured by Third Party Liens
encumbering the asset sold (unless otherwise subject to bona fide dispute);
     (iii) Third, to pay any fees, expenses and accrued interest under the DIP
Loan Facility; and
     (iv) Fourth, to prepay amounts (without penalty, but subject to customary
breakage costs and the Exit Fee payable) outstanding under the DIP Loan
Facility;
provided that, each prepayment or repayment of the principal of the Loans shall
be applied, to the extent of such prepayment or repayment, first, to the
principal

53



--------------------------------------------------------------------------------



 



amount thereof being maintained as Base Rate Loans, and second, subject to the
terms of Section 4.4, to the principal amount thereof being maintained as LIBO
Rate Loans; provided, further, that each prepayment of principal or interest of
the Loans pursuant to this Section 3.1.1 shall be applied (i) first, pro rata to
the repayment of, or interest or Participation Fees with respect to, the New
Money Loans and DIP Letter of Credit Participation Obligations and (ii) second,
once all DIP Loans have been repaid in full, pro rata to the repayment of any
outstanding Roll-Up Loans and all uncured but unpaid fees with respect thereto,
including, for the avoidance of doubt, the fees due and payable pursuant to
Section 3.3.6.
     SECTION 3.2. Interest Provisions. Interest on the outstanding principal
amount of the Loans shall accrue and be payable in accordance with the terms set
forth below.
     SECTION 3.2.1. Rates; Fees. (a) New Money Loans. Pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice,
interest on the NM Loans will be payable by the Borrower on the last Business
Day of each fiscal month, at a rate per annum equal to, at the Borrower’s option
depending upon whether it has selected LIBO Rate Loans or Base Rate Loans,
respectively, in accordance with the requirements of this Agreement: (i) 10.00%
per annum, plus the Adjusted LIBO Rate, or (ii) 9.00% per annum plus the greater
of (A) the Adjusted Base Rate from time to time in effect, or (B) the Adjusted
LIBO Rate (the rate described in this sub paragraph (ii), the “ABR Rate”).
Interest shall be payable by the Borrower from and including the first Business
Day of the calendar month to (but not including) the last Business Day of each
calendar month at the interest rate as determined in this subparagraph.
     (b) Roll-Up Loans. Interest on any Roll-Up Loan (all of which shall be paid
in kind and added to the principal amount of the Roll-Up Loan) will be payable
by the Borrower on the last Business Day of each fiscal month, at a rate per
annum equal to, at the Borrower’s option (i) 8.50% per annum (of which all shall
be paid in kind and added to the principal amount outstanding of the Roll-Up
Loans) (the “Applicable LIBOR Margin”), plus the Adjusted LIBO Rate (and with
respect to any Sterling Term Loan, any UK Mandatory Costs) (collectively, the
“Roll-Up Adjusted LIBOR Rate”), or (ii) 7.50% per annum (of which all shall be
paid in kind and added to the principal amount outstanding of the Roll-Up
Loans), plus the greatest of: (A) the Adjusted Base Rate and (B) the Adjusted
LIBO Rate (collectively, the “Roll-Up ABR Rate”), provided that the option under
sub-paragraph (ii) shall not be available to the Borrower with respect to the
Sterling Term Loans. Interest shall be payable by the Borrower from and
including the first Business Day of the fiscal month to (but not including) the
last Business Day of each fiscal month at the interest rate as determined above.
     (c) Upon the deposit of the Synthetic Deposits in the Synthetic Deposit
Account, the fees (“Participation Fees”) relative to the Synthetic Deposits
shall accrue at a rate per annum equal to the sum of the Adjusted LIBO Rate for
the relevant Investment Period plus an applicable margin of 10.00%; provided
that the amount due and payable by the Borrower under this clause shall be the
amount set forth above less the Synthetic Deposit Return payable by the
Administrative Agent to the Synthetic Lenders pursuant to

54



--------------------------------------------------------------------------------



 



clause (c) of Section 2.4 for the applicable period. All Synthetic Deposits
shall accrue fees at all times that they are on deposit in the Synthetic Deposit
Account.
     SECTION 3.2.2. Post-Default Rates. Notwithstanding the rates of interest
specified in Section 3.2.1 or elsewhere herein, effectively immediately upon the
occurrence of a Default, the principal amount of all Loans and the Synthetic
Deposits shall bear interest at a rate which is two percent (2%) per annum in
excess of, with respect to the NM Loans and Synthetic Deposits, the ABR Rate and
with respect to the Roll-Up Loans, the Roll-Up ABR Rate, except that the
interest rate applicable to any Sterling Term Loan shall be the Roll-Up Adjusted
LIBO Rate (the “Default Rate”). Such interest shall be payable on demand. The
incremental interest attributable to the Default Rate, if in effect, shall not
be paid by the Borrower out of proceeds in the Interest Reserve Account.
     SECTION 3.2.3. Payment Dates. (a) Interest accrued (including, without
limitation, any payment of in-kind interest) on each Loan shall be payable,
without duplication:
     (i) on the Maturity Date;
     (ii) on the date of any payment or prepayment, in whole or in part, of
principal outstanding on any Loan on the principal amount so paid or prepaid;
     (iii) on that portion of any Loans the Maturity Date of which is
accelerated pursuant to Section 9.2 or Section 9.3, immediately upon such
acceleration; and
     (iv) on the last Business Day of each calendar month, and provided that
sufficient amounts are held in the Interest Reserve Account (other than payment
of in-kind interest and any Default Interest), by the Borrower out of the
Interest Reserve Account.
     Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.
     (b) Participation Fees accrued on each Synthetic Deposit shall be payable,
without duplication:
     (i) on the Maturity Date;
     (ii) on the date of any return of a Synthetic Deposit pursuant to this
Agreement, on the amount of such Synthetic Deposits so returned; and
     (iii) on each monthly interest payment date occurring after the Closing
Date beginning with November 30, 2009.

55



--------------------------------------------------------------------------------



 



     SECTION 3.3. Fees. The Borrower agrees to pay the fees set forth below. All
such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     SECTION 3.3.1. Exit Fees. On any date on which any Loans are prepaid or
repaid (including, for the avoidance of doubt, on the Maturity Date), the
Borrower shall pay to each Lender its pro rata share of the Exit Fee applicable
to such prepayment or repayment of the Loans.
     SECTION 3.3.2. Arranger’s Fees; Prepetition Lender Fees. The Borrower
agrees to pay to: (a) Credit Suisse and Credit Suisse Securities (USA) LLC, for
their own account, the fees in the amounts and on the dates set forth in the
Engagement Letter and Fee Letter, and (b) the Prepetition Lenders who provide
the NM Money Loans and the DIP Letter of Credit Facility on the Closing Date and
the Final Order Entry Date, the fees in the amounts and on the dates set forth
in the Backstop Fee Letter.
     SECTION 3.3.3. Consent Fee. The Borrower agrees to pay, on the Closing
Date, the consent fee in the manner set forth in Section 5.1.23.
     SECTION 3.3.4. Defaulting Lender Fees. Notwithstanding anything to the
contrary contained in this Section 3.3, the Administrative Agent may withhold
any fees payable to a Lender pursuant to this Section 3.3 in its sole discretion
for so long as such Lender remains a Defaulting Lender.
     SECTION 3.3.5. Fees for Roll-Up of Revolving Letter of Credit Outstandings
and/or Synthetic Letter of Credit Outstandings. The Borrower agrees to pay, to
the Roll-Up Lenders who roll up any Revolving Letter of Credit Outstandings and
Synthetic Letter of Credit Outstandings hereunder, such fees as were applicable
to such Revolving Letter of Credit Outstandings and Synthetic Letter of Credit
Outstandings under the Prepetition Credit Agreement, with, for the purposes of
clarity, the “Applicable Margin” and the “Participation Fees” (each, as defined
in the Prepetition Credit Agreement) being equal to 8.50%. All such fees shall
be payable by the Borrower in kind by capitalizing all such fees and adding them
to the Revolving Letter of Credit Outstandings or Synthetic Letter of Credit
Outstandings, as applicable, for the purpose of accruing further fees prior to
the Maturity Date. All accrued but unpaid fees under this Section 3.3.5 shall be
due and payable by the Borrower in cash on the Maturity Date pursuant to the
order specified in Sections 4.7 or 4.8, as applicable.
     SECTION 3.3.6. Other Costs and Expenses. The Borrower agrees to pay, on the
Closing Date and from time to time upon demand, all outstanding fees, costs and
expenses payable pursuant to Section 12.3 hereof and Section 12.3 of the
Prepetition Credit Agreement.
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
     SECTION 4.1. LIBO Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be

56



--------------------------------------------------------------------------------



 



conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law, after the Closing Date, makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan, the obligations of such Lender to make, continue or convert any such LIBO
Rate Loan shall, after the determination thereof, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and all outstanding LIBO Rate Loans payable to
such Lender shall automatically convert into Base Rate Loans at the end of the
then current Interest Periods with respect thereto or sooner, if required by
such law or assertion.
     SECTION 4.2. Deposits Unavailable. If the Administrative Agent shall have
determined that:
          (a) Dollar deposits in the relevant amount and for the relevant
Interest Period are not available to it in its relevant market; or
          (b) by reason of circumstances affecting its relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans;
then, upon notice by telephone or facsimile from the Administrative Agent to the
Borrower and the Lenders, the obligations of all Lenders under Section 2.6 and
Section 2.7 to make or continue any Loans as, or to convert any Loans into, LIBO
Rate Loans shall forthwith be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
     SECTION 4.3. Increased LIBO Rate Loan Costs, etc. The Borrower agrees to
reimburse each Lender and each DIP Letter of Credit Issuer for any increase in
the cost to such Lender or such DIP Letter of Credit Issuer of, or any reduction
in the amount of any sum receivable by such Credit Party in respect of, such
Credit Party’s Commitments and the making of Credit Extensions hereunder
(including the making, continuing or maintaining (or of its obligation to make
or continue) any Loans as, or of converting (or of its obligation to convert)
any Loans into, LIBO Rate Loans) or such Credit Party’s Synthetic Deposit that
arises in connection with any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in after the Closing
Date of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any Governmental Authority, except
for (i) such changes with respect to increased capital costs and Taxes which are
governed by Sections 4.5 and 4.6, respectively, and (ii) increased costs which
are already included in the determination of the Statutory Reserve Rate. Each
affected Credit Party shall promptly notify the Administrative Agent and the
Borrower in writing of the occurrence of any such event, stating the reasons
therefor and the additional amount required to fully compensate such Credit
Party for such increased cost or reduced amount. Such additional amounts shall
be payable by the Borrower directly to such Credit Party within ten days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
be conclusive and binding on the Borrower. Such notice shall be in reasonable
detail and shall certify that the claim for additional amounts referred to
therein is generally consistent with such Lender’s treatment of similarly
situated customers of such Lender whose transactions with such Lender are
similarly affected by the change in circumstances

57



--------------------------------------------------------------------------------



 



giving rise to such payment, but such Lender shall not be required to disclose
any confidential or proprietary information therein.
     SECTION 4.4. Funding Losses. In the event any Lender shall incur any loss
or expense (including any loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a LIBO Rate Loan) as a result
of
          (a) any conversion or repayment or prepayment of the principal amount
of any LIBO Rate Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Article III or
otherwise;
          (b) any Loans not being made as LIBO Rate Loans in accordance with the
Borrowing Request therefor;
          (c) any Loans not being continued as, or converted into, LIBO Rate
Loans in accordance with the Continuation/Conversion Notice therefor; or
          (d) any LIBO Rate Loans not being prepaid in accordance with any
notice delivered pursuant to Section 3.1.1 (as a result of a revocation of such
notice or as a result of such payment not being made),
but in each case other than due to such Lender’s failure to fulfill its
obligations hereunder, then, upon the written notice of such Lender to the
Borrower, the Borrower shall, within ten days of its receipt thereof, pay
directly to such Lender such amount as will (in the reasonable determination of
such Lender) reimburse such Lender for such loss or expense. Such written notice
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Borrower.
     SECTION 4.5. Increased Capital Costs. If, after the Closing Date, any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any Governmental
Authority affects or would affect the amount of capital required or expected to
be maintained by any Credit Party or any Person controlling such Credit Party,
and such Credit Party determines (in good faith but in its sole and absolute
discretion) that the rate of return on its or such controlling Person’s capital
as a consequence of the Commitments or the Credit Extensions made, or the
Letters of Credit participated in, by such Credit Party is reduced to a level
below that which such Credit Party or such controlling Person could have
achieved but for the occurrence of any such circumstance, then, upon notice from
time to time by such Credit Party to the Borrower, the Borrower shall within
five days following receipt of such notice pay directly to such Credit Party
additional amounts sufficient to compensate such Credit Party or such
controlling Person for such reduction in rate of return. A statement of such
Credit Party as to any such additional amount or amounts shall, in the absence
of manifest error, be conclusive and binding on the Borrower. In determining
such amount, such Credit Party may use any reasonable method of averaging and
attribution that it (in its sole and absolute discretion) shall deem applicable.
Such statement shall be in reasonable detail and shall certify that the claim
for

58



--------------------------------------------------------------------------------



 



additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein. Failure or
delay on the part of any Lender to demand compensation pursuant to Section 4.3
or 4.4 or this 4.5 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to such Sections for any increased costs incurred
more than 90 days prior to the date that such Lender notifies the Borrower of
the change giving rise to such increased costs and of such Lender’s intention to
claim compensation therefor; provided further that, if the change giving rise to
such increased costs is retroactive, then the 90-day period referred to above
shall be extended to include the period of retroactive effect thereof. If a
Lender demands compensation under Sections 4.3 or 4.4 or this Section 4.5 with
respect to LIBO Rate Loans, the Borrower may, upon at least three Business Days’
notice to the Lender (with a copy of such notice to the Administrative Agent),
elect that, until the circumstances causing such demand for compensation no
longer apply to such Lender, all LIBO Rate Loans that would otherwise be made by
such Lender as part of any Borrowing shall be made instead as Base Rate Loans
and all payments of principal of and interest on such Base Rate Loans shall be
made at the same time as payments on the LIBO Rate Loans otherwise constituting
part of such Borrowing. Each Lender will use all reasonable efforts to give
prompt notice to the Borrower of the event giving rise to any such demand for
compensation.
     SECTION 4.6. Taxes. The Borrower covenants and agrees as follows with
respect to Taxes.
          (a) Any and all payments by any Obligor or the Administrative Agent
under each Loan Document shall be made without setoff, counterclaim or other
defense, and free and clear of, and without deduction or withholding for or on
account of, any Taxes, except to the extent any Taxes are imposed by law. In the
event that any Taxes are required by law to be deducted or withheld from any
payment required to be made by any Obligor or the Administrative Agent to or on
behalf of any Credit Party under any Loan Document, then:
     (i) subject to clause (g), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary such that such payment is
made, after withholding or deduction for or on account of such Non-Excluded
Taxes, in an amount that is not less than the amount provided for in such Loan
Document (and for the avoidance of doubt, it shall be the sole responsibility of
the Borrower to pay such increased amounts without regard to whether such Taxes
are imposed on the Borrower or another party); and
     (ii) each Obligor or Administrative Agent, as the case may be, shall
withhold the full amount of such Taxes from such payment (as increased pursuant
to clause (a)(i), if applicable) and shall pay such amount to the Governmental
Authority imposing such Taxes in accordance with applicable law.

59



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any and all Other Taxes
imposed on or with respect to a Credit Party to the relevant Governmental
Authority imposing such Other Taxes in accordance with applicable law.
          (c) As promptly as practicable after the payment of any Taxes or Other
Taxes, and in any event within forty-five (45) days of any such payment, the
Borrower shall furnish to the Administrative Agent a copy of an official receipt
(or a certified copy thereof), or if obtaining such receipt or copy is
impractical, other documentation necessary for purposes of claiming a foreign
tax credit evidencing the payment of such Taxes or Other Taxes. The
Administrative Agent shall make copies thereof available to any Lender upon
request therefor.
          (d) Subject to clause (g), the Borrower shall indemnify each Lender,
within thirty (30) days after written demand therefor, for the full amount of
any Non-Excluded Taxes or Other Taxes withheld by the Administrative Agent with
respect to any and all payments of the Synthetic Deposit Return to the Lenders
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 4.6), whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on behalf of the applicable Lender, shall be conclusive
absent manifest error. If the Lender or Administrative Agent, as applicable,
fails to give notice to the Borrower of the imposition of any Non-Excluded Taxes
or Other Taxes within one hundred and twenty (120) days following its receipt of
actual written notice of the imposition of such Non-Excluded Taxes or Other
Taxes, there will be no obligation for the Borrower to pay interest or penalties
attributable to the period beginning after such 120th day and ending seven
(7) days after the Borrower receives notice from the Lender or Administrative
Agent, as applicable. In addition, the Borrower will not be obligated to pay
interest or penalties attributable to any Non-Excluded Taxes or Other Taxes if
such interest or penalties resulted from the gross negligence or willful
misconduct of the Administrative Agent or such Lender.
          (e) Subject to clause (g), the Borrower shall indemnify each Credit
Party for any Non-Excluded Taxes and Other Taxes levied, imposed, assessed on or
actually paid by or on behalf of such Credit Party (whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority). Promptly upon having actual knowledge that any
such Non-Excluded Taxes or Other Taxes have been levied, imposed or assessed,
and promptly upon notice thereof by any Credit Party, the Borrower shall pay
such Non-Excluded Taxes or Other Taxes directly to the relevant Governmental
Authority. In addition, the Borrower shall indemnify each Credit Party for any
incremental Taxes that are paid or payable by such Credit Party as a result of
any failure of the Borrower to pay any Taxes when due to the appropriate
Governmental Authority or to deliver to the Administrative Agent, pursuant to
clause (c), documentation evidencing the payment of Taxes or Other Taxes,
provided that if the Lender or Administrative Agent, as applicable, fails to
give notice to the Borrower of the imposition of any Non-Excluded Taxes or Other
Taxes within 120 days following its receipt of actual written notice of the
imposition of such Non-Excluded Taxes or Other Taxes, there will be no
obligation for the Borrower to pay interest or penalties attributable to the
period beginning after such 120th day and ending 7 days after the Borrower
receives notice from the Lender or Administrative Agent, as applicable. In
addition, the Borrower will not be obligated to pay

60



--------------------------------------------------------------------------------



 



interest or penalties attributable to any Non-Excluded Taxes or Other Taxes if
such interest or penalties resulted from the gross negligence or willful
misconduct of the Administrative Agent or such Lender. With respect to
indemnification for Non-Excluded Taxes and Other Taxes actually paid by any
Credit Party or the indemnification provided in the immediately preceding
sentence, such indemnification shall be made within 30 days after the date such
Credit Party makes written demand therefor. The Borrower acknowledges that any
payment made to any Credit Party or to any Governmental Authority in respect of
the indemnification obligations of the Borrower provided in this clause shall
constitute a payment in respect of which the provisions of clause (a) and this
clause (e) shall apply.
          (f) Each Non-Domestic Credit Party, on or prior to the date on which
such Non-Domestic Credit Party becomes a Credit Party hereunder (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
but only for so long as such Non-Domestic Credit Party is legally entitled to do
so), shall deliver to the Borrower and the Administrative Agent either
     (i) two properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN or W-8ECI or an applicable successor form; or
     (ii) in the case of a Non-Domestic Credit Party that is not legally
entitled to deliver either form listed in clause (f)(i), (x) a certificate of a
duly authorized officer of such Non-Domestic Credit Party to the effect that
such Non-Domestic Credit Party is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (such certificate, an “Exemption Certificate”)
and (y) two properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN or W-8ECI or applicable successor form.
          (g) The Borrower shall not be obligated to gross up any payments to
any Credit Party pursuant to clause (a)(i), or to indemnify any Credit Party
pursuant to clause (d) or clause (e), in respect of United States federal
withholding taxes to the extent imposed as a result of (i) the failure of such
Credit Party to deliver to the Borrower the form or forms and/or an Exemption
Certificate, as applicable to such Credit Party, pursuant to clause (f),
(ii) the information or certifications made therein by the Credit Party being
untrue or inaccurate on the date delivered in any material respect, or (iii) the
Credit Party designating a successor lending office at which it maintains its
Loans which has the effect of causing such Credit Party to become obligated for
Tax payments in excess of those in effect immediately prior to such designation;
provided, however, that the Borrower shall be obligated to gross up any payments
to any such Credit Party pursuant to clause (a)(i), and to indemnify any such
Credit Party pursuant to clause (d) and clause (e), in respect of United States
federal withholding Taxes if (A) any such failure to deliver a form or forms or
an Exemption Certificate or the failure of such form or forms or Exemption
Certificate to establish a partial or complete exemption from U.S. federal
withholding Tax or inaccuracy or untruth contained therein resulted from a
change in any applicable statute, treaty, regulation or other applicable law or
any interpretation of any of the foregoing occurring after the date on which
such Credit Party became a Credit Party hereunder,

61



--------------------------------------------------------------------------------



 



which change rendered such Credit Party no longer legally entitled to deliver
such form or forms or Exemption Certificate or otherwise ineligible for a
complete exemption from U.S. federal withholding Tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (B) the redesignation of
such Credit Party’s lending office was made at the request of the Borrower or
(C) the obligation to gross up payments to any such Credit Party pursuant to
clause (a)(i) or to indemnify any such Credit Party pursuant to clause (d) or
clause (e) is with respect to an assignee Credit Party as a result of an
assignment made at the request of the Borrower.
     SECTION 4.7. Payments, Computations, etc. Unless otherwise expressly
provided in a Loan Document, all payments by the Borrower pursuant to each Loan
Document shall be made by the Borrower to the Administrative Agent for the pro
rata account of the Secured Parties entitled to receive such payment. All
payments shall be made without setoff, deduction or counterclaim not later than
1:00 p.m. on the date due in same day or immediately available funds to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower. Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day. The
Administrative Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Administrative Agent
for the account of such Secured Party. All interest (including interest on
Dollar-denominated LIBO Rate Loans) and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan
calculated at other than the Federal Funds Effective Rate, 365 days or, if
appropriate, 366 days). Except as otherwise set forth herein, payments due on a
day other than a Business Day shall be made on the preceding Business Day.
Except as otherwise set forth in any Loan Document, all payments made under any
Loan Document shall be applied upon receipt in the following order: (a) first,
to payment of that portion of the payment Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including the fees and expenses of counsel to the Administrative Agent) payable
to the Administrative Agent or the Collateral Agent in its capacity as such; (b)
second, to payment of that portion of the payment Obligations constituting fees
(including any Exit Fee), indemnities and other amounts (other than principal
and interest) payable to the Lenders, ratably among them in proportion to the
amounts described in this clause second payable to them; (c) third, to payment
of that portion of the payment Obligations constituting accrued and unpaid
interest on the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause third payable to them; (d) fourth,
to payment of that portion of the payment Obligations constituting unpaid
principal of the Loans and the aggregate Reimbursement Obligations then owing
(and each DIP L/C Lender shall be entitled to receive amounts in the Synthetic
Deposit Account to the extent such amounts are not being used, after giving
effect to this clause fourth, to cash collateralize DIP Letters of Credit
Outstandings), ratably among the Secured Parties in proportion to the respective
amounts described in this clause fourth held by them; (e) fifth, to the payment
of all other payment Obligations of the Borrower that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date, and (f) last,
the balance, if any, after all the payment Obligations have been paid in full in
cash, following the Maturity Date, to the Borrower, or any other Person lawfully
entitled to receive such surplus pursuant to

62



--------------------------------------------------------------------------------



 



an order of a Governmental Authority, provided that, no payments shall be made
to Roll-Up Lenders in respect of Roll-Up Loans or other Obligations related
thereto pursuant to clause third, fourth or fifth above until (x) all
Obligations in respect of the NM Loans and the DIP Letter of Credit Facility
(including the termination of any letters of credit outstanding thereunder
pursuant to the terms thereof) have been paid in full and (y) the NM Commitments
and the DIP Letter of Credit Commitments have been terminated. The
Administrative Agent is hereby authorized to charge any Account (other than the
Carve-Out Account) for any amounts due and owing under this Agreement or the
other Loan Documents.
     SECTION 4.8. Sharing of Payments. If any Credit Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension or Reimbursement
Obligation (other than pursuant to the terms of Section 4.3, 4.5 or 4.6) in
excess of its pro rata share of payments obtained by all Credit Parties, such
Credit Party shall purchase from the other Credit Parties such participations in
Credit Extensions made by them as shall be necessary to cause such purchasing
Credit Party to share the excess payment or other recovery ratably (to the
extent such other Credit Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided, however, that if all or any
portion of the excess payment or other recovery is thereafter recovered from
such purchasing Credit Party, the purchase shall be rescinded and each Credit
Party which has sold a participation to the purchasing Credit Party shall repay
to the purchasing Credit Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Credit Party’s ratable
share (according to the proportion of (a) the amount of such selling Credit
Party’s required repayment to the purchasing Credit Party to (b) the total
amount so recovered from the purchasing Credit Party) of any interest or other
amount paid or payable by the purchasing Credit Party in respect of the total
amount so recovered. The Borrower agrees that any Credit Party purchasing a
participation from another Credit Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights of payment (including
pursuant to Section 4.9) with respect to such participation as fully as if such
Credit Party were the direct creditor of the Borrower in the amount of such
participation. If under any applicable bankruptcy, insolvency or other similar
law any Credit Party receives a secured claim in lieu of a setoff to which this
Section 4.8 applies, such Credit Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Credit Parties entitled under this Section 4.8 to share in the
benefits of any recovery on such secured claim.
     SECTION 4.9. Setoff. Subject to the provisions of Sections 9.2 and 9.3,
each Credit Party, upon the occurrence and during the continuance of a Default
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law and without further order of or application to the Bankruptcy
Court, but subject to the Carve-Out and Section 2.11.6, to set off and apply any
and all deposits at any time held and other indebtedness at any time owing by
the Administrative Agent and each such Lender to or for the credit or the
account of the Borrower or any Obligor against any and all of the obligations of
the Borrower or Obligor now or hereafter existing under the Loan Documents,
irrespective of whether or not such Lender shall have made any demand under any
Loan Document and although such obligations may not have been accelerated;
provided, however, that any such appropriation and application shall be subject
to the provisions of Section 4.8. Each Credit Party agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Credit Party; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and

63



--------------------------------------------------------------------------------



 



application. The rights of each Credit Party under this Section are in addition
to other rights and remedies (including other rights of setoff under applicable
law or otherwise) which such Credit Party may have.
     SECTION 4.10. Change of Lending Office. Each Credit Party agrees that if it
makes any demand for payment under Section 4.3, 4.5 or 4.6, or if any adoption
or change of the type described in Section 4.1 shall occur with respect to it,
it will, if requested by the Borrower, file a certificate or document reasonably
requested by the Borrower and/or use reasonable efforts (in either case,
consistent with its internal policy and legal and regulatory restrictions and so
long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if the filing of such
certificate or document or the making of such a designation would reduce or
obviate the need for the Borrower to make payments under Section 4.3, 4.5 or
4.6, or would eliminate or materially reduce the effect of any adoption or
change described in Section 4.1; provided, however, that nothing in this
Section 4.10 shall affect or postpone any of the Obligations of the Borrower or
the right of any Credit Party provided in Section 4.1, 4.3, 4.5 or 4.6.
     SECTION 4.11. Replacement of Lenders. If any Lender (an “Affected Lender”)
(a) fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan Document that requires the consent
of the Required Lenders, or of a greater percentage of Lenders than the Required
Lenders, and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Required Lenders or (b) makes a demand upon the
Borrower for (or if the Borrower is otherwise required to pay) amounts pursuant
to Section 4.3, 4.5 or 4.6 (and the payment of such amounts are, and are likely
to continue to be, more onerous in the reasonable judgment of the Borrower than
with respect to the other Lenders), or (c) gives notice pursuant to Section 4.1
requiring a conversion of such Affected Lender’s LIBO Rate Loans to Base Rate
Loans or suspending such Lender’s obligation to make Loans as, or to convert
Loans into, LIBO Rate Loans, or (d) becomes a Defaulting Lender, then, upon the
occurrence of any of the events set forth in clauses (a), (b), (c) or (d), the
Borrower may, within 30 days following such failure to consent or receipt by the
Borrower of such demand or notice, as the case may be, give notice (a
“Replacement Notice”) in writing to the Administrative Agent and such Affected
Lender of its intention to cause such Affected Lender to sell all or any portion
of its Loans, Commitments, Notes and/or Synthetic Deposit to another financial
institution or other Person (a “Replacement Lender”) designated in such
Replacement Notice; provided, however, that no Replacement Notice may be given
by the Borrower if (i) such replacement conflicts with any applicable law or
regulation, (ii) any Event of Default shall have occurred and be continuing at
the time of such replacement or (iii) prior to any such replacement, such Lender
shall have taken any necessary action under Section 4.5 or 4.6 (if applicable)
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.5 or 4.6. If the Administrative Agent shall, in the exercise of its
reasonable discretion and within 30 days of its receipt of such Replacement
Notice, notify the Borrower and such Affected Lender in writing that the
Replacement Lender is satisfactory to the Administrative Agent (such consent not
to be unreasonably withheld or delayed and not being required where the
Replacement Lender is already a Lender), then such Affected Lender shall,
subject to the payment of any amounts due pursuant to Section 4.4, assign, in
accordance with Section 12.11, the portion of its Commitments, Loans and/or
Notes (if any), Synthetic Deposits and other rights and obligations under this
Agreement and all other Loan Documents (including

64



--------------------------------------------------------------------------------



 



Reimbursement Obligations, if applicable) designated in the replacement notice
to such Replacement Lender; provided, however, that (i) such assignment shall be
without recourse, representation or warranty and shall be on terms and
conditions reasonably satisfactory to such Affected Lender and such Replacement
Lender, (ii) the purchase price paid by such Replacement Lender shall be in the
amount of such Affected Lender’s Loans designated in the Replacement Notice,
Synthetic Deposits and/or its Percentage of outstanding Reimbursement
Obligations, as applicable, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (including the amounts demanded
and unreimbursed under Sections 4.3, 4.5 and 4.6), owing to such Affected Lender
hereunder and (iii) the Borrower shall pay to the Affected Lender and the
Administrative Agent all reasonable out-of-pocket expenses incurred by the
Affected Lender and the Administrative Agent in connection with such assignment
and assumption (including the processing fees described in Section 12.11). Upon
the effective date of an assignment described above, the Replacement Lender
shall become a “Lender” for all purposes under the Loan Documents. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any assignment agreement necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section.
     SECTION 4.12. Application to Participation Fees. The foregoing provisions
of this Article IV shall apply, mutatis mutandis, to Participation Fees as if
Participation Fees were interest on Loans and to Synthetic Deposits as if
Synthetic Deposits were LIBO Rate Loans.
     SECTION 4.13. Payment of Obligations. Subject to the provisions of Section
9, upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents, the Lenders
shall be entitled to immediate payment of such Obligations without further
application to or order of the Bankruptcy Court.
     SECTION 4.14. No Discharge; Survival of Claims. Each of the Obligors agrees
that: (i) its Obligations shall not be discharged by the entry of an order
confirming a Reorganization Plan (and each Obligor, pursuant to section
1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge of such
outstanding Obligations) and (ii) the Superpriority Claim granted to the
Administrative Agent and the Lenders pursuant to the Orders and described in
Section 6.27 and the Liens granted to the Administrative Agent pursuant to the
Orders and described in Section 6.27 shall not be affected in any manner by the
entry of an order confirming a Reorganization Plan.
ARTICLE V
CONDITIONS TO CLOSING
     SECTION 5.1. Initial Credit Extension. The obligations of the Lenders and
the DIP Letter of Credit Issuer to make any Loans and issue any DIP Letter of
Credit requested to be made by it on the Closing Date are subject to the
satisfaction or waiver of all of the following conditions precedent.

65



--------------------------------------------------------------------------------



 



          SECTION 5.1.1. Resolutions, etc. The Administrative Agent shall have
received from each Obligor, as applicable, (i) a copy of a good standing
certificate, dated a date reasonably close to the Closing Date, for each such
Person and (ii) a certificate, dated as of the Closing Date, duly executed and
delivered by such Person’s Secretary or Assistant Secretary, managing member or
general partner, as applicable, as to:
     (a) resolutions of each such Person’s Board of Directors (or other managing
body, in the case of other than a corporation) then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by such Person and the transactions contemplated hereby and thereby;
     (b) the incumbency and signatures of those of its officers, managing member
or general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Person; and
     (c) the full force and validity of each Organic Document of such Person and
copies thereof,
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.
     SECTION 5.1.2. Closing Date Certificate. The Administrative Agent shall
have received the Closing Date Certificate, dated the Closing Date and duly
executed and delivered by an Authorized Officer of the Borrower, in which
certificate the Borrower shall agree and acknowledge that the statements made
therein shall be deemed to be true and correct representations and warranties in
all material respects of the Borrower as of such date, and, at the time each
such certificate is delivered, such statements shall in fact be true and correct
in all material respects (it being understood that the Borrower shall not have
to certify as to any matter set forth in this Agreement to the extent that the
determination thereof is to be made (as expressly provided for in this
Agreement) by the Administrative Agent or any Lender). All documents and
agreements required to be appended to the Closing Date Certificate shall be in
form and substance reasonably satisfactory to the Administrative Agent.
     SECTION 5.1.3. Material Adverse Change. Evidence that, except for the
commencement of the Cases and as caused by such commencement and except as may
otherwise be disclosed in writing to the Administrative Agent and the Lenders
prior to the Closing Date, there has not occurred any event, change or condition
since July 4, 2009 that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect.
     SECTION 5.1.4. Consummation of Transactions. (a) Each of the Loan Documents
shall be in form and substance reasonably satisfactory to the Administrative
Agent and each such Loan Document shall have been duly executed and delivered by

66



--------------------------------------------------------------------------------



 



each party thereto and shall be in full force and effect; (b) all other
conditions set forth in the Loan Documents shall have been satisfied or the
fulfillment of any such conditions shall have been waived with the written
consent of the Administrative Agent; and (c) after giving effect to the
transactions contemplated hereby, the Debtors shall have no outstanding
Indebtedness or preferred stock other than (i) the Loans under this Agreement,
(ii) Indebtedness of the Debtors incurred prior to the Petition Date, and
(iii) Indebtedness permitted under Section 8.2.
     SECTION 5.1.5. Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note in writing
three Business Days prior to the Closing Date, such Lender’s Notes duly executed
and delivered by an Authorized Officer of the Borrower.
     SECTION 5.1.6. Arranger’s Fees, Closing Fees, Expenses, etc. Simultaneously
with the funding of the Loans on the Closing Date, the Borrower shall have paid:
(i) to the Administrative Agent any and all fees and expenses of the Agents or
any Lender that are then due and owing or accrued and not yet paid under or in
connection with the Loan Documents or as required under the Engagement Letter,
the Fee Letter and the Backstop Fee Letter, and (ii) to the appropriate Persons
(including legal and financial advisors) any and all outstanding fees and
expenses incurred by the Agents through to the Closing Date in connection with
the negotiation, drafting and execution of the Loan Documents.
     SECTION 5.1.7. Financial Information. The Administrative Agent shall have
received:
     (a) on or prior to the Closing Date, in form and substance satisfactory to
the Administrative Agent and the Administrative Agent’s counsel, and in
sufficient copies for each of the Administrative Agent and each Lender, an
operating budget, which shall be attached hereto as Exhibit N for the Obligors
and their Subsidiaries setting forth the projected financial operations of the
Obligors and their Subsidiaries on a line by line basis for a twenty (20) week
period commencing on November 16, 2009 (the “DIP Budget”), which budget shall be
in form and substance satisfactory to the Administrative Agent and the Required
Lenders (upon such approval, the “DIP Approved Budget”) and shall in any event
include such line items as: (i) “net operating cash flow,” (ii) “cash advance
from/to Canada”, (iii) “cash advance from/to UK” and, (iv) “professional fees.”
The DIP Approved Budget shall be updated and replaced from time with approval
from the Required Lenders as provided herein;
     (b) evidence satisfactory to the Administrative Agent and Collateral Agent
of the establishment of a secure cash management system (including cash
dominion) with respect to all cash flows; and
     (c) unaudited consolidated balance sheets and related statements of income,
and cash flows of the Parent and its Subsidiaries for (a) the Fiscal Quarter
ending July 4, 2009, and (b) management reports only for each fiscal month after
the most recent Fiscal Quarter for which financial statements were received by
the

67



--------------------------------------------------------------------------------



 



Administrative Agent as described above and ending forty (40) days before the
Closing Date, together with all supporting documentation for any of the
foregoing reasonably requested by the Administrative Agent, which financial
statements shall not be materially inconsistent with the financial statements
previously provided to the Administrative Agent.
     SECTION 5.1.8. Opinions of Counsel. The Administrative Agent shall have
received opinions, dated the Closing Date and addressed to the Administrative
Agent and all Lenders, from:
     (a) Pachulski Stang Ziehl & Jones LLP, Delaware counsel to the Obligors
with respect to the entry of the Interim Order, in form and substance reasonably
satisfactory to the Administrative Agent;
     (b) Dykema Gossett PLLC, Michigan counsel to Borrower and the Parent, in
form and substance reasonably satisfactory to the Administrative Agent; and
     (c) Canadian, Dutch and UK counsel to the Obligors or the Secured Parties,
in form and substance, and from counsel, in each case reasonably satisfactory to
the Administrative Agent; provided, however, that if any of the Canadian
Collateral Documents, Dutch Collateral Documents or UK Collateral Documents are
deferred by the Administrative Agent to a post-closing period, the opinion with
respect to such Loan Documents shall also be deferred until such time.
     SECTION 5.1.9. Subsidiary Guaranty. The Administrative Agent shall have
received the Subsidiary Guaranty, dated as of the Closing Date, duly executed
and delivered by an Authorized Officer of each Subsidiary Guarantor.
     SECTION 5.1.10. Collateral Documents. The Administrative Agent shall have
received (unless the Administrative Agent in its sole discretion shall have
otherwise agreed to in writing, which writing shall be deemed a Loan Document
for purposes hereof, to waive, modify or defer such requirements to a
post-closing period):
     (a) the Pledge and Security Agreement, dated as of the Closing Date, duly
executed and delivered by an Authorized Officer of the Parent, the Borrower and
each Subsidiary Guarantor party thereto (including, for the avoidance of doubt,
the U.S. Guarantors and CHB Holdings B.V.), together with:
     (i) the certificates evidencing all of the issued and outstanding shares of
Capital Securities pledged pursuant to the Pledge and Security Agreement, which
certificates in each case shall be accompanied by undated instruments of
transfer duly executed in blank, or, if any such shares of Capital Securities
pledged pursuant to the Pledge and Security Agreement are uncertificated
securities, the Collateral Agent shall have obtained “control” (as defined in
the UCC) over such shares of Capital Securities and such other instruments and
documents as shall be necessary in the reasonable opinion of the Administrative

68



--------------------------------------------------------------------------------



 



Agent under applicable law to perfect (subject to certain Permitted Liens) the
first priority security interest of the Collateral Agent in such shares of
Capital Securities;
     (ii) executed copies of UCC financing statements (Form UCC-1) naming each
such Obligor executing the Pledge and Security Agreement as a debtor and the
Collateral Agent as the secured party, or other similar instruments or documents
to be filed under the UCC of all jurisdictions as may be necessary in the
reasonable opinion of the Administrative Agent and its counsel, to perfect the
security interests of the Collateral Agent pursuant to the Pledge and Security
Agreement; and
     (iii) certified copies of UCC Requests for Information or Copies (Form
UCC-11), or a similar search report certified by a party reasonably acceptable
to the Administrative Agent, dated a date reasonably near to the Closing Date,
listing effective financing statements which name such Obligor executing the
Pledge and Security Agreement (under its present name and certain of its
previous names) as the debtor and which are filed in certain of the
jurisdictions in which filings are to be made pursuant to clause (ii) above,
together with copies of such financing statements;
     (b) [Reserved];
     (c) each of the Dutch Collateral Documents, dated as of the Closing Date,
duly executed by an Authorized Officer of the Obligors party thereto and any,
share certificates, instruments, financing statements or other documents as may
be necessary, in the reasonable opinion of the Administrative Agent and its
counsel, to perfect the security interests of the Administrative Agent and/or
Collateral Agent pursuant to the Dutch Collateral Documents;
     (d) each of the UK Collateral Documents, dated as of the Closing Date, duly
executed and delivered by an Authorized Officer of the Obligors party thereto
and any, share certificates, instruments, financing statements or other
documents as may be necessary, in the reasonable opinion of the Administrative
Agent and its counsel, to perfect the security interests of the Administrative
Agent and/or Collateral Agent pursuant to the UK Collateral Documents; provided,
however that, with respect to any UK Collateral Documents encumbering the assets
of Caledonian Building Systems Limited, the Borrower shall only be required to
exercise reasonable commercial efforts to deliver such UK Collateral Documents
within 15 Business Days after the Closing Date, as such period may be extended
in the sole discretion of the Administrative Agent;
     (e) the Canadian Collateral Documents, dated as of the Closing Date, duly
executed and delivered by an Authorized Officer of the Obligors party thereto
and any, share certificates, instruments, financing statements or other
documents as may be necessary, in the reasonable opinion of the Administrative
Agent and its counsel, to perfect the security interests of the Administrative
Agent and/or Collateral Agent pursuant to the Canadian Collateral Documents;

69



--------------------------------------------------------------------------------



 



     (f) the Administrative Agent shall have received fully executed Control
Agreements with respect to the Accounts, each of which is in form and substance
reasonably satisfactory to the Administrative Agent.
     SECTION 5.1.11. Filing Agent, Collateral, etc. All UCC financing statements
(Form UCC-1) or other similar financing statements and UCC termination
statements (Form UCC-3) required pursuant to the Loan Documents (collectively,
the “Filing Statements”) shall have been delivered to Corporation Service
Company or another similar filing service company acceptable to the
Administrative Agent (the “Filing Agent”). The Obligors shall have taken or
caused to be taken such actions in such a manner directed by the Collateral
Agent to create a valid and perfected first priority Lien on and in the
Collateral of each Obligor in which a security interest can be granted and
perfected under the UCC or other Law to the extent required by the Pledge and
Security Agreement or other applicable Collateral Documents.
     SECTION 5.1.12. [Reserved].
     SECTION 5.1.13. Insurance. The Administrative Agent shall have received
certificates of the liability, property insurance and any other insurance
policies required by the Administrative Agent, from one or more insurance
companies reasonably satisfactory to the Administrative Agent, evidencing
coverage required to be maintained pursuant to each Loan Document, together with
endorsements naming: (A) the Collateral Agent, on behalf of the Secured Parties,
as an additional insured or loss payee, as applicable under all liability
policies maintained by each Obligor; and (B) the Collateral Agent, on behalf of
the Secured Parties, as an additional insured or loss payee, as applicable under
all insurance policies maintained with respect to the properties of each
Obligor.
     SECTION 5.1.14. [Reserved].
     SECTION 5.1.15. PATRIOT Act Disclosures. The Administrative Agent and each
Lender shall have received all PATRIOT Act Disclosures requested by them prior
to execution of this Agreement.
     SECTION 5.1.16. Approvals. All governmental, shareholder and third party
consents and approvals that are necessary or advisable in connection with this
Agreement and the Transactions contemplated hereby shall have been duly obtained
(without the imposition of any conditions that are not reasonably acceptable to
the Administrative Agent), and no law or regulation shall be applicable in the
judgment of the Administrative Agent that restrains, prevents or imposes
materially adverse conditions upon the Loans or the transactions contemplated
hereby. All such foregoing consents shall be satisfactory to the Administrative
Agent in its sole and absolute discretion
     SECTION 5.1.17. Interim Order. The Bankruptcy Court shall have entered the
Interim Order, after notice given and a hearing conducted in accordance with
Bankruptcy Rule 4001(c), certified by the clerk of the Bankruptcy Court as
having been duly entered, within five (5) days after the Petition Date, in form
and substance satisfactory to the

70



--------------------------------------------------------------------------------



 



Administrative Agent, and entered with notice to such parties as may be
satisfactory to the Administrative Agent, (a) authorizing and approving the
transactions contemplated by the documents evidencing the DIP Loan Facility and
expressly approving all Roll-Up Loans as contemplated herein; (b) approving the
payment by the Debtors of all of the fees provided for herein, in any other Loan
Document or in any separate fee letter, including the Engagement Letter, the Fee
Letter and the Backstop Fee Letter, which may be filed under seal by the
Bankruptcy Court; (c) finding that the Lenders are extending credit to the
Debtors in good faith within the meaning of Bankruptcy Code section 364(e);
(d) granting (w) super-priority status to the Obligations pursuant to section
364(c)(1) of the Bankruptcy Code, (x) Liens in all unencumbered assets of the
Borrower and the Guarantors pursuant to section 364(c)(2) of the Bankruptcy
Code, (y) junior liens on all encumbered assets of the Borrower and the
Guarantors pursuant to section 364(c)(3) of the Bankruptcy Code, and (z) priming
Liens on all assets of the Borrower and the Guarantors, that is subject to a
perfected lien or security interest securing the Prepetition Credit Agreement,
pursuant to section 364(d)(1) of the Bankruptcy Code (the preceding clauses (w),
(x), (y) and (z), in each case, subject only to (i) the payment of the
Carve-Out, (ii) the extent of any valid, perfected and unavoidable first
priority right of consignment under applicable law, and (iii) with respect to
clause (z) only, any Third Party Liens); (e) lifting or modifying the automatic
stay under section 362 of the Bankruptcy Code to permit the Borrower and the
Guarantors to perform their obligations and the Lenders to exercise their rights
and remedies with respect to the DIP Loan Facility; (f) authorizing the use of
cash collateral pursuant to section 363(c) of the Bankruptcy Code; and
(g) providing adequate protection to the Prepetition Lenders pursuant to
sections 361(a), 362(d), 363(c) and 364(d)(1) of the Bankruptcy Code and
authorizing the granting of Adequate Protection Obligations, which Interim Order
shall be in full force and effect, shall not have been reversed, vacated or
stayed and shall not have been amended, supplemented or otherwise modified
without the prior written consent of the Administrative Agent. The Interim Order
shall also include such other terms and conditions as are customary for
transactions of this type, as determined by the Obligors and the Administrative
Agent and in any event shall (a) approve the Borrower’s and Guarantors’ waiver
of any and all claims and causes of action against the Prepetition Lenders,
including, but not limited to, claims for preference, fraudulent conveyance or
other claims arising under the Bankruptcy Code and claims regarding the
validity, priority, perfection or avoidability of the secured claims of the
Prepetition Lenders and the Prepetition Credit Agreement Agent, subject to the
right of the Committee (and in the event that no Committee is appointed, any
party in interest (other than the Borrower or the Guarantors)) to pursue such
claims, (b) establish a deadline of the earlier of (i) seventy-five (75) days
from the Petition Date and (ii) sixty (60) days from the appointment of a
Committee (and in the event that no Committee is appointed, any party in
interest (other than the Borrower and the Guarantors)) to bring any cause of
action against the Prepetition Lenders based on the Prepetition Credit
Agreement, or any acts or omissions of the Prepetition Lenders that occurred
prior to the Petition Date (a “Challenge”), (c) effective upon entry of the
Final Order, approve the waiver by the Borrower and the Guarantors of all
surcharge claims under section 506(c) or section 552(b) of the Bankruptcy Code
or otherwise and (d) effective upon entry of the Final

71



--------------------------------------------------------------------------------



 



Order, provide for a Lien on the proceeds of avoidance actions under chapter 5
of the Bankruptcy Code.
     SECTION 5.1.18. Other Documents to Bankruptcy Court. All motions and other
documents to be filed with and submitted to the Bankruptcy Court in connection
with this Agreement and the approval thereof shall be in form and substance
satisfactory to the Administrative Agent, and the Administrative Agent shall be
satisfied with the form and amount of the Adequate Protection Obligations.
     SECTION 5.1.19. First Day Orders. All material, operational First Day
Orders and related orders (other than the Interim Order) sought to be entered by
the Bankruptcy Court at the time of the commencement of the Cases, and all
related orders and the motions in support thereof, shall be in form and
substance satisfactory to the Administrative Agent.
     SECTION 5.1.20. Waivers. Evidence of a waiver (which may be set forth in
the Interim Order) by the Obligors and their bankruptcy estates of any and all
claims and causes of action arising from, related to or against the Lenders’ and
Prepetition Lenders’ claims, liens, priority, actions or inactions, including
without limitation, waiving any right to challenge the validity, perfection,
priority, extent or enforceability of the DIP Loan Facility or the Prepetition
Loans or the liens on or security interests in the assets of the Obligors
securing the DIP Loan Facility or the Prepetition Loans, including without
limitation seeking to equitably subordinate or avoid the liens securing the
Prepetition Credit Agreement Obligations (except to the extent set forth in the
Final Order). The foregoing waivers shall be in a form satisfactory to the
Administrative Agent under the Prepetition Credit Agreement in its sole
discretion. The foregoing waivers are subject only to the right of any Committee
(and in the event that no Committee is appointed, any party in interest (other
than the Obligors)), to bring a Challenge in accordance with the terms of the
Final Order.
     SECTION 5.1.21. Canadian Guarantors. (a) Evidence to the satisfaction of
the Administrative Agent of any release and removal of record of all material
liens (other than Permitted Liens) on the assets of the Canadian Guarantors, and
(b) the execution and delivery of a credit support agreement (the “Canadian
Support Agreement”) between the Borrower and the Guarantors, in form and
substance satisfactory to the Administrative Agent, providing for, among other
things, the ability of the Canadian Guarantors to offset any payments actually
made to the Secured Parties under the Canadian Guaranty following the exercise
of remedies thereunder against inter-company advances owing to the Borrower or
any Guarantor other than the Canadian Guarantors, and acknowledging the direct
benefits of the DIP Loan Facility to the ongoing business and viability of the
Canadian Subsidiaries, including without limitation by enabling the Canadian
Guarantors to obtain financing.
     SECTION 5.1.22. DIP Loan Facility Documentation. The Administrative Agent
shall have received on or prior to the Closing Date each of the following, each
dated the Closing Date unless otherwise agreed to by the Administrative Agent,
in form and

72



--------------------------------------------------------------------------------



 



substance satisfactory to the Administrative Agent and its counsel, and in
sufficient copies for the Administrative Agent and each Lender:
     (a) all Loan Documents (including all Guarantees and related Collateral
Documents, and the filing of all perfection filings required by the
Administrative Agent, unless such documents or evidence of perfection filings
were provided to the Administrative Agent under Section 5.1.10);
     (b) evidence of due authorization of the commencement of the Cases;
     (c) a copy of the Corporate Chart dated as of the Closing Date and a
certificate of an Authorized Officer of the Borrower certifying that such
Corporate Chart is true, correct, complete and current as of the Closing Date;
     (d) a funds flow memorandum, dated as of the Closing Date and executed by
the Borrower (the “Funds Flow Memorandum”) specifying: (i) the amounts to be
paid on the Closing Date or the Final Order Entry Date (as the case may be) from
the proceeds of the Borrowing and any amounts to be withdrawn on a monthly basis
from the Reserve Account or Operating Account and deposited into the Carve-Out
Account to pay Professional Expenses and (ii) the wiring or other payment
instructions in respect of such payments; and
     (e) such other certificates, documents, agreements and information in
respect of any Obligor as any Lender through the Administrative Agent may
request.
     SECTION 5.1.23. Consent Fee. On the Closing Date, the Eighth Amendment Fee
(as defined, and on the terms set forth, in the Eighth Amendment, Consent and
Direction Agreement dated as of November 8, 2009 to the Prepetition Credit
Agreement, hereinafter, the “Eighth Amendment to the Prepetition Credit
Agreement”) shall have accrued, and such amount added to the principal amount of
the relevant Prepetition Lender’s loans under the Prepetition Credit Agreement.
     SECTION 5.1.24. Amendment to Prepetition Credit Agreement. As of the
Closing Date, the Eighth Amendment to the Prepetition Credit Agreement shall be
effective.
     SECTION 5.2. All Credit Extensions. The obligation of each Lender and each
DIP Letter of Credit Issuer to make any Credit Extension (including without
limitation, any Credit Extension on the Final Order Entry Date), shall be
subject to the satisfaction or waiver of each of the conditions precedent set
forth below.
     SECTION 5.2.1. Compliance with Warranties, No Default, etc. Both
immediately before and immediately after giving effect to any Credit Extension,
the following statements shall be true and correct:
          (a) the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct (i) in the case of representations and

73



--------------------------------------------------------------------------------



 



warranties not qualified by references to “materiality” or a Material Adverse
Effect, in all material respects, and (ii) otherwise, in all respects, in each
case with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and
          (b) no Default shall have then occurred and be continuing.
     SECTION 5.2.2. Credit Extension Request, etc. The Administrative Agent
shall have received a Borrowing Request if Loans are being requested, or an
Issuance Request if a Letter of Credit is being requested or extended. Each of
the delivery of a Borrowing Request or Issuance Request and the acceptance by
the Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct in all material respects.
     SECTION 5.2.3. No Legal Impediments. The making of the Loans on such date
(a) does not violate any Law applicable to any Obligor on the date of or
immediately following the making of such Loan, and (b) is not enjoined
temporarily, preliminarily or permanently.
     SECTION 5.2.4. Compliance with DIP Approved Budget. The making of such Loan
complies with the DIP Approved Budget.
     SECTION 5.2.5. Additional Matters. The Administrative Agent shall have
received such additional documents, information and materials as any Lender or
the Administrative Agent may reasonably request.
     Each submission by the Borrower to the Administrative Agent of a Borrowing
Request and the acceptance by the Borrower of the proceeds of each Loan
requested therein shall be deemed to constitute a making of the representations
and warranties by the Borrower as to the matters specified in this Section 5.2
on the date of the making of such Loan.
     SECTION 5.3. NM Lender Delayed Draw Commitment Amount Availability. The
obligation of each NM Lender to make the NM Lender Delayed Draw Commitment
Amount available, shall be subject to the satisfaction or waiver of the
condition precedent set forth below (in addition to the conditions precedent set
forth in Section 5.2):
     SECTION 5.3.1. Entry of Final Order. After the Closing Date, but no later
than thirty (30) days from the Petition Date, the Bankruptcy Court shall have
entered the Final Order, in form and substance satisfactory to the
Administrative Agent, certified by the Clerk of the Bankruptcy Court as having
been duly entered, and the Final Order shall be in full force and effect and
shall not have been vacated, reversed, modified, amended or stayed without the
prior written consent of the Administrative Agent.

74



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     In order to induce the Credit Parties to enter into this Agreement and to
make Credit Extensions hereunder, each of the Parent and the Borrower represents
and warrants to the Administrative Agent and the Lenders that, on and as of the
date hereof, and on and as of the Closing Date and the Final Order Entry Date
(as the case may be) after giving effect to the making of the Loans and other
financial accommodations on the Closing Date and the Final Order Entry Date (as
the case may be), and on any Milestone Date:
     SECTION 6.1. Organization, etc. Each Obligor (i) is validly incorporated or
organized and existing and in good standing under the laws of the state or
jurisdiction of its incorporation or organization, (ii) is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, and (iii) has full power
and authority and holds all requisite governmental licenses, permits and other
approvals to enter into and perform its Obligations under each Loan Document to
which it is a party and to own and hold under lease its property and to conduct
its business substantially as currently conducted by it except, in the case of
clauses (ii) and (iii) above, where the failure to so comply, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document, and the
execution, delivery and performance by the Borrower or (if applicable) any other
Obligor of the agreements executed and delivered by it in connection with this
Agreement, are in each case within each such Person’s powers, have been duly
authorized by all necessary action, and do not:
          (a) contravene or require any consent under any (i) Organic Documents
of any Obligor, (ii) contractual restriction binding on or affecting any Obligor
(other than any such contractual restriction that shall have been waived on or
prior to the Closing Date), (iii) court decree or order (including without
limitation, the Orders and all orders of the Bankruptcy Court) binding on or
affecting any Obligor, or (iv) Law or governmental regulation binding on or
affecting any Obligor; or
          (b) result in, or require the creation or imposition of, any Lien on
any property of any Obligor (except as permitted or required by this Agreement
or granted as adequate protection pursuant to this Agreement and the Orders).
     SECTION 6.3. Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than the Bankruptcy Court) is required for the
consummation of the Transactions contemplated by this Agreement or the due
execution, delivery or performance by any Obligor of any Loan Document to which
it is a party. None of the Parent, the Borrower or any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

75



--------------------------------------------------------------------------------



 



     SECTION 6.4. Validity, Enforceability, etc. Subject to the entry by the
Bankruptcy Court of the Interim Order and the Final Order, this Agreement is and
each Loan Document to which any Obligor is a party will be when delivered
hereunder, the legal, valid and binding obligation of such Obligor, as the case
may be, enforceable against such Obligor in accordance with its respective
terms.
     SECTION 6.5. Financial Information. (a) The financial information of the
Parent and its Subsidiaries furnished to the Administrative Agent and each
Lender pursuant to Section 5.1.7), has been prepared in accordance with GAAP
consistently applied, and fairly presents in all material respects the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.
          (a) All balance sheets, all statements of operations, shareholders’
equity and cash flow, and all other financial information (other than
projections) of each of the Parent and its respective Subsidiaries furnished
pursuant to Section 7.1 have been and will for periods following the Closing
Date be prepared in accordance with GAAP consistently applied, and do or will
present fairly in all material respects the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.
          (b) There are no material liabilities of any Obligor of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise, other than (i) liabilities provided for or disclosed in the financial
statements or the notes thereto referred to in paragraph (a) above,
(ii) liabilities that have been disclosed in the Disclosure Schedule or that
could not reasonably be expected to have a Material Adverse Effect, and
(iii) liabilities associated with any litigation, action, proceeding,
application, petition to deny, complaint, investigation or labor controversy not
required to be set forth on Items 6.7(a) and (b) and Items 6.17(a) and (b) of
the Disclosure Schedule in order for the representation and warranty set forth
in Section 6.7 and Section 6.17 to be true and correct.
          (c) The initial DIP Approved Budget is attached hereto as Exhibit N.
The current DIP Approved Budget has been prepared by the Borrower in light of
the past operations, but including future payments of known contingent
liabilities, and reflects projections for the period beginning on the Petition
Date on a week-by-week basis and ending on the Maturity Date. The current DIP
Approved Budget reasonably presents, in all material respects, the projected
financial operations of Parent and its Subsidiaries for the period set forth in
such DIP Approved Budget and such projections are, in the view of management of
the Borrower, reasonably achievable based upon the estimates and assumptions
stated therein, all of which the Borrower believed at the time of delivery to be
reasonable in light of current conditions and current facts known to the
Borrower as of such delivery date.
     SECTION 6.6. No Material Adverse Change. Other than the commencement of the
Cases and as reasonably expected to be caused by such commencement, there has
been no material adverse change in the business, assets, liabilities,
operations, condition (financial or otherwise), operating results, or prospects
of the Parent and its Subsidiaries, taken as a whole, since July 4, 2009.

76



--------------------------------------------------------------------------------



 



     SECTION 6.7. Litigation, Labor Controversies, etc. Other than the Cases,
there is no pending or, to the knowledge of the Parent or any of its
Subsidiaries, threatened litigation, action, proceeding or labor controversy:
          (a) except as disclosed in Item 6.7(a) of the Disclosure Schedule,
affecting the Parent or any of its Subsidiaries or any of their respective
properties, businesses, assets or revenues, which could reasonably be expected
to have a Material Adverse Effect, and no adverse development has occurred in
any labor controversy, litigation, arbitration or governmental investigation or
proceeding disclosed in such Item 6.7(b) of the Disclosure Schedule; or
          (b) that purports to affect the legality, validity or enforceability
of any Loan Document or the Transactions contemplated hereby.
     SECTION 6.8. Subsidiaries. Neither the Parent nor the Borrower have any
Subsidiaries, except those Subsidiaries existing on the Closing Date which are
identified in Items 6.8(a) and 6.8(b) of the Disclosure Schedule. Item 6.8(c) of
the Disclosure Schedule (a) lists, with respect to each Subsidiary of the
Parent, (i) the correct name of each Subsidiary, the state or jurisdiction of
such Subsidiary’s incorporation or organization and (ii) the percentage of
shares or interests of the Capital Securities of such Subsidiary owned by the
Parent or another Subsidiary, (b) identifies each Subsidiary of the Parent which
is a Foreign Subsidiary and (c) identifies each Immaterial Subsidiary. The
Capital Securities of the Parent and each of its Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. Except as
set forth on Item 6.8(d) of the Disclosure Schedule, as of the Closing Date,
there is no existing option, warrant, call, right, commitment or other agreement
to which the Parent or any of its Subsidiaries is a party requiring, and there
is no membership interest or other Capital Securities of the Parent or any of
its Subsidiaries outstanding upon which conversion or exchange would require,
the issuance by the Parent or any of its Subsidiaries of any additional
membership interests or other Capital Securities of the Parent or any of its
Subsidiaries or other Capital Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Securities of the Parent or any of its Subsidiaries. Each Obligor
has good title to all of the shares it purports to own of the Capital Securities
of each of its respective Subsidiaries, free and clear in each case of any Lien
(except as permitted by this Agreement). The Corporate Chart of the Parent and
its Subsidiaries as of the Closing Date is as set forth in Item 6.8(c) of the
Disclosure Schedule.
     SECTION 6.9. Ownership of Properties. The Parent and each of its
Subsidiaries owns (i) in the case of owned real property, good and marketable
fee title to (or easements or other limited property interests in), and (ii) in
the case of owned personal property, good and valid title to, or, in the case of
leased or licensed real or personal property, valid and enforceable leasehold
interests or license rights (as the case may be) in, all of its properties and
assets, real and personal, tangible and intangible, of any nature whatsoever,
free and clear in each case of all Liens or claims, except for Permitted Liens,
and except where the failure to do so with respect to any such property could
not reasonably be expected to interfere in any material respect with the value
or use of such property. Each Obligor has paid or discharged, and has caused
each Subsidiary to pay and discharge, all lawful claims arising after the
Closing Date which, if unpaid, could reasonably be expected to interfere in any
material respect with the value or use of such property or become a Lien against
any properties of such Obligor that is not permitted by this

77



--------------------------------------------------------------------------------



 



Agreement, except to the extent such claim is being (in the sole discretion of
the Administrative Agent) properly contested, or except otherwise expressly
provided in the DIP Orders. The Liens granted to the Collateral Agent pursuant
to the Collateral Documents and/or the Interim and/or Final Order are first
priority Liens, subject only to those Liens that are expressly permitted by the
terms of this Agreement. The Parent and each of its Subsidiaries has complied
with all obligations under all leases to which it is a party, except where the
failure to comply would not have a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The Parent and each
of its Subsidiaries enjoys peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect. None of the Parent, the Borrower or
any Subsidiary has received any notice of any pending or contemplated
condemnation proceeding affecting any Mortgaged Property or any sale or
disposition thereof in lieu of condemnation that remains unresolved. None of the
Parent, the Borrower or any Subsidiary is obligated under any right of first
refusal, option or other contractual right to directly or indirectly sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 8.10 of this Agreement.
     SECTION 6.10. Taxes; Other Laws. Each of the Parent and its Subsidiaries
has filed all Federal, State and other material Tax returns and reports required
by law to have been filed by it and has paid all Taxes and governmental charges
thereby shown to be due and owing except any such Taxes or charges that are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Parent and its Subsidiaries have complied with all applicable laws,
rules, regulations and orders (other than any relating to the payment of Taxes
covered by the previous sentence), except to the extent that failure to comply
with all such laws, rules and regulations and orders would not result in a
Material Adverse Effect.
     SECTION 6.11. ERISA Matters. During the 12-consecutive-month period prior
to the Petition Date and prior to the date of any Credit Extension hereunder,
(i) there has been no ERISA Event and no ERISA Event is reasonably expected to
occur with respect to any Plan, (ii) each Plan is in material compliance with
ERISA and the Internal Revenue Code; (iii) no Plan had an accumulated or waived
funding deficiency or permitted decrease that would create a deficiency in its
funding standard account or has applied for an extension of any amortization
period within the meaning of Section 412 of the Internal Revenue Code at any
time during the previous 60 months, or (iv) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Plan. No
condition exists or event or transaction has occurred with respect to any
Pension Plan that might result in the incurrence by the Parent, the Borrower or
any member of the Controlled Group of any material liability, fine or penalty.
Except as disclosed in Item 6.11 of the Disclosure Schedule, none of the Parent,
the Borrower or any member of the Controlled Group has any contingent liability
with respect to any post-retirement benefit under a Welfare Plan, other than
liability for continuation coverage described in Part 6 of Title I of ERISA.
None of the Parent or any member of the Controlled Group has (x) incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, or is
aware of any facts indicating that it or any member of the Controlled Group may
in the future incur any such withdrawal liability, (y) engaged in a nonexempt
prohibited transaction described

78



--------------------------------------------------------------------------------



 



in Sections 406 of ERISA or 4975 of the Internal Revenue Code, (z) failed to pay
any required installment or other payment required under Section 412 of the
Internal Revenue Code on or before the due date for such required installment or
payment, (aa) engaged in a transaction within the meaning of Section 4069 of
ERISA or (bb) incurred any liability to the PBGC that remains outstanding other
than the payment of premiums, and there are no premium payments that have become
due which are unpaid.
     SECTION 6.12. Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule:
     (a) all facilities and property (including underlying groundwater) owned or
leased by the Parent, the Borrower or any of their respective Subsidiaries have
been, and continue to be, owned or leased by the Parent, the Borrower and their
respective Subsidiaries in material compliance with all Environmental Laws;
     (b) there have been no past, and there are no pending or threatened (in
writing), (i) claims, complaints, notices or requests for information received
by the Parent, the Borrower or any of their respective Subsidiaries with respect
to any alleged violation of any Environmental Law, or (ii) complaints, notices
or inquiries to the Parent, the Borrower or any of their respective Subsidiaries
regarding potential liability under any Environmental Law, except, in the case
of clauses (i) and (ii) of this Section 6.12(b), where the existence of any of
the foregoing, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;
     (c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned or leased by the Parent, the Borrower or any of
their respective Subsidiaries that, individually or in the aggregate, have, or
could reasonably be expected to have, a Material Adverse Effect;
     (d) the Parent, the Borrower and each of their respective Subsidiaries have
been issued and are in compliance in all material respects with all permits,
certificates, approvals, licenses and other authorizations relating to
environmental matters;
     (e) no property now or previously owned or leased by the Parent, the
Borrower or any of their respective Subsidiaries is listed or proposed for
listing (with respect to owned property only) on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list of sites
requiring investigation or clean-up;
     (f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned or
leased by the Parent, the Borrower or any of their respective Subsidiaries that
individually or in the aggregate, have, or could reasonably be expected to have,
a Material Adverse Effect;
     (g) none of the Parent, the Borrower or any of their respective
Subsidiaries has directly transported or directly arranged for the
transportation of any Hazardous Material to any location which, to the
Borrower’s knowledge, is listed or proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
or which is the subject of federal, state or local enforcement actions or

79



--------------------------------------------------------------------------------



 



other investigations which may lead to material claims against the Parent, the
Borrower or such Subsidiary for any remedial work, damage to natural resources
or personal injury, including claims under CERCLA;
     (h) there are no polychlorinated biphenyls, asbestos, radioactive
materials, septic tanks or waste disposal pits present at any property now or
previously owned or leased by the Parent, the Borrower or any of their
respective Subsidiaries that, individually or in the aggregate, have or could
reasonably be expected to have, a Material Adverse Effect;
     (i) no conditions exist at, on or (to the Borrower’s knowledge), under any
property now or previously owned or leased by the Parent, the Borrower or any of
their respective Subsidiaries which, with the passage of time or the giving of
notice or both, would give rise to liability under any Environmental Law that
has, or could reasonably be expected to have, a Material Adverse Effect; and
     (j) to the Borrower’s knowledge, no conditions (including wetlands,
endangered species, environmental easements, etc.) exist at, on or under any
property for which the Parent, the Borrower or any of their respective
Subsidiaries owns or has the option to purchase which could give rise to
development restrictions or delays or other liability under any Environmental
Law that could reasonably be expected to have a Material Adverse Effect. Since
January 1, 2007, neither the Parent, the Borrower nor any of their Subsidiaries
has retained or assumed any liabilities (contingent or otherwise) that have, or
could reasonably be expected to have, a Material Adverse Effect in respect of
liability under Environmental Law, either: (x) under the terms of any contract
or agreement currently in effect or (y) by operation of law as a result of the
sale of assets or stock.
     SECTION 6.13. Accuracy of Information; Projections. (a) None of the
information (other than any projections and forward-looking industry data)
heretofore or contemporaneously furnished, when furnished, to any Secured Party
by or on behalf of any Obligor in connection with any Loan Document or any
transaction contemplated hereby, contains any untrue statement of a material
fact, or omitted to state any material fact necessary to make such information
not misleading in light of the circumstances under which furnished on the date
such information was furnished, and no other information (other than any
projections and forward-looking industry data) hereafter furnished in connection
with any Loan Document by or on behalf of any Obligor to any Secured Party, will
contain any untrue statement of a material fact or will omit to state any
material fact necessary to make such information not misleading in light of the
circumstances under which furnished on the date as of which such information is
dated or certified.
     (b) Any projections or forward-looking industry data furnished in
connection with any Loan Document have been prepared in good faith based upon
(other than in the case of forward-looking industry data) accounting principles
consistent with the historical audited financial statements of the Parent and
upon assumptions that are reasonable at the time made.
     SECTION 6.14. Regulations T, U and X. No Obligor is engaged in the business
of extending credit for the purpose of buying or carrying margin stock (within
the meaning of

80



--------------------------------------------------------------------------------



 



Regulation U of the Federal Reserve Board), and no proceeds of any Credit
Extensions will be used to purchase or carry margin stock or otherwise for a
purpose which violates, or would be inconsistent with, Regulation T, U or X of
the Federal Reserve Board.
     SECTION 6.15. [Reserved].
     SECTION 6.16. Accounts and Cash Management Accounts. Set forth on Item 6.16
of the Disclosure Schedule is a complete and accurate list, as of the Closing
Date, of all Accounts of each Obligor.
     SECTION 6.17. Labor Matters. (a) Except as set forth in Item 6.17(a) of the
Disclosure Schedule, none of the Parent, the Borrower or any of their respective
Subsidiaries is a party to any material labor dispute and there are no strikes
or walkouts relating to any labor contracts to which such Person is a party or
is otherwise subject; (b) there is no unfair labor practice complaint pending
against the Parent, the Borrower or any of their respective Subsidiaries or, to
the knowledge of the Parent or the Borrower, threatened against any of them,
before the National Labor Relations Board that could reasonably be expected to
have a Material Adverse Effect; (c) there is no grievance or significant
arbitration proceeding arising out of or under any collective bargaining
agreement pending against the Parent, the Borrower or any of their respective
Subsidiaries or, to the knowledge of the Parent or the Borrower, threatened in
writing against any of them that could reasonably be expected to have a Material
Adverse Effect; (d) no slowdown or stoppage is pending against the Parent, the
Borrower or any of their respective Subsidiaries, or to the knowledge of the
Parent or the Borrower, threatened against the Parent, the Borrower or any of
their respective Subsidiaries, that could reasonably be expected to have a
Material Adverse Effect; (e) none of the Parent, the Borrower or any of their
respective Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect; and (f) except as set
forth in Item 6.17(b), of the Disclosure Schedule (none of which items disclosed
therein, individually or in the aggregate, have, or may reasonably be expected
to have, a Material Adverse Effect), there are no pending or threatened in
writing claims, complaints, notices, inquiries or requests for information
received by the Parent, the Borrower or any of their respective Subsidiaries
with respect to any alleged violation of, or potential liability under, any law
relating to employee health and safety (including the Occupational Safety and
Health Act, 29 U.S.C.A. § 651 et seq.) which could reasonably be expected to
result in a. Material Adverse Effect. As of the Closing Date, other than as set
forth in Item 6.17(c) of the Disclosure Schedule, no Obligor is a party to or
bound by any collective bargaining agreement. There are no material grievances,
disputes or controversies with any union or any other labor or worker
representative organization of the Obligors and their Subsidiaries.
     SECTION 6.18. UK Pension Matters. Except for the Caledonian Mining Company
Limited No. 1 Retirement Benefits Scheme and the Caledonian Mining Company
Limited No. 2 Retirement Benefits Scheme:
          (a) neither CBS Monaco Limited nor any of its Subsidiaries is or, to
the knowledge of either the Parent or the Borrower, has at any time been an
employer (for the purposes of Sections 38 to 51 of the UK Pensions Act) of an
occupational pension scheme that is

81



--------------------------------------------------------------------------------



 



not a money purchase scheme (both terms as defined in the Pensions Schemes Act
1993, as amended from time to time and in effect in the United Kingdom); and
          (b) neither CBS Monaco Limited nor any of its Subsidiaries is or has
at any time since April 27, 2004, been “connected” with or an “associate” of (as
those terms are used in Sections 39 and 43 of the UK Pensions Act) such an
employer.
     SECTION 6.19. UK Financial Assistance. No Obligor or the UK Subsidiary is
required to follow the procedures set out in Sections 151 to 158 of the UK
Companies Act 1985 in connection with the execution and delivery of any of the
UK Transaction Documents to which it is a party and to perform its obligations
thereunder.
     SECTION 6.20. Intellectual Property.
          (a) Item 6.20 of the Disclosure Schedule lists all material
Intellectual Property of such Obligor on the Closing Date, separately
identifying that owned by such Obligor and that licensed to such Obligor. If
before the Obligations shall have been irrevocably paid in full in cash, any
Obligor shall obtain rights to any Intellectual Property not listed on Item
6.20(a) of the Disclosure Schedule such Obligor, within thirty (30) days after
obtaining such rights, shall update Item 6.20(a) and provide Administrative
Agent written notice thereof. The Intellectual Property set forth on the
Disclosure Schedule for such Obligor constitutes all of the material
Intellectual Property rights used, or necessary to conduct its business as
currently conducted or as proposed to be conducted, and such Obligor owns,
possesses or has a valid license to use such Intellectual Property.
          (b) All Intellectual Property owned by such Obligor is in material
compliance with all formal legal requirements (including the payment of filing,
examination, annuity and maintenance fees and proofs of use), is valid,
subsisting, unexpired and enforceable, has not been adjudged invalid and has not
been abandoned and the use thereof in the business of such Obligor or the
operation of the business of each Obligor as currently conducted or currently
contemplated to be conducted and does not, to the Borrower’s best knowledge,
infringe upon, misappropriate, dilute, conflict with or otherwise violate any
Intellectual Property or other rights of any other Person or constitute unfair
competition or trade practices under the laws of any jurisdiction.
          (c) Except as set forth in Item 6.20(c) of the Disclosure Schedule, on
the Closing Date, none of the Intellectual Property owned by such Obligor is the
subject of any licensing or franchise agreement pursuant to which such Obligor
is the licensor or franchisor.
          (d) Each Obligor has used, and for the duration of this Agreement will
continue to use, proper statutory notice where appropriate in connection with
the use of Intellectual Property.
          (e) Each Obligor has used, and for the duration of this Agreement,
will continue to use consistent standards of quality in its manufacture of
products sold under the trademarks owned by or licensed to an Obligor.
          (f) No Person has asserted or threatened to assert in writing any
claims (A) contesting the right of any Obligor to use, exercise, sell, license,
transfer or dispose of any

82



--------------------------------------------------------------------------------



 



material Intellectual Property or any products, processes or materials covered
thereby in any manner; or (B) challenging the ownership, validity or
enforceability of any material Intellectual Property owned by an Obligor.
          (g) No holding, decision or judgment has been rendered by any
Governmental Authority against any Obligor or any Subsidiary of an Obligor that
would limit, cancel or question the validity of, or such Obligor’s rights in,
any Intellectual Property.
          (h) No claim, action or proceeding seeking to limit, cancel or
question the validity of any Intellectual Property owned by such Obligor or such
Obligor’s ownership interest therein is on the Closing Date pending against any
Obligor or any Subsidiary of a Obligor or, to the knowledge of such Obligor,
threatened. There are no claims, judgments or settlements to be paid by such
Obligor relating to the Intellectual Property.
          (i) To the knowledge of the Obligors, none of the activities of any
employees who are providing services to any Obligor in connection with the
Intellectual Property is violating any agreement between any such employees and
their former employers.
          (j) The Obligors have not received any opinion of counsel regarding
the validity, infringement or enforceability of any third party Intellectual
Property or any owned Intellectual Property.
          (k) The Obligors have complied with their obligations under 37 CFR §
1.56(a) to disclose to the United States Patent and Trademark Office, during the
pendency of any United States patent application comprising the Intellectual
Property. None of the Intellectual Property is involved in any interference,
opposition or reexamination or other administrative or judicial proceeding, and
no such proceeding is being threatened with respect to any of the Intellectual
Property.
          (l) To the extent that any material Intellectual Property has been
developed or created independently or jointly by an independent contractor or
other third party for an Obligor, or is incorporated into any of the Obligor’s
products, the Obligor has a written agreement with such independent contractor
or third party and the Obligor thereby has obtained exclusive or joint ownership
of all such independent contractor’s or third party’s Intellectual Property in
such work, material or invention by operation of law or valid assignment, or has
acquired rights sufficient to use such Intellectual Property in the business of
the Obligors as currently conducted and as contemplated to be conducted by
virtue of a license, and have obtained a waiver of moral rights from any
independent contractor or third party in any Intellectual Property, where
appropriate.
     SECTION 6.21. Insurance. The Administrative Agent shall have received
certificates of all policies of insurance of any kind or nature of each Obligor
and any of its Subsidiaries, including policies of life, fire, theft,
environmental, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, each of which is in full force and effect, and are of a
nature and provide such coverage as is sufficient and as is customarily carried
by businesses of the size and character of the insured. Item 6.21 of the
Disclosure Schedule lists all insurance policies of any nature

83



--------------------------------------------------------------------------------



 



maintained, as of the Closing Date, by each Obligor, as well as a summary of the
key business terms of each such policy such as deductibles, coverage limits and
term of policy. No Obligor nor any of its Subsidiaries has been refused
insurance for any material coverage for which it had applied or had any policy
of insurance terminated (other than at its request).
     SECTION 6.22. [Reserved].
     SECTION 6.23. [Reserved].
     SECTION 6.24. Use of Proceeds. The proceeds of the Loans are being used by
the Borrower (and, to the extent provided to them by the Borrower, each other
Obligor) solely as follows:
          (a) with respect to the Initial NM Loans drawn on the Closing Date, to
the extent authorized by the Bankruptcy Court pursuant to the First Day Orders
and with respect to the Additional NM Loans drawn on the Final Order Entry Date,
pursuant to the Final Order: (i) to fund a Reserve Account which in turn will be
used to fund: (A) on a monthly basis, an Operating Account, pursuant to the DIP
Approved Budget, (B) an Interest Reserve Account, and (C) a Carve-Out Account as
provided under Section 2.11.4. Proceeds from the Operating Account will be used
by Borrower to the extent set forth in the DIP Approved Budget (including
permitted variances under such DIP Approved Budget) and in accordance with the
terms of the Orders, for working capital, capital expenditures and other general
corporate purposes of the Obligors (including, without limitation to fund
intercompany transfers by the Borrower to fund the operating expenses of certain
Subsidiaries (other than Immaterial Subsidiaries)) not in contravention of any
Law or the Loan Documents and to pay certain costs and expenses of
administration of the Case, including professional fees in accordance with the
terms to be specified in the Orders. Proceeds in the Interest Reserve Account
will be used by Borrower to fund payments of interest and Participation Fees
under the DIP Loan Facility;
          (b) with respect to the DIP Letter of Credit Facility and the
Synthetic Deposit Account, to fund DIP Letters of Credit, upon an Issuance
Request from the Borrower and to the extent required hereunder, to cash
collateralize the DIP Letters of Credit issued and then outstanding under this
Agreement; and
          (c) No portion of the Loans, the Accounts, the Collateral or the
Carve-Out are to be used to: (i) challenge the validity, perfection, priority,
extent or enforceability of Prepetition Credit Agreement Obligations or the
liens on or security interests in the assets of the Obligors securing the Loans
or the Prepetition Credit Agreement Obligations, or (ii) investigate any other
claims or causes of action against (A) the Lenders, the Administrative Agent,
the Collateral Agent, any other Agent or the DIP Letter of Credit Issuer, or
(B) the Prepetition Lenders or the Administrative Agent, any Prepetition Issuer,
the Prepetition Syndication Agent, the Prepetition Collateral Trustee, the
Prepetition Lead Arranger and Sole Book Runner; provided that the Committee may
expend up to $25,000 in fees and expenses in investigating the foregoing

84



--------------------------------------------------------------------------------



 



solely with respect to the Prepetition Credit Agreement Obligations (as opposed
to filing a claim or challenge under subparagraphs (c)(i) or (ii) above).
     SECTION 6.25. Waiver of any Priming Rights. Upon the Closing Date, and on
behalf of itself and its estates, and for so long as any Obligations shall be
outstanding, the Obligors hereby irrevocably waive any right, pursuant to
sections 364(c) or 364(d) of the Bankruptcy Code or otherwise, to grant any Lien
of equal or greater priority than the Lien securing the Obligations, or to
approve a claim of equal or greater priority than the Obligations except as
provided in Section 6.28.
     SECTION 6.26. Milestones. As of each Milestone Date, the Borrower shall be
in compliance with all Milestone Requirements then applicable to such Milestone
Date. The Administrative Agent, with the consent of the Required Lenders, which
consent may be withheld in their sole discretion, may waive in writing any or
all Milestone Requirements applicable to any Milestone Date (unless the consent
of the Administrative Agent is required to waive such milestone, in which case
the Administrative Agent may waive in writing such Milestone Requirement
applicable to such Milestone Date).
     SECTION 6.27. Secured, Super-Priority Obligations.
          (a) On and after the Closing Date, the provisions of the Loan
Documents and the Orders are effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, legal, valid and perfected Liens
on and security interests (having the priority provided for herein and in the
Orders) in all right, title and interest in the Collateral, enforceable against
each Obligor that owns an interest in such Collateral.
          (b) All Obligations and all other amounts owing by the Borrower
hereunder and under the other Loan Documents and by the Guarantors under the
Guaranty in respect thereof (including, without limitation, all principal and
accrued interest, costs, fees and expenses and any exposure of a Lender or any
of its affiliates in respect of cash management or hedging transactions incurred
on behalf of any Obligor ) will be secured:
     (i) pursuant to section 364(c)(2) of the Bankruptcy Code and the Orders, by
a valid, binding, continuing, enforceable and first priority fully perfected
senior security interest in and Lien on, and mortgage against, all unencumbered
property and assets of each of the Obligors and (if applicable) their estates of
every kind or type whatsoever, tangible, intangible, real, personal and mixed,
whether now owned or existing or hereafter acquired or arising and regardless of
where located, whether within the United States or in other locations, and
including, without limitation, all Capital Securities and all property of the
estates of each of the Obligors (if applicable) within the meaning of section
541 of the Bankruptcy Code, all proceeds, rents and products of all of the
foregoing and all distributions thereon that are unencumbered as of the Petition
Date and all unencumbered Capital Securities of a Subsidiary of an Obligor,
subject only to the Carve-Out and to any valid, perfected and unavoidable first
priority right of consignment under applicable law;

85



--------------------------------------------------------------------------------



 



     (ii) pursuant to Section 364(c)(3) of the Bankruptcy Code and the Orders,
by a valid, binding, continuing, enforceable and fully perfected junior security
interest in, and mortgage against, all property and assets of each Obligor and
(if applicable) their estates of every kind or type whatsoever (other than
property described in clauses (b)(i) and (iii), as to which the liens and the
security interests in favor of the Administrative Agent and the Lenders will be
described in such clauses) that is subject only to (A) any valid, perfected and
unavoidable first priority right of consignment under applicable law and
(B) valid, perfected and non-avoidable liens in existence on the Closing Date,
which security interests and liens in favor of the Administrative Agent and the
Lenders are junior to the Carve-Out; and
     (iii) pursuant to section 364(d)(1) of the Bankruptcy Code and the Orders,
by a valid, binding, continuing, enforceable and fully perfected first priority,
senior priming security interest in, and senior priming Lien on, all property
and assets of each of the Obligors and (if applicable) their estates of every
kind or type whatsoever, whether tangible, intangible, real, personal and mixed,
whether now owned or existing or hereafter acquired or arising and regardless of
where located, whether within the United States or in other locations, and
including, without limitation, all property of the estates of each of the
Obligors (if applicable) within the meaning of section 541 of the Bankruptcy
Code, and all proceeds thereof that are subject to valid and perfected Liens in
existence on the Petition Date or to valid Liens in existence on the Petition
Date that are perfected subsequent to such date as permitted by subsection
546(b) of the Bankruptcy Code; provided, however, that such Liens and security
interests granted to the Administrative Agent and the Lenders shall be subject
to: (A) the Carve-Out, (B) any valid, perfected and unavoidable first priority
right of consignment under applicable law, and (C) any Third Party Liens.
          (c) Pursuant to section 364(c)(1) of the Bankruptcy Code and the
Orders, all Obligations and other amounts owing by the Borrower hereunder and
under the other Loan Documents and by the Guarantors under the Guaranty in
respect thereof (including, without limitation, any exposure of a Lender in
respect of cash management or hedging transactions incurred on behalf of any
Obligor) at all times will constitute allowed super-priority administrative
expense claims in the Case having priority over any and all administrative
expenses of the kind specified in sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provisions of the
Bankruptcy Code, subject only to the Carve-Out.
          (d) The Orders and the transactions contemplated hereby and thereby,
are in full force and effect and have not been vacated, reversed, modified,
amended or stayed without the prior written consent of the Lenders.
          (e) Notwithstanding anything to the contrary in this Section 6.28, all
liens granted under the Orders to the Administrative Agent and the Lenders to
secure the Obligations under the NM Loans and the DIP Letter of Credit Facility
shall be senior in priority to all liens

86



--------------------------------------------------------------------------------



 



granted under the Orders to the Administrative Agent and the Lenders to secure
the Obligations under the Roll-Up Loans.
ARTICLE VII
AFFIRMATIVE COVENANTS
     Each of the Parent and the Borrower covenants and agrees with each Lender,
each DIP Letter of Credit Issuer and the Administrative Agent that until the
Maturity Date has occurred, and all Obligations have been paid in full, the
Parent and the Borrower will, and will cause their respective Subsidiaries to,
perform or cause to be performed the obligations set forth below.
     SECTION 7.1. Financial Information, Financing Reporting, Notices, etc. The
Parent will furnish the Administrative Agent with copies of the following
financial statements (which shall be prepared on a consolidating and
consolidated basis), reports, notices and other information:
          (a) Weekly Statement. As soon as available and in any event not later
than the third Business Day of each week, (i) an updated 13-week rolling cash
flow statement, in form and substance satisfactory to the Lenders, setting forth
all receipts and disbursements on a weekly basis for the next succeeding 13-week
period, including a line item specifying the projected amount of cash and
outstanding Loans as of the end of each week covered thereby, and the related
variance report (such cash flow statement to include a breakdown of both
“Beginning Cash” and “Ending Cash” under the column “Week 1” by cash in each
country where the Parent and the Subsidiaries have operations); (ii) a progress
report setting forth an update on capital raising and restructuring efforts and
discussions and the then current plans for debt retirement; and (iii) a complete
copy of the Borrower’s sales and backlog flash reports provided to management
during the preceding week, such reports to contain the same information as
supplied to management of the Parent and its Subsidiaries;
          (b) Monthly Reports. Within ten (10) Business Days after the end of
each fiscal month in each Fiscal Year, financial information regarding the
Parent, the Borrower and its Subsidiaries consisting of: (i) the unaudited
consolidated balance sheet as at the end of each calendar month of the Borrower
and its Subsidiaries, together with the related unaudited consolidated statement
of income, and unaudited consolidated statement of cash flows of each for such
month and for the period from the Petition Date to the end of such month, all
prepared in accordance with GAAP by business segment, (ii) a comparison of the
actual cash flows since the Petition Date to the corresponding figures from the
DIP Approved Budget on a weekly and aggregate running basis since the Petition
Date for operating and capital budget expenditures, (iii) a narrative report
describing the consolidated operations of the Borrower and its Subsidiaries,
taken as a whole, in the form prepared for presentation to senior management for
such month and for the period from the Petition Date to the end of such month,
including disclosure of any Material Adverse Effect (the reports under clauses
(i) and (ii) above shall be in reasonable detail and accompanied by a
certificate from the chief executive officer and the chief financial officer (or
other principal financial officer) of the Borrower certifying that the financial
statements fairly present, in all material respects, the consolidated financial
condition of the Borrower and its respective Subsidiaries as at the dates
indicated and the results of their

87



--------------------------------------------------------------------------------



 



operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments and the absence of
footnotes), (iv) monthly operating reports required under the UST Guidelines (at
the times otherwise filed in the Cases consistent with applicable rules), and
(v) a monthly summary of payments to and receipts from related parties, (vi) an
update to the DIP Approved Budget required under Section 7.17 which update shall
be in form and substance acceptable to the Administrative Agent and Required
Lenders.
          (c) Quarterly Reports. As soon as available and in any event within
forty-five 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, an unaudited consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of the Parent and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form the figures for the corresponding Fiscal Quarter in, and
year-to-date portion of, the immediately preceding Fiscal Year, certified as
complete and correct in all material respects, by the chief financial officer or
chief accounting officer of the Parent (subject to normal year-end adjustments).
          (d) Annual Reports. As soon as available and in any event within
ninety 90 days after the end of each Fiscal Year, a copy of the consolidated
balance sheets of the Parent and its Subsidiaries, and the related consolidated
statements of income and cash flow of the Parent and its respective Subsidiaries
for such Fiscal Year, setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by independent public accountants acceptable to the
Administrative Agent.
          (e) Accountants’ Reports. Promptly upon receipt thereof (unless
restricted by applicable professional standards), copies of all reports
submitted to the Borrower and its respective Subsidiaries by a national
independent certified public accountants in connection with each annual, interim
or special audit of the financial statements of the Borrower and its
Subsidiaries made by such accountants, including, without limitation, any
comment letter submitted by such accountants to management in connection with
their annual audit.
          (f) Compliance Certificate. (i) Concurrently with the delivery of the
financial information pursuant to clauses (c) and (d), a Compliance Certificate,
executed by the chief financial officer or chief accounting officer of the
Parent, showing compliance with the financial covenants set forth in Section 8.4
and stating that no Default (other than as a consequence to the Cases and with
respect to claims subject to the jurisdiction of the Bankruptcy Court) has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Parent, the Borrower or an
Obligor has taken or proposes to take with respect thereto), and (ii) stating
that no Subsidiary has been formed or acquired, and no Immaterial Subsidiary
has, other than for de minimis amounts, acquired any assets or liabilities or
has had any revenue or incurred expenses (except for expenses associated with
the windup, dissolution or liquidation under applicable law) since becoming an
Immaterial Subsidiary (or, if a Subsidiary has been formed or acquired, or a
Subsidiary has acquired any assets or liabilities or has had any revenue or
incurred expenses, since the delivery of the last Compliance Certificate, a
statement that such Subsidiary has complied in all material respects with
Section 7.8).

88



--------------------------------------------------------------------------------



 



          (g) Notices of Default. As soon as possible and in any event within
two (2) Business Days after the Parent, the Borrower or any other Obligor
obtains knowledge of the occurrence of a Default, a statement of an Authorized
Officer of the Parent setting forth details of such Default and the action which
the Parent, the Borrower or such Obligor has taken or proposes to take with
respect thereto.
          (h) Notices of Litigation, Material Adverse Effect, Material
Contracts. As soon as possible and in any event within two (2) Business Days
after the Parent, the Borrower or any other Obligor obtains knowledge of, since
the date of entry of the Interim Order: (i) the occurrence of any material
adverse development with respect to any litigation, action, proceeding, labor
controversy or labor agreement, (ii) the commencement of any material
litigation, action, proceeding or labor controversy, (iii) any changes in senior
management, (iv) material changes to material contracts with suppliers and other
customers, including new material contracts and contract renewals, or (v) the
occurrence of a Material Adverse Effect, the relevant Obligor will notify the
Administrative Agent in writing and provide such documents or other information
as the Administrative Agent or Lender shall request.
          (i) ERISA Notices. Promptly upon becoming aware of (i) the institution
of any steps by any Person to terminate any Pension Plan, (ii) the failure to
make a required contribution to any Pension Plan if such failure is sufficient
to give rise to a Lien under Section 302(f) of ERISA, (iii) the taking of any
action with respect to a Pension Plan which could result in the requirement that
any Obligor furnish a bond or other security to the PBGC or such Pension Plan,
or (iv) the occurrence of any event with respect to any Pension Plan that could
result in the incurrence by any Obligor of any material liability, fine or
penalty, or notice thereof and copies of all documentation relating thereto.
          (j) Management Letters. Promptly upon receipt thereof, copies of all
“management letters” submitted to the Parent, the Borrower, or any other Obligor
by the independent public accountants in connection with each audit made by such
accountants.
          (k) PATRIOT Act Notices. Promptly (i) if the Parent or the Borrower
obtains knowledge that one or more of the Parent, the Borrower or any Person
which owns, directly or indirectly, any Capital Securities of the Parent or the
Borrower or any other holder at any time of any direct or indirect equitable,
legal or beneficial interest therein is the subject of any of the Terrorism
Laws, the Parent or the Borrower, as applicable, will notify the Administrative
Agent and (ii) upon the request of any Lender, the Parent and the Borrower will
provide any information such Lender believes is reasonably necessary to be
delivered to comply with the PATRIOT Act.
          (l) Other Information, Meetings, Borrower’s Availability, Notices Such
other financial and other information as any Lender or DIP Letter of Credit
Issuer through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may reasonably request with respect to the terms of and information provided
pursuant to the Compliance Certificate). Representatives of the Borrower shall
make themselves available to discuss financial issues and the Transactions
contemplated by this Agreement with the Administrative Agent and the Lenders on
a bi-weekly basis. In addition, at least once per calendar month, or more
frequently at the request of the

89



--------------------------------------------------------------------------------



 



Administrative Agent, management of the Borrower shall provide a dial-in number
and host a telephone conference call with the Lenders for the purpose of
providing the Lenders with a meaningful update on the Cases and the Transactions
and to answer any questions Lenders may have with respect thereto or to the most
recent financial statements provided to the Lenders.
          (m) Press Releases. Promptly upon their becoming available, drafts of
all press releases and other statements to be made by the Borrower to the public
concerning developments in the business of the Borrower.
Each notice delivered pursuant to this Section 7.1 shall be accompanied by a
written statement of an Authorized Officer of the Obligor: (a) which provides
the Section of this Agreement that such notice is being delivered pursuant to,
and (b) which sets forth details of the occurrence referred to therein and
states what action the Obligor has taken and proposes to take with respect
thereto.
     SECTION 7.2. Maintenance of Existence; Compliance with Contracts, Laws,
etc. Each of the Parent and the Borrower will, and will cause each of their
respective Subsidiaries to:
          (a) preserve and maintain its legal existence and qualification in
each jurisdiction where the nature of its business or the location of its assets
requires it to be so qualified (except in the case of any Immaterial
Subsidiary);
          (b) perform in all material respects their obligations under material
agreements to which the Parent, the Borrower or any of their Subsidiaries is a
party;
          (c) comply in all material respects with all applicable Laws, rules,
regulations and orders, including the payment (before the same become
delinquent) of all Taxes, imposed upon the Parent, the Borrower or a Subsidiary
or upon their property except to the extent being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP have been set aside on the books of the Parent, the Borrower or a
Subsidiary, as applicable; and
          (d) ensure that no portion of the Loans will be used, disbursed or
distributed for any purpose, or to any Person, directly or indirectly, in
violation of any of the Terrorism Laws, and take all necessary action to comply
with all Terrorism Laws with respect thereto.
     SECTION 7.3. Maintenance of Properties. Each of the Parent and the Borrower
will, and will cause each of their respective Subsidiaries to, (a) maintain,
preserve, protect and keep its and their respective properties in good repair,
working order and condition (ordinary wear and tear excepted), and make
necessary repairs, renewals and replacements so that the business carried on by
the Parent, the Borrower and their respective Subsidiaries may be properly
conducted at all times and (b) maintain and preserve all rights, permits,
licenses, approvals and privileges necessary, used or useful, whether because of
its ownership, lease, sublease or other operation or occupation of property or
other conduct of its business, and shall make all necessary or appropriate
material filings with, and give all required material notices to, Government
Authorities; provided, however, that (i) no repairs, renewals, replacements,
alterations or additions shall materially reduce the fair market value of any
such properties or materially impair the usefulness of such properties, (ii) any
and all repairs, renewals, replacements, alterations or

90



--------------------------------------------------------------------------------



 



additions shall be effected with due diligence and in a good an workmanlike
manner and in compliance with all applicable laws and policies of insurance. No
property shall be Disposed of unless the Disposition of such property is
otherwise permitted by Section 8.10.
     SECTION 7.4. Insurance. Each of the Parent and the Borrower will, and will
cause each of their respective Subsidiaries (other than any Immaterial
Subsidiary) to, maintain:
          (a) insurance on its property with financially sound and reputable
insurance companies against loss and damage in at least the amounts (and with
only those deductibles) customarily maintained, and against such risks as are
typically insured against in the same general area, by Persons of comparable
size engaged in the same or similar business as the Parent, the Borrower and
their respective Subsidiaries; and
          (b) all worker’s compensation, employer’s liability or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business,
provided that, in any event, the Parent and the Borrower each will maintain at a
minimum (with respect to itself and each of its Subsidiaries) insurance
(including loss of use of operating facilities and business interruption
insurance) against loss (including loss of profits) and damage covering
substantially all of the tangible real and personal property and improvements of
the Parent and each of its Subsidiaries by reason of any Insured Peril (as
defined below), as shall be reasonable and customary and sufficient to prevent
the insured named therein from becoming a co-insurer of any loss under such
policy. For purposes hereof, the term “Insured Peril” means, collectively, all
risks (as such term is customarily used in the market for insurance) of physical
loss including flood, earthquake and windstorm in the jurisdictions where the
properties owned or operated by the Parent, the Borrower or any of their
respective Subsidiaries are located.
     Without limiting the foregoing, all insurance policies of the Obligors
required pursuant to this Section 7.4 shall (i) name the Collateral Agent on
behalf of the Secured Parties as mortgagee (in the case of property insurance)
or additional insured (in the case of liability insurance), as applicable, and
provide that no cancellation or modification of the policies will be made
without thirty (30) days’ prior written notice to the Collateral Agent and the
Administrative Agent, and (ii) be in addition to any requirements to maintain
specific types of insurance contained in the other Loan Documents. If at any
time the area in which any parcel of real property encumbered by a mortgage
(including, without limitation, a Mortgage) pursuant to the terms of this
Agreement Premises is located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), the Parent and the Borrower shall obtain flood insurance in
such total amount as the Administrative Agent may from time to time reasonably
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time.
     SECTION 7.5. Books and Records; Inspections. Each of the Parent and the
Borrower will, and will cause each of their respective Subsidiaries to, keep
books and records in accordance with GAAP which accurately reflect in all
material respects all of its business affairs and transactions and permit the
Administrative Agent, from time to time, as often as may be

91



--------------------------------------------------------------------------------



 



reasonably requested, upon prior notice to any Borrower, to visit and inspect
the properties of the Borrower and each of the other Obligors, conduct
appraisals of the Borrower’s properties, inspect, audit and make extracts from
the Borrower’s and the other Obligors’ books and records, and discuss with their
officers, employees and independent accountants, the Borrower’s and other
Obligor’s business, financial condition, business prospects and results of
operations. Representatives of the Borrower (including the Borrower’s
accountants) shall be authorized to accompany the Administrative Agent (or
representative thereof) on any such visit or inspection, but such authorization
shall in no respect be deemed to be a requirement or condition of the
Administrative Agent’s visits or inspections, and to the extent any of the
Borrower’s representatives accompany the Administrative Agent on any visit or
audit, such Persons shall in no manner hinder or delay the audits or inspections
of the Administrative Agent. Representatives of each Lender shall be authorized
to accompany the Administrative Agent on each such visit and inspection and to
participate with the Administrative Agent therein at the Borrower’s expense.
Neither the Administrative Agent nor any Lender shall have any duty to make any
such inspection and shall not incur any liability by reason of its failure to
conduct or its delay in conducting any such inspection. The Borrower shall pay
any fees incurred in connection with any Secured Party’s exercise of its rights
pursuant to this Section 7.5.
     SECTION 7.6. Environmental Laws. Each of the Parent and the Borrower will,
and will cause each of their respective Subsidiaries to:
          (a) exercise all due diligence in order to comply and cause (i) all
tenants or subtenants under any leases or occupancy agreements affecting the
real property Collateral, (ii) all contractors, engineers, architects and
similar vendors and contractors, and (iii) all other Persons on or occupying the
real property Collateral, to comply with all Environmental Laws and Governmental
Authorities, except for any such noncompliance which could not reasonably be
expected to cause a Material Adverse Effect;
          (b) from time to time, at the Administrative Agent’s request, retain
at the Borrower’s expense an independent professional consultant to review any
report relating to Hazardous Materials prepared by or for the Borrower and to
conduct their own investigation (the scope of which investigation shall be
reasonable based upon the circumstances and shall not be duplicative of existing
work product when feasible) of any real property asset currently owned, leased,
operated or used by the Obligors if: (i) a Default shall have occurred and be
continuing, or (ii) the Administrative Agent reasonably believes (A) that an
occurrence relating to such real property asset is likely to give rise to an
environmental claim or an environmental liability, or (B) that a violation of an
Environmental Law on or around such real property asset has occurred or is
likely to occur, which could, in either such case, reasonably be expected to
result in a Material Adverse Effect. The Borrower shall use its best efforts to
obtain for the Administrative Agent and its agents, employees, consultants and
contractors the right, upon reasonable notice, to enter into or onto the real
property assets currently owned, leased, operated or used by the Obligors to
perform such tests on such property as are reasonably necessary to conduct such
a review and/or investigation. Any such investigation of any real property asset
shall be conducted, unless otherwise agreed to by the Borrower and the
Administrative Agent, during normal business hours and, shall be conducted so as
not to unreasonably interfere with the ongoing operations at any such real
property asset or to cause any damage or loss to any property at such real
property asset. The Borrower and the Administrative Agent hereby acknowledge

92



--------------------------------------------------------------------------------



 



and agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this Section will be obtained and shall be used
by the Administrative Agent and the Lenders for the purposes of the Lenders’
internal credit decisions, to monitor and police the Loans and to protect the
Lenders’ security interests created by the Loan Documents. The Administrative
Agent agrees to deliver a copy of any such report to the Borrower with the
understanding that the Borrower acknowledges and agrees that (I) it will
indemnify and hold harmless the Administrative Agent and each Lender from any
costs, losses or liabilities relating to the Borrower’s use of or reliance on
such report, (II) neither the Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (III) by delivering
such report to the Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report; and
          (c) promptly advise the Administrative Agent in writing and in
reasonable detail of (i) any release or threatened release of any Hazardous
Materials, or to the Borrower’s knowledge, any tenants under any leases or
occupancy agreements affecting any portion of any real property asset, to any
federal, state, local or foreign governmental or regulatory agency under any
applicable Environmental Laws, in each case, that could reasonably be expected
to cause a Material Adverse Effect, (ii) any and all material written
communications with respect to any pending or threatened environmental claims
and any and all material written communications with respect to any release or
threatened release of Hazardous Materials the existence of which has a
reasonable possibility of resulting in a material environmental liability,
(iii) any cleanup performed by the Borrower or any other Person in response to
any Hazardous Materials on, under or about any real property asset, the
existence of which has a reasonable possibility of resulting in a material
environmental liability, (iv) the Borrower’s discovery of any occurrence or
condition on any property that could cause any real property asset to be subject
to any restrictions on the ownership, occupancy, transferability or use thereof
under any Environmental Laws, and (v) any written request for information from
any Governmental Authority that suggests such agency is investigating whether
the Obligors may be potentially responsible for a release or threatened release
of Hazardous Materials that has a reasonable possibility of giving rise to a
material environmental liability.
Without limiting the obligations under paragraphs (a) to (c) of this
Section 7.6, the Borrower will, and will cause each Subsidiary to, conduct and
complete any investigation, study, sampling or testing, and undertake any
corrective, cleanup, removal, response, remedial or other action necessary to
identify, report, remove and clean up all Hazardous Materials present or
released at, on, in, under or from any of its facilities or real properties, to
the extent any such actions are required for material compliance with
Environmental Laws or to correct or resolve a material environmental claim to
the extent required for compliance with applicable Environmental Laws.
     SECTION 7.7. Use of Proceeds. The Borrower (and, to the extent distributed
to them by the Borrower, each of the other Obligors) shall use the proceeds of
the Loans solely as provided in Section 6.25.
     SECTION 7.8. Subsidiary Guarantors, Security, Further Assurances, etc.
(a) No new Subsidiaries shall be formed by the Obligors and no Person shall be
acquired by the Obligors in any manner (including, without limitation, by
merger, consolidation or otherwise) without the

93



--------------------------------------------------------------------------------



 



prior written approval of the Administrative Agent. Notwithstanding the
foregoing, in the event that any Person becomes a Subsidiary of the Obligors,
the Borrower will promptly notify the Administrative Agent of that fact and,
cause such Subsidiary (other than an Immaterial Subsidiary) on or prior to the
time it becomes a Subsidiary to execute and deliver to the Administrative Agent
and the Collateral Agent a counterpart of any Subsidiary Guaranty and to take
all such further action and execute all such further documents and instruments
(including, without limitation, with respect to any real property, a Mortgage in
form for recording in the recording office of each political subdivision where
such real property is located, together with the Other Mortgage Deliverables) as
may be required to grant and perfect in favor of the Collateral Agent, for the
benefit of the Secured Parties, a first priority Lien in all of the:
(i) personal property assets of such Subsidiary; (ii) real property assets owned
by such Subsidiary; and (iii) leasehold interests owned by such Subsidiary. In
addition, the Borrower shall pledge (if it is the direct owner of Capital
Securities of such Subsidiary) or shall cause each of the applicable Obligors to
pledge (if any of such other Obligors is the direct owner of Capital Securities
of such new Subsidiary)(each such owner, whether the Borrower or any of the
other Obligors, the “Pledging Parent”) all of the Capital Securities of such
Pledging Parent’s Subsidiary to the Collateral Agent pursuant to the applicable
Collateral Documents and to take all such further action and execute all such
further documents and instruments as may be reasonably required or advisable to
grant and perfect in favor of the Collateral Agent, for the benefit of the
Secured Parties, a first priority Lien in such Capital Securities. The Borrower
shall deliver to the Administrative Agent, together with such Loan Documents, in
the case of each such Subsidiary that is required to be a party to any Loan
Document: (A) certified copies of such Subsidiary’s organizational certificate
together, if applicable, with a good standing certificate from the Secretary of
State of the jurisdiction of its incorporation, formation or organization, as
applicable, each to be dated a recent date prior to their delivery to the
Administrative Agent, (B) a copy of such Subsidiary’s Organic Documents,
certified by its secretary or an assistant corporate secretary (or Person
holding an equivalent title or having equivalent duties and responsibilities) as
of a recent date prior to their delivery to the Administrative Agent, (C) a
certificate executed by the secretary or an assistant secretary of such
Subsidiary as to: (x) the incumbency and signatures of the officers of such
Subsidiary executing such Subsidiary Guaranty, the Collateral Documents and the
other Loan Documents to which such Subsidiary is a party, and (y) the fact that
the attached authorizations of such Subsidiary authorizing the execution,
delivery and performance of such Subsidiary Guaranty, such Collateral Documents
and such other Loan Documents are in full force and effect and have not been
modified or rescinded, and (D) a favorable opinion of counsel to such
Subsidiary, that is reasonably satisfactory to the Collateral Agent and its
counsel, as to (x) the due organization and good standing of such Subsidiary,
(y) the due authorization, execution and delivery by such Subsidiary of such
Subsidiary Guaranty, the Collateral Documents and any other Loan Documents to
which it is a party, (z) the enforceability of such Subsidiary Guaranty and such
Collateral Documents against such Subsidiary, (aa) the validity and perfection
of the security interests granted by such Subsidiary (and by the Pledging Parent
of such Subsidiary in respect of the Capital Securities of such Subsidiary) in
favor of the Collateral Agent pursuant to the Collateral Documents, and
(bb) such other matters as any Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to the
Administrative Agent, the Collateral Agent and their counsel.

94



--------------------------------------------------------------------------------



 



          (b) If any Obligor acquires any property (including any real property)
after the Closing Date as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected first priority Lien on the Closing
Date (such assets, “New Collateral”), then the Borrower shall promptly
(i) notify the Administrative Agent of that fact, (ii) execute and deliver (or
cause to be executed and delivered (and, in the case of any documents,
instruments or consents to be executed by a Person that is not an Obligor or any
Affiliate thereof, use commercially reasonable efforts to obtain)) to the
Administrative Agent and the Collateral Agent, such amendments to the applicable
Loan Documents, and take all such further action and execute all such further
documents and instruments (including, without limitation, with respect to any
real property, a Mortgage in form for recording in the recording office of each
political subdivision where such real property is located, together with the
Other Mortgage Deliverables) as any Agent may deem reasonably necessary or
advisable to grant and perfect in favor of the Collateral Agent, for the benefit
of the Secured Parties, a first priority Lien in such New Collateral. If, and to
the extent requested by the Administrative Agent or the Collateral Agent, the
Borrower shall deliver to the Administrative Agent and the Collateral Agent,
together with such Loan Documents, a favorable opinion of counsel to the
Obligors, that is reasonably satisfactory to the Administrative Agent,
Collateral Agent and their counsel, as to (A) the valid existence and good
standing of such Obligor, (B) the due authorization, execution and delivery by
such Obligor of such Collateral Documents to which it is a party, (C) the
enforceability of such Collateral Documents against such Obligor, (D) the
validity and perfection of the security interests granted by such Obligor in
favor of the Collateral Agent pursuant to the Collateral Documents, and (E) such
other matters as any Agent may reasonably request, all of the foregoing to be
reasonably satisfactory in form and substance to the Administrative Agent, the
Collateral Agent and their counsel.
          (c) At any time or from time to time upon the request of the
Administrative Agent or the Collateral Agent, the Borrower will, at its expense,
promptly execute, acknowledge and deliver (or cause the applicable Obligor to
execute, acknowledge and deliver) such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Loan Documents, the Interim
Order and the Final Order approving the DIP Loan Facility and to provide for
payment of the Obligations in accordance with the terms of this Agreement and
the other Loan Documents (including, without limitation, within 100 days
following the Closing Date, with respect to any real property, promptly execute,
acknowledge and deliver a Mortgage in form for recording in the recording office
of each political subdivision where such real property is located, together with
the Other Mortgage Deliverables). In furtherance and not in limitation of the
foregoing, the Borrower shall take, and cause each of the other Obligors to
take, such actions as the Administrative Agent or the Collateral Agent may
reasonably request from time to time (including, without limitation, the
execution and delivery of guaranties, security agreements, pledge agreements,
mortgages, deeds of trust, landlord’s consents and estoppels, stock powers,
financing statements and other documents, the filing or recording of any of the
foregoing, title insurance and land surveys with respect to any of the foregoing
that relates to an interest in real property, and the delivery of stock
certificates and other collateral with respect to which perfection is obtained
by possession) to ensure that the Obligations are guaranteed by the Guarantors
and are secured by first priority Liens on the Collateral (subject to Third
Party Liens and the Carve-Out).

95



--------------------------------------------------------------------------------



 



     SECTION 7.9. Maintenance of Corporate Separateness. Each of the Parent and
the Borrower will, and will cause each of their respective Subsidiaries to,
satisfy customary corporate formalities, including the holding of regular board
of directors’ and shareholders’ meetings and the maintenance of corporate
offices and records. None of the Parent, the Borrower or any of their respective
Subsidiaries shall knowingly take any action, or conduct its affairs in a
manner, which is likely to result in the corporate existence of any Subsidiary
Guarantor which is a direct Subsidiary of the Parent, the Borrower or any
Subsidiary which is not a Subsidiary Guarantor being ignored by any court of
competent jurisdiction, or in the assets and liabilities of the Parent, the
Borrower or any Subsidiary which is not a Subsidiary Guarantor being
substantively consolidated with those of any Subsidiary Guarantor in a
bankruptcy, reorganization or other insolvency proceeding.
     SECTION 7.10. Rating of Loans. Each of the Parent and the Borrower will
obtain by no later than twenty (20) Business Days following the Closing Date, a
senior secured credit rating with respect to the NM Loans from either S&P or
Moody’s.
     SECTION 7.11. Cash Management. Except as set forth in the proviso to this
Section, the Borrower will, and will cause each Subsidiary Guarantor to,
deposit, or cause to be deposited, promptly, and in any event no later than the
end of the Business Day immediately following receipt thereof, all of such
Person’s Collections into Deposit Accounts and/or Securities Accounts that are
subject to a Control Agreement; provided that at no time shall more than
$2,000,000 in the aggregate of the cash and Cash Equivalent Investments of the
Obligors be held other than in Deposit Accounts and/or Securities Accounts that
are subject to a Control Agreement.
     SECTION 7.12. Post-Closing Requirements.
     SECTION 7.12.1. Control Agreements. Except to the extent otherwise agreed
to in writing in the sole discretion of the Administrative Agent, promptly, but
no later than 15 Business Days, after the Closing Date, all “securities
accounts” and “deposit accounts” (as such terms are defined in the UCC and, in
the case of a Canadian Guarantor, the Personal Property Security Act in the
relevant Canadian province (the “PPSA”)) of any Obligor that is a U.S. Guarantor
or a Canadian Guarantor shall be subject to effective Control Agreements (or
such analogous document under the PPSA) in favor of the Collateral Agent and in
form and substance satisfactory to the Collateral Agent.
     SECTION 7.12.2. Mortgage Obligations. Within one hundred (100) days
following the Closing Date (or such longer time period as may be granted by the
Administrative Agent in its sole discretion), each of the Parent and the
Borrower will cause the applicable Obligors to duly execute and deliver to
Administrative Agent a Mortgage with respect to each Mortgaged Property, in each
case in form for recording in the recording office of each political subdivision
where such Mortgaged Property is located, so as to grant and perfect in favor of
the Collateral Agent, for the benefit of the Secured Parties, a first priority
Lien, against the Mortgaged Property purported to be covered thereby, together
with each of the following:

96



--------------------------------------------------------------------------------



 



          (a) evidence of the completion (or satisfactory arrangements for the
completion) of all recordings and filings of such Mortgage as may be necessary
or, in the reasonable opinion of the Administrative Agent or Collateral Agent,
desirable effectively to create a valid, perfected first priority Lien, subject
only to Permitted Liens, against the Mortgaged Property purported to be covered
thereby;
          (b) evidence of the payment of (or satisfactory arrangements for the
payment of) all mortgage recording taxes, fees, costs and expenses of filing of
each Mortgage as may be necessary in the reasonable opinion of the
Administrative Agent, to create a valid, perfected super priority first Lien
against the Mortgaged Property identified in such Mortgage, subject only to
Permitted Liens; and
          (c) any Other Mortgage Deliverables with respect thereto as may be
requested by the Administrative Agent in its sole and absolute discretion.
     SECTION 7.13. UK Pension Matters. The Parent and the Borrower shall ensure
that all pension schemes operated by or maintained for the benefit of CBS Monaco
Limited and its Subsidiaries and any of their employees are funded in accordance
with the minimum funding requirement under Section 56 of the Pensions Act 1995
or the statutory funding objective under Section 222 of the UK Pensions Act and
that no action or omission is taken by CBS Monaco Limited or any of its
Subsidiaries in relation to such a pension scheme that has or is reasonably
likely to have a Material Adverse Effect (including the termination or
commencement of winding-up proceedings of any such pension scheme or the UK
Subsidiary ceasing to employ any member of such a pension scheme).
     (a) Except for the Caledonian Mining Company Limited No. 1 Retirement
Benefits Scheme and the Caledonian Mining Company Limited No. 2 Retirement
Benefits Scheme, the Parent and the Borrower shall ensure that neither CBS
Monaco Limited nor any of its Subsidiaries is or will become an employer (for
the purposes of Sections 38 to 51 of the UK Pensions Act) of an occupational
pension scheme that is not a money purchase scheme (both terms as defined in the
Pension Schemes Act 1.993) or “connected” with or an “associate” of (as those
terms are in Sections 39 or 43 of the UK Pensions Act) such an employer.
     (b) The Parent, the Borrower or CBS Monaco Limited shall deliver to the
Agent at such times as those reports are prepared in order to comply with the
then current statutory or auditing requirements (as applicable either to the
trustees of any relevant schemes or to CBS Monaco Limited), actuarial reports in
relation to all pension schemes mentioned in clause (a) above.
     (c) The Parent, the Borrower or CBS Monaco Limited shall promptly notify
the Agent of any material change in the rate of contributions to any pension
schemes mentioned in clause (a) above paid or recommended to be paid (whether by
the scheme actuary or otherwise) or required (by law or otherwise).
     (d) The Parent, the Borrower or CBS Monaco Limited shall immediately notify
the Agent of any investigation or proposed investigation by the Pensions
Regulator (that

97



--------------------------------------------------------------------------------



 



any of them become aware of) which may lead to the issue of a Financial Support
Direction or a Contribution Notice to the UK Subsidiary.
          (e) The Parent, Borrower or CBS Monaco Limited shall immediately
notify the Agent if CBS Monaco Limited receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.
          SECTION 7.14. [Reserved].
          SECTION 7.15. Financial Consultant. The Borrower shall retain and
maintain at all times (on behalf of the Administrative Agent and the Secured
Parties) a financial consultant, reasonably acceptable to the Administrative
Agent, which financial consultant shall review the weekly cash flow projections
provided pursuant to paragraph (a) of Section 7.1, monitor the Borrower’s
performance against such projections and prepare reports related thereto upon
reasonable request by the Administrative Agent. All costs and expenses of such
financial consultant shall be for the account of the Borrower. The Borrower
agrees to cooperate in good faith with such financial consultant.
     SECTION 7.16. Entry of the Final Order. The Borrower shall deliver to the
Administrative Agent for further distribution to each Lender: (a) as soon as
practicable in advance of filing with the Bankruptcy Court or delivering to the
Committee appointed in the Cases or to the Trustee, as the case may be, the
Final Order (which must be in form and substance satisfactory to the Lenders),
all other proposed orders and pleadings related to the DIP Loan Facility (which
must be in form and substance reasonably satisfactory to the Required Lenders),
any Reorganization Plan and/or any disclosure statement related thereto, and
(b) substantially simultaneously with the filing with the Bankruptcy Court or
delivering to the Committee appointed in the Cases or to the Trustee, as the
case may be, all other notices, filings, motions, pleadings or other information
concerning the financial condition of the Parent or any of its Subsidiaries or
other Indebtedness of the Obligors that may be filed with the Bankruptcy Court
or delivered to the Committee appointed in the Cases or to the Trustee.
     SECTION 7.17. Updated DIP Approved Budget. The Obligors shall not incur or
pay any expenses unless contemplated in the DIP Approved Budget. Notwithstanding
the foregoing sentence: (a) the Borrower shall not be required to pay any
expenses, charges or fees to parties other than the Agents and Lenders the
nonpayment of which is permitted by the Bankruptcy Code and (b) on or before the
tenth (10th) Business Day of each calendar month, the Borrower shall deliver an
updated DIP Budget (for the period from such month to twenty weeks thereafter)
to the Administrative Agent. Each such updated DIP Budget provided to the
Administrative Agent shall be of no force and effect unless and until it is
approved in writing by the Required Lenders, provided that the prior DIP
Approved Budget shall remain in effect pending approval by the Administrative
Agent and the Required Lenders. Such proposed DIP Budget, upon the written
approval of the Required Lenders, shall become, as of the date of such approval,
the DIP Approved Budget, and shall prospectively replace the prior DIP Approved
Budget. Regardless of whether an updated budget has been delivered to the
Administrative Agent, the Borrower shall comply at all times with the
then-existing DIP Approved Budget on a line-item basis (subject to the variances
permitted by Section 8.4), measured on a cumulative basis. Each updated DIP
Budget submitted to the Administrative Agent pursuant to this Section 7.17 shall
account for any

98



--------------------------------------------------------------------------------



 



expense variations in the preceding month. If and to the extent any Obligor is
required, by the terms of this Agreement, to incur any fees, costs, or expense
for the benefit of the Collateral Agent or the Administrative Agent, the DIP
Approved Budget shall be deemed amended to permit such expenditure.
     SECTION 7.18. Certain Milestones. Within the time periods set forth below,
perform each action with respect to the Cases set forth below:
          (a) The Debtors shall have: (i) filed a motion, in form and substance
acceptable to the Administrative Agent, to sell substantially all of their
assets (on terms and other documentation in form and substance acceptable to the
Administrative Agent and the Required Lenders), by no later than thirty-seven
(37) days from the Petition Date, (the “Sale Motion Milestone”), (ii) by no
later than sixty (60) days from the Petition Date, obtained an entry of an order
of the Bankruptcy Court, in form and substance acceptable to the Administrative
Agent (the “Bidding Procedures Order”), approving bidding procedures with
respect to such sale, (iii) by no later than ninety (90) days from the Petition
Date, conducted an auction pursuant to the Bidding Procedures Order, (iv) by no
later than one hundred (100) days from the Petition Date, obtained entry of an
order approving a sale of substantially all of the Debtors’ assets, in form and
substance acceptable to the Administrative Agent (the “Sale Order”), and (v) by
no later than one hundred and ten (110) days from the Petition Date, consummated
the sale approved by the Sale Order.
          Each of the foregoing requirements contained in paragraph (a) above
shall be referred to as “Milestone Requirements” and the applicable deadlines
shall be referred to as “Milestone Dates.”
          (b) In addition, the following general requirements shall be
applicable to all Milestone Dates: (i) as of each Milestone Date, no Default has
occurred; and (ii) as of each Milestone Date, all of the representations and
warranties in the Loan Documents shall be true and accurate.
          (c) The Administrative Agent may waive in writing any or all of the
Milestone Requirements or Milestone Dates, except those set forth above that
expressly require the consent of the Required Lenders, in which case the consent
of the Required Lenders shall also be required for such waiver.
     SECTION 7.19. Payment Obligations. In accordance with the Bankruptcy Code
and subject to any required approval by an applicable order of the Bankruptcy
Court and without any further application to the Bankruptcy Court, timely pay,
discharge or otherwise satisfy as the same shall become due and payable: (a) all
its material post-petition taxes (other than the tax matters set forth on the
Disclosure Schedule) and other material obligations of whatever nature that
constitute administrative expenses under Section 503(b) of the Bankruptcy Code
in the Cases, except, so long as no material property (other than money for such
obligation and the interest or penalty accruing thereon) of any Obligor is in
danger of being lost or forfeited as a result thereof, no such obligation need
be paid if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Obligor; and (b) all
material obligations

99



--------------------------------------------------------------------------------



 



arising from Obligations entered into after the Petition Date or from
Obligations entered into prior to the Petition Date and assumed and which are
permitted to be paid post-petition.
ARTICLE VIII
NEGATIVE COVENANTS
     Each of the Parent and the Borrower covenants and agrees with each Lender,
each DIP Letter of Credit Issuer and the Administrative Agent that until the
Maturity Date has occurred and all Obligations have been paid in full, the
Parent and the Borrower will, and will cause their respective Subsidiaries to,
perform or cause to be performed the obligations set forth below.
     SECTION 8.1. Business Activities. The Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to, engage in any business
activity except those business activities engaged in on the date of this
Agreement and activities reasonably related thereto.
     SECTION 8.2. Indebtedness. After the Petition Date, the Parent and the
Borrower will not directly or indirectly, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:
          (a) Indebtedness in respect of the Obligations;
          (b) Indebtedness identified in Item 8.2 of the Disclosure Schedule;
          (c) Indebtedness (i) with respect to trade payables incurred in the
ordinary course of business of the Borrower or any of its Subsidiaries, in the
case of the Debtors to the extent contemplated in the DIP Approved Budget,
(ii) in respect of performance bonds, workers’ compensation claims, surety,
statutory, bid or appeal bonds, completion guarantees or reimbursement
obligations with respect to self-insurance or similar obligations, in connection
with the development of the real property Collateral and in each case incurred
in the ordinary course of business and, with respect to the Debtors, as
contemplated in the DIP Approved Budget, and (iii) in respect of reimbursement
or indemnification obligations owed to (including in respect of letters of
credit obtained for the benefit of) any Person with respect to (x) workers’
compensation, health, disability or other employee benefits or (y) property,
casualty or liability insurance provided by such Person to the Borrower or any
of its Subsidiaries, in each case incurred in the ordinary course of business
and, with respect to the Debtors, as contemplated in the DIP Approved Budget;
          (d) Indebtedness of the Borrower or any of its Subsidiaries after the
Petition Date, incurred in respect of Capitalized Lease Liabilities, provided
that the aggregate amount of such Indebtedness under such Capital Lease is
contemplated in the DIP Approved Budget;
          (e) Indebtedness arising from intercompany loans and other
intercompany cash transfers to the extent permitted in the DIP Approved Budget;
          (f) Repurchase Obligations of the Obligors under Floor-Plan Financing
Lines in the ordinary course of business and consistent with past practices;
provided, however, that any

100



--------------------------------------------------------------------------------



 



such Repurchase Obligations that are not Contingent Liabilities shall not exceed
$5,000,000 at any one time;
          (g) Contingent Liabilities permitted under Section 8.22;
          (h) Hedging Obligations, if any, of the Borrower or any of its
Subsidiaries in respect of the Credit Extensions or otherwise entered into by
the Borrower or such Subsidiary to hedge against interest rate or currency
exchange rate fluctuations, in each case arising in the ordinary course of
business of the Borrower and its Subsidiaries, consistent with prudent business
practice and not for speculative purposes, and in accordance with the DIP
Approved Budget;
          (i) Indebtedness in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts so long as such Indebtedness
is covered within five (5) Business Days;
          (j) Indebtedness, in accordance with the DIP Approved Budget, in
respect of the working capital line provided by Bank of Scotland to CBS Monaco
Limited and its subsidiaries in an amount not to exceed £3,500,000; and
          (k) Permitted Refinancings of the Indebtedness listed above (other
than Indebtedness of the type permitted under clause (a) hereof);
provided, however, that no Indebtedness otherwise permitted by the foregoing
clauses (d), (f) and (j) shall be assumed, created or otherwise incurred if a
Default has occurred and is then continuing or would result therefrom.
     SECTION 8.3. Liens. The Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or permit
to exist any Lien upon any of its property (including Capital Securities of any
Person), revenues or assets (including any document or instrument in respect of
goods or accounts receivable), whether now owned or hereafter acquired, except
(solely, other than with respect to clause (a) below, in the case of the
Borrower and its Subsidiaries) the following (each, a “Permitted Lien”):
          (a) Liens securing payment of the Obligations to the extent provided
in the Loan Documents;
          (b) Third Party Liens existing as of the Closing Date;
          (c) Liens securing Indebtedness of the type permitted under clause
(d) of Section 8.2;
          (d) Liens securing Indebtedness of the type permitted under clause
(f) of Section 8.2, provided that the fair market value of the property
encumbered by Liens described in this clause (d), and the Indebtedness and other
obligations secured thereby, does not exceed $2,000,000;

101



--------------------------------------------------------------------------------



 



          (e) Liens in favor of carriers, warehousemen, mechanics, material men
and landlords granted in the ordinary course of business for amounts not overdue
or not yet subject to penalties for nonpayment, or that are being diligently
contested in good faith by appropriate proceedings, and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
          (f) Liens incurred or deposits made in the ordinary course of business
in connection with employment/worker’s compensation, unemployment insurance or
other forms of governmental insurance or benefits (other than Liens under
ERISA), or to secure performance of or in connection with tenders, statutory
obligations, bids, self-insurance arrangements, surety bonds, statutory or
appeal bonds, performance bonds, contested taxes or import duties, leases or
similar obligations (other than for borrowed money), entered into in the
ordinary course of business;
          (g) judgment Liens which: (i) are being contested in good faith,
(ii) are adequately bonded and appropriate legal proceedings have been initiated
for the review of such judgment, and (iii) which do not otherwise result in an
Event of Default under Section 9.1.6;
          (h) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title, encroachments, encumbrances disclosed by surveys, and
other similar encumbrances not interfering in any material respect with the
value, marketability or use of the property to which such Lien is attached;
          (i) Liens for Taxes that are: (i) specified on Item 8.3(i) of the
Disclosure Schedule, or (ii) extinguished within thirty (30) days of notice of
their existence or not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;
          (j) leases, subleases, licenses and sublicenses of real property or
Intellectual Property granted to third parties in the ordinary course of
business, in each case not interfering in any material respect with the
operations or business of the Borrower and its Subsidiaries or materially
impairing the value, marketability or use of any property subject thereto;
          (k) landlord Liens arising under any lease contracts entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business for
amounts not overdue or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
          (l) statutory Liens of depository or collecting banks on items in
collection and any accompanying documents or the proceeds thereof;
          (m) Liens securing Indebtedness of the type permitted by clauses
(h) and (j) of Section 8.2;
          (n) Liens arising from precautionary UCC financing statement filings
regarding operating leases and for bailments or consignments arising in the
ordinary course of business;

102



--------------------------------------------------------------------------------



 



          (o) extensions, renewals and replacements of the foregoing Liens to
the extent and for so long as the Indebtedness secured thereby remains
outstanding;
          (p) undetermined and inchoate liens and charges in favor of a
governmental Authority arising under statute in the ordinary course of business
and which relate to obligations not due or delinquent;
          (q) customary rights of setoff upon deposits of cash in favor of banks
or other depository institutions in which such cash is maintained in the
ordinary course of business;
          (r) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (s) Liens securing reimbursement obligations under commercial letters
of credit permitted hereunder and issued for the account of the Borrower or any
of its Subsidiaries in the ordinary course of business; provided that such Liens
secure solely the assets whose purchase the applicable Letter of Credit is
supporting; and
          (t) the reservations, limitation provisos and conditions, if any,
expressed in any original grants from the Crown of any real estate situated in
Canada.
The prohibitions provided for in this Section 8.3 specifically include, without
limitation, any effort by the Borrower, any Committee, or any other
party-in-interest in the Cases to create priming, pari passu or junior liens or
interests on or in any Collateral (other than for the benefit of the Agents, the
DIP Letter of Credit Issuer and the Lenders) irrespective of whether the Agents,
DIP Letter of Credit Issuer’s and Lenders’ liens or interests on or in such
Collateral may be “adequately protected.”
     SECTION 8.4. Financial Covenants. The Parent and the Borrower will not
permit:
          (a) Minimum Liquidity. As of the close of Business on the last
Business Day of each week, the sum of the Debtors’ and their Subsidiaries, cash
and Cash Equivalent Investments (excluding amounts contained in the Reserve
Account and Operating Account) as of the end of each week to be less than an
amount equal to the greater of: (i) the total ending operating cash projected in
the DIP Approved Budget less $2,500,000; and (ii) $4,500,000 (it being
understood and agreed that failure to maintain such minimum amount shall
constitute an immediate Event of Default).
          (b) Deviation from DIP Approved Budget. Commencing with respect to the
third week after the Closing Date, the cumulative deviations with respect to the
sum of each of the line items in the DIP Approved Budget (each a “Line Item”)
labeled: (i) “net operating cash flow”, (ii) “cash advance from/to Canada”,
(iii) “cash advance from/to UK” and (iv) “professional fees”, to be in excess of
the aggregate amount of anticipated expenditures for all such Line Items as set
forth in the DIP Approved Budget for that week, by an amount exceeding
$2,500,000.

103



--------------------------------------------------------------------------------



 



     SECTION 8.5. Investments. The Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries to, purchase, make, incur,
assume or permit to exist any Investment in any other Person, except:
          (a) Investments identified in Item 8.5 of the Disclosure Schedule;
          (b) Investments in cash and Cash Equivalent Investments;
          (c) Investments directly related to the Transactions to the extent
expressly contemplated in the DIP Approved Budget;
          (d) Investments permitted as Indebtedness pursuant to Section 8.2 or
Contingent Liabilities pursuant to Section 8.22 and (iii) Restricted Payments
pursuant to Section 8.6;
          (e) Investments by any Obligor in any other Obligor;
          (f) Investments in respect of prepaid expenses, negotiable instruments
held for collection or lease, workers’ compensation, performance and other
similar deposits provided to third parties in the ordinary course of business,
to the extent expressly contemplated in the DIP Approved Budget and consistent
with past practice;
          (g) Investments provided for in the DIP Approved Budget;
          (h) Investments constituting non-cash consideration received by the
Borrower or other Obligor in connection with a Disposition permitted hereunder;
and
          (i) Investments made in the ordinary course in connection with the
purchase of assets pursuant to Repurchase Obligations.
     SECTION 8.6. Restricted Payments, etc. Except as permitted in the DIP
Approved Budget, or as specified in Item 8.6 of the Disclosure Schedule, the
Parent and the Borrower will not, and will not permit any of their respective
Subsidiaries to directly or indirectly declare, order, pay, make or set apart
any Restricted Payment, or make any deposit for any Restricted Payment, except
that any Obligor (other than the Parent) may declare and pay dividends to the
holders of its equity securities if such entity is an Obligor.
     SECTION 8.7. [Reserved].
     SECTION 8.8. Issuance of Capital Securities. Except as expressly provided
for in the DIP Approved Budget, the Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries to, issue any Capital Securities
(whether for value or otherwise) to any Person: (a) unless such issuance is
approved in writing by the Administrative Agent; or (b) such issuance of Capital
Securities is by a Subsidiary to an Obligor.
     SECTION 8.9. Consolidation, Merger and Other Fundamental Changes. The
Parent and the Borrower will not, and will not permit their respective
Subsidiaries to: (a) merge with any Person, (b) consolidate with any Person,
(c) acquire all or substantially all of the Capital

104



--------------------------------------------------------------------------------



 



Securities of any Person, (d) acquire all or substantially all of the assets of
any Person or all or substantially all of the assets constituting the business
of a division, branch or other unit or operation of any Person, (e) enter into
any joint venture or partnership with any Person, or (f) acquire or create any
Subsidiary.
     SECTION 8.10. Permitted Dispositions. Without the prior written consent of
the Administrative Agent after having received the consent of the Required
Lenders, which consent may be withheld in their sole discretion and the consent
of the Bankruptcy Court, the Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, Dispose of any of the Parent’s,
the Borrower’s or such Subsidiaries’ assets (including accounts receivable and
Capital Securities of Subsidiaries) to any Person in one transaction or a series
of transactions. Notwithstanding the foregoing, the following Dispositions shall
be permitted: (a) sales of inventory in the ordinary course of business,
(b) sales of obsolete, worn out or excess equipment of less than $500,000 in a
single transaction, but no more than $1,000,000 in the aggregate, and
(c) Dispositions otherwise expressly permitted by the DIP Approved Budget, which
as of the Closing Date are listed on Item 8.10 of the Disclosure Schedule.
Except as otherwise expressly provided herein, the consent of the Administrative
Agent after receiving the consent of the Required Lenders, which consent may be
withheld in their sole discretion, shall be required in connection with any
Disposition of Collateral not otherwise permitted under the terms of this
Agreement. The Net Cash Proceeds from Dispositions permitted under this
Section 8.10 (other than Dispositions under paragraphs (a), (b) and (c) of this
Section 8.10 that shall be applied in accordance with the DIP Approved Budget)
shall be deposited, promptly upon receipt by the Borrower, into the Reserve
Account and thereafter applied by the Borrower in accordance with Section 3.1.2.
     SECTION 8.11. Modification of Certain Agreements. The Parent and the
Borrower will not, and will not permit any of their respective Subsidiaries to,
consent to any amendment, supplement, waiver or other modification of, or enter
into any forbearance from exercising any rights with respect to the terms or
provisions contained in:
          (a) the Canadian Support Agreement;
          (b) the Organic Documents of the Parent, the Borrower or any of their
respective Subsidiaries, if the result would have an adverse effect on the
rights or remedies of any Secured Party; and
          (c) any Order, if the result would have any adverse effect on any
rights or remedies of any Secured Party.
     SECTION 8.12. Transactions with Affiliates. The Parent and the Borrower
will not, and will not permit any of their respective Subsidiaries to, except as
otherwise expressly permitted herein, do any of the following: (a) except as
provided in Section 8.5, make any Investment in an Affiliate of any Obligor
which is not a Guarantor; (b) except as provided in Section 8.10, transfer,
sell, lease, assign or otherwise dispose of any asset to any Affiliate of any
Obligor which is not a Guarantor; (c) except to the extent permitted by
Section 8.9, merge into or consolidate with or purchase or acquire assets from
any Affiliate of any Obligor which is not a Guarantor; (d) repay any
Indebtedness to any Affiliate of any Obligor which is not a Subsidiary

105



--------------------------------------------------------------------------------



 



Guarantor or the Borrower; (e) pay any fee to any Affiliate of any Obligor that
is not a Guarantor; or (f) enter into any other transaction directly or
indirectly with or for the benefit of any Affiliate of any Obligor which is not
a Guarantor (including guaranties and assumptions of obligations of any such
Affiliate), except for in the case of this clause (f),(i) transactions in the
ordinary course of business on a basis no less favorable to such Obligor as
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate and in accordance with the DIP Approved Budget, (ii) salaries
and other employee compensation to officers or directors of any Obligor
commensurate with current compensation levels, in each case, not to exceed the
aggregate amount paid in the past Fiscal Year, in accordance with the DIP
Approved Budget or as otherwise permitted under Section 2.11.6, and
(iii) expense reimbursements to directors of any Obligor in the ordinary course
of business, not to exceed $100,000 in the aggregate during any Fiscal Year in
accordance with the DIP Approved Budget.
     SECTION 8.13. Payment of Prepetition Claims. The Borrower will not make
payments on account of any claims arising prior to the Petition Date (other than
as provided for in the DIP Approved Budget) and as approved by the Bankruptcy
Court.
     SECTION 8.14. Restrictive Agreements, etc. The Parent and the Borrower will
not, and will not permit any of their respective Subsidiaries to, after the
Petition Date, enter into any agreement prohibiting:
          (a) the creation or assumption of any Lien upon its properties,
revenues or assets, whether now owned or hereafter acquired;
          (b) the ability of any Obligor to amend or otherwise modify any Loan
Document; or
          (c) the ability of any Subsidiary to make any payments, directly or
indirectly, to the Parent or the Borrower, including by way of dividends,
advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.
     The foregoing prohibitions shall not apply to (x) restrictions in any Loan
Document or (y) in the case of clause (a) or (c), (i) restrictions arising under
applicable law and (ii) restrictions arising under any agreement governing any
Indebtedness permitted by clause (d) of Section 8.2 as to the assets financed
with the proceeds of such Indebtedness (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby).
     SECTION 8.15. Accounting Changes. The Parent will not, and will not permit
any of its Subsidiaries to: (a) change its Fiscal Year from the period of 52 or
53 consecutive weeks ending on the Saturday nearest to December 31 in any
calendar year, or (b) change its accounting treatment and reporting practices or
tax reporting treatment, except as required by GAAP or any Law and disclosed to
the Administrative Agent and the Lenders.
     SECTION 8.16. Activities of the Parent. Notwithstanding anything to the
contrary contained herein, the Parent shall not, at any time, engage in any
business or other activity, incur any other Indebtedness or make any Investment
or Capital Expenditure other than: (a) owning the Capital Securities or other
Investments in the Borrower, (b) performing its Obligations under

106



--------------------------------------------------------------------------------



 



the Loan Documents (including Article VII), (c) activities and expenditures
specifically permitted in the DIP Approved Budget, (d) maintaining its corporate
existence, and (e) participating in tax, accounting and other administrative
activities of the Obligors, and necessary activities incidental to the
businesses and activities described in subparagraphs (a) — (e).
     SECTION 8.17. [Reserved].
     SECTION 8.18. Use of Proceeds. Neither the Borrower nor any other Obligor
shall use the proceeds of the Loan for any other purpose except as set forth in
Section 6.24.
     SECTION 8.19. [Reserved].
     SECTION 8.20. Claims Against a Lender. Following the Final Order Entry
Date, the Obligors shall not, and shall not permit any of their Subsidiaries to,
consent to or assert any claims against the Lender or the Prepetition Lender or
any agents, issuers or similar parties regarding the DIP Loan Facility or the
Prepetition Loans which arise under section 506(c) or 552(b) of the Bankruptcy
Code, or the commencement against such entities of any other actions adverse to
their respective rights and remedies under the DIP Loan Facility, the
Prepetition Loans or any Bankruptcy Court order.
     SECTION 8.21. Existence of Claims Entitled to Super-Priority. The Obligors
shall not, and shall not permit any of their Subsidiaries to, agree to, incur,
create, assume, suffer to exist or permit: (a) any administrative expense,
unsecured claim, or other super-priority claim or lien that is pari passu with
or senior to the claims of the Secured Parties against the Obligor hereunder
except for the Carve-Out and the Third Party Liens, and except for, solely with
respect to Obligors that are not Debtors and with respect to Collateral located
outside of the U.S., Permitted Liens that are applicable to such Obligors and
are given such priority by applicable law or contract, or (b) the extension of
any existing adequate protection or the grant of further adequate protection
(other than the Adequate Protection Obligations that are permitted under the
Orders) or apply to the Bankruptcy Court for authority to do so.
     SECTION 8.22. Contingent Liabilities. The Borrower shall not, and shall not
permit any of the other Obligors to, directly or indirectly, create or become or
remain liable with respect to any Contingent Liability, except:
          (a) the Parent and the Subsidiary Guarantors may become and remain
liable with respect to Contingent Liabilities arising under their respective
guaranties of the Borrower’s Obligations and the Borrower may become and remain
liable for the Loans and related Obligations;
          (b) the Borrower and its Subsidiaries may become and remain liable
with respect to Contingent Liabilities in respect of customary indemnification
obligations of any such Person incurred in connection with Dispositions
permitted by this Agreement;
          (c) the Obligors may become and remain liable with respect to
Contingent Liabilities in respect of any of the Indebtedness, that if
outstanding, would be permitted under Section 8.2;

107



--------------------------------------------------------------------------------



 



          (d) the Borrower and its Subsidiaries may become and remain liable
with respect to Contingent Liabilities granted in favor of title insurers in the
ordinary course of business; provided that any such Contingent Liabilities
entered into by the Borrower and the Subsidiary Guarantors shall apply to the
real property assets owned by the Borrower and the Subsidiary Guarantors; and
          (e) the Guarantors may become and remain liable with respect to
Contingent Liabilities arising under performance guaranties, identified in
Item 8.22 of the Disclosure Schedule, in respect of certain contracts of
Caledonian Building Systems Limited.
ARTICLE IX
EVENTS OF DEFAULT
     SECTION 9.1. Listing of Events of Default. Notwithstanding the provisions
of section 362 of the Bankruptcy Code and without any application or motion to
the Bankruptcy Court or any notice to any Obligor, and subject to Section 9.2
and Section 9.3, the occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder.
     SECTION 9.1.1. Non-Payment of Obligations. Any Obligor shall fail to pay
any of the Obligations on the due date thereof (whether due at stated maturity,
on demand, upon acceleration or otherwise);
     SECTION 9.1.2. Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates or any other document or notice delivered pursuant to Article V) is
or shall be materially incorrect or misleading when made or deemed to have been
made.
     SECTION 9.1.3. Non-Performance of Certain Covenants and Obligations. Any
Obligor shall default in the due performance or observance of any of its
obligations under Sections 7.1, 7.2(a) (other than as a result of the failure to
qualify as a foreign corporation in a jurisdiction where failure to so qualify
could not reasonably be expected to have a Material Adverse Effect), 7.7, 7.8 or
Article VIII.
     SECTION 9.1.4. Non-Performance of Other Covenants and Obligations. Any
Obligor shall default in the due performance or observance of any term, covenant
or other agreement (not included in Sections 9.1.1, 9.1.2 and Section 9.1.3
above) to which such Obligor is party, and such default shall continue
unremedied for a period of five (5) Business Days after the earlier to occur of:
(i) the date on which such Obligor became aware of such default, and (ii) the
date on which notice of such failure is given by the Administrative Agent or any
Lender to the Borrower.
     SECTION 9.1.5. Default on Other Indebtedness. After the Closing Date, a
default shall occur in the payment of any amount when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any principal
or stated amount of, or interest or fees on, any Indebtedness (other than
Indebtedness described in Section 9.1.1; and other than Indebtedness of the
Debtors incurred prior to the Closing Date and

108



--------------------------------------------------------------------------------



 



subject to the Cases) of any Obligor or CBS Monaco Limited and its Subsidiaries
having a principal or stated amount, individually, in excess of $5,000,000 or,
in the aggregate, in excess of $10,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.
     SECTION 9.1.6. Judgments. Any Obligor shall have entered into one or more
consent or settlement decrees or agreements or similar arrangements with a
Governmental Authority, or one or more judgments, orders, decrees or similar
actions shall have been entered (to the extent execution thereof is not
effectively stayed) against one or more of the Obligors or their Subsidiaries,
which consent or settlement decrees, agreements and similar arrangements,
judgments, orders, decrees and similar actions involve, in any single case or in
the aggregate, an amount equal to or in excess of $1,000,000.
     SECTION 9.1.7. Pension Plans.
          (a) U.S. Pension Plans. The occurrence of an ERISA Event that results
in, or could reasonably expect to result in, any liability or obligation to the
Parent, the Borrower or any other member of the Controlled Group, in excess of
$10,000,000.
          (b) UK Pension Plans. The Pensions Regulator shall issue a Financial
Support Direction or Contribution Notice to CBS Monaco Limited or any of its
Subsidiaries, unless the aggregate liability under all such Financial Support
Directions and Contribution Notices is less than £5,000,000.
     SECTION 9.1.8. Impairment of Security, etc. Any Loan Document, or any Lien
thereunder (or under the Interim Order or the Final Order approving the DIP Loan
Facility) with respect to an asset or assets of the Obligors whose fair market
value in the aggregate is greater than $250,000, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective or cease
to be the legally valid, binding and enforceable obligation of any Obligor party
thereto, in each case for any reason other than if the Collateral Agent or any
Secured Party grants a full or partial waiver or release in accordance with the
terms thereof; any Obligor or any other party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien.
     SECTION 9.1.9. Bankruptcy, Insolvency etc. Any Obligor (other than the
Borrower and the U.S. Guarantors) shall:

109



--------------------------------------------------------------------------------



 



          (a) become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
          (b) apply for, consent to, or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for any substantial part of
the property of any thereof, or make a general assignment for the benefit of
creditors;
          (c) in the absence of such application, consent or acquiesce in or
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for a substantial part of the property of any thereof, and
such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; provided that each Obligor hereby expressly authorizes
each Secured Party to appear in any court conducting any relevant proceeding
during such sixty (60) day period to preserve, protect and defend their rights
under the Loan Documents;
          (d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by any Obligor, such case or proceeding shall be consented to or
acquiesced in by such Person or shall result in the entry of an order for relief
or shall remain for sixty (60) days undismissed; provided, that the each Obligor
hereby expressly authorizes each Secured Party to appear in any court conducting
any such case or proceeding during such sixty (60) day period to preserve,
protect and defend their rights under the Loan Documents; or
          (e) take any action authorizing, or in furtherance of, any of the
foregoing.
     SECTION 9.1.10. Change in Control. A Change in Control shall occur.
     SECTION 9.1.11. Dismissal or Conversion of Chapter 11 Case. The entry of an
order dismissing any of the Cases or converting any of the Cases to a chapter 7
case that, in each case, is not stayed within ten (10) days following entry, or
any Obligor shall file a motion or other pleading seeking the dismissal or
conversion of any of the Cases under section 1112 of the Bankruptcy Code or
otherwise without the consent of the Required Lenders.
     SECTION 9.1.12. Appointment of Chapter 11 Trustee. The entry of an order
appointing a chapter 11 trustee in any of the Cases that, in each case, is not
stayed within ten (10) days following entry.
     SECTION 9.1.13. Order Granting Super-Priority. The entry of an order
granting any other super-priority claim or lien on the Collateral equal or
superior to that granted to the Lenders.
     SECTION 9.1.14. Order Adverse to Lenders. Without the prior written consent
of the Lenders, the entry of an order staying, reversing, vacating or otherwise
modifying,

110



--------------------------------------------------------------------------------



 



in each case in a manner adverse to the Lenders (in the judgment of the
Lenders), the DIP Loan Facility, the Interim Order or the Final Order approving
the DIP Loan Facility.
     SECTION 9.1.15. Order Appointing Examiner. The entry of an order in any of
the Cases appointing an examiner having enlarged powers to operate or manage the
financial affairs of any Obligor.
     SECTION 9.1.16. Order Adverse to Lenders in a section 506(c) or 552(b)
Chapter 11 Case. Following entry of the Final Order, the entry of an order in
any of the Cases under Sections 506(c) or 552(b) of the Bankruptcy Code against
the Lenders or the Prepetition Lenders, regarding the DIP Loan Facility or the
Prepetition Loans, respectively, that has a material adverse effect to the
rights and remedies of the Lenders and the Prepetition Lenders under the DIP
Loan Facility, the Prepetition Loans or any Bankruptcy Court order.
     SECTION 9.1.17. Supportive Actions. (a) The filing of any pleading by any
Obligor seeking, or otherwise consenting to or supporting, any of the matters
set forth in Section 9.1.11 through Section 9.1.16 above, or (b) the Obligors
engaging in or supporting any challenge to the validity, perfection, priority,
extent or enforceability of the DIP Loan Facility or the Prepetition Loans, or
the liens on or security interests in the assets of the Obligors securing the
DIP Loan Facility or the Prepetition Loans, including without limitation seeking
to equitably subordinate or avoid the liens securing the Prepetition Loans, or
(c) the Obligors engaging in or supporting any investigation or their assertion
of any claims or causes of action (or supporting the assertion of the same)
against (x) the Lenders, the Administrative Agent, the Collateral Agent, any
other Agent, or (y) the Prepetition Lenders, the Prepetition Administriative
Agent, the Prepetition Syndication Agent, the Prepetition Lead Arranger and Sole
Book Runner, or any Prepetition Issuer, provided that, making information
available or otherwise responding to a statutory committee of unsecured
creditors shall not be a violation of this provision.
     SECTION 9.1.18. Entry of Interim Order Shall Not Have Occurred. The entry
of the Interim Order shall not have occurred within five (5) days after the
Petition Date.
     SECTION 9.1.19. Entry of Final Order Shall Not Have Occurred. The entry of
the Final Order shall not have occurred within thirty (30) days after the entry
of the Interim Order.
     SECTION 9.1.20. Relief from Automatic Stay. The Bankruptcy Court shall
enter an order or orders granting relief from the automatic stay applicable
under section 362 of the Bankruptcy Code to the holder or holders of any
security interest to: (i) permit foreclosure (or the granting of a deed in lieu
of foreclosure or the like) on any material asset of any of the Debtors, or
(ii) permit other actions that would have a Material Adverse Effect on the
Debtors or their estates.
     SECTION 9.1.21. Committee Commences Action against Administrative Agent.
The statutory committee of unsecured creditors shall file a complaint or
initiate any other action against the Administrative Agent, the Lead Arranger,
the Collateral Agent or any

111



--------------------------------------------------------------------------------



 



of the Lenders or otherwise file an objection to such Lenders’ claims or file
any similar pleading which seeks to affect such Lenders’ claims or Liens on the
Collateral, in connection with any matter relating to the DIP Loan Facility or
the Obligations, provided that the filing of a Challenge shall not in itself
constitute an Event of Default hereunder.
     SECTION 9.1.22. Cessation of Work. There shall occur a strike or labor
unrest materially and adversely affecting the Borrower’s material business
operations for a period in excess of three (3) Business Days.
     SECTION 9.1.23. Sale of All or Substantially All of the Obligors’ Assets.
The sale of all or substantially all of the Obligors’ assets unless consented to
by the Required Lenders.
     SECTION 9.1.24. Order Terminating Exclusive Period. The entry of an order
terminating, or the lapsing or termination of, the exclusive periods during
which only the Debtors may file a plan and solicit acceptances thereto.
     SECTION 9.1.25. Failure to Meet Milestone. The failure to meet any
Milestone Requirement by the applicable Milestone Date.
     SECTION 9.1.26. Filing by Obligor Resulting in Material Impairment. The
filing by any of the Obligors of any motion or proceeding that could reasonably
be expected to result in material impairment of the Lenders’ rights under the
Loan Documents.
     SECTION 9.1.27. Interim Order or Final Order Cases to Be in Effect. From
and after the date of entry thereof, the Interim Order or the Final Order, as
the case may be, shall cease to be in full force and effect (or shall have been
vacated, stayed for a period in excess of three (3) days, reversed, modified or
amended).
     SECTION 9.1.28. Insolvency of Canadian Guarantors. Any of the Canadian
Guarantors:
          (a) becomes insolvent, or generally does not, or becomes unable to,
pay its debts or meet its liabilities as the same become due, or admits in
writing its inability to pay its debts generally, or declares any general
moratorium on its indebtedness, or proposes a compromise or arrangement between
it and any class of its creditors;
          (b) commits an act of bankruptcy under the Bankruptcy and Insolvency
Act (Canada) (“BIA”), or makes an assignment of its property for the general
benefit of its creditors under the BIA, or makes a proposal (or files a notice
of its intention to do so) under the BIA;
          (c) institutes any proceeding seeking to adjudicate it as an
insolvent, or seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief,

112



--------------------------------------------------------------------------------



 



under any federal, provincial or foreign law now or hereafter in effect relating
to bankruptcy, winding-up, insolvency, reorganization, receivership, plans of
arrangement or relief or protection of debtors (including the BIA, the
Companies’ Creditors Arrangement Act (Canada) (“CCAA”) and any applicable
corporations legislation) or at common law or in equity, or files an answer
admitting the material allegations of a petition filed against it in any such
proceeding;
          (d) applies for the appointment of, or the taking of possession by, a
receiver, interim receiver, receiver/manager, sequestrator, conservator,
custodian, administrator, trustee, liquidator or other similar official for it
or any substantial part of its property; or
          (e) threatens to do any of the foregoing, or takes any action,
corporate or otherwise, to approve, effect, consent to or authorize any of the
actions described in this Section 9.1.28(a) to (e) or otherwise acts in
furtherance thereof or fails to act in a timely and appropriate manner in
defense thereof.
     SECTION 9.1.29. Adverse Petition Filed Against Canadian Guarantors. Any
petition is filed, application made or other proceeding instituted against or in
respect of any of the Canadian Guarantors:
          (a) seeking to adjudicate it as an insolvent;
          (b) seeking a receiving order against it under the BIA;
          (c) seeking liquidation, dissolution, winding-up, reorganization,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts or any other relief under any federal, provincial or foreign
law now or hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the BIA, the CCAA and any applicable corporations
legislation) or at common law or in equity; or
          (d) seeking the entry of an order for relief or the appointment of, or
the taking of possession by, a receiver, interim receiver, receiver/manager,
sequestrator, conservator, custodian, administrator, trustee, liquidator or
other similar official for it or any substantial part of its property,
and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of forty-five (45) days after the institution
thereof, provided that if an order, decree or judgment is granted or entered
(whether or not entered or subject to appeal) against such of the Canadian
Guarantors thereunder in the interim, such grace period will cease to apply, and
provided further that if such of the Canadian Guarantors files an answer
admitting the material allegations of a petition filed against it in any such
proceeding, such grace period will cease to apply.

113



--------------------------------------------------------------------------------



 



     SECTION 9.1.30. Other Events. Any other event occurs that, under the Laws
of any applicable jurisdiction with respect to the Canadian Guarantors, has an
effect equivalent to any of the events referred to in either Section 9.1.28 or
Section 9.1.29.
     SECTION 9.1.31. Judgment Rendered Against Canadian Guarantor. One or more
judgments for the payment of money in an amount in excess of Cdn.$2,500,000 (or
its then equivalent in any other currency) or Cdn.$5,000,000 (or its then
equivalent in any other currency) in the aggregate is rendered against any one
or more of the Canadian Guarantors and they have not (i) provided for its
discharge in accordance with its terms within thirty (30) days from the date of
entry thereof, or (ii) procured a stay of execution thereof within thirty
(30) days from the date of entry thereof and within such period, or such longer
period during which execution of such judgment has not been stayed, appealed
such judgment and caused the execution thereof to be stayed during such appeal,
provided that if enforcement and/or realization proceedings are lawfully
commenced in respect thereof in the interim, such grace period will cease to
apply.
     SECTION 9.1.32. Seizure of Property of Canadian Guarantors. Any property of
any of the Canadian Guarantors having a fair market value in excess of
Cdn.$250,000 (or its then equivalent in any other currency) in the aggregate is
seized (including by way of execution, attachment, garnishment, levy or
distraint), or any lien thereon securing indebtedness in excess of Cdn.$250,000
(or its then equivalent in any other currency) is enforced, or such property has
become subject to any charging order or equitable execution of a governmental
authority, or any writ of execution or distress warrant exists in respect of any
of the Canadian Guarantors or the property of any of them, or any sheriff or
other person becomes lawfully entitled by operation of law or otherwise to seize
or distraint upon such property and in any case such seizure, enforcement,
execution, attachment, garnishment, distraint, charging order or equitable
execution, or other seizure or right, continues in effect and is not released or
discharged for more than thirty (30) days or such longer period during which
entitlement to the use of such property continues with such of the Canadian
Guarantors, and such of the Canadian Guarantors is contesting the same in good
faith and by appropriate proceedings, provided that if the property is removed
from the use of such of the Canadian Guarantors, or is sold, in the interim,
such grace period will cease to apply; or
     SECTION 9.1.33. Non-Monetary Judgment Has Been Rendered Against Canadian
Guarantor. One or more final judgments, not involving the payment of money and
not otherwise specified in this Section 9.1.33, has been rendered against any of
the Canadian Guarantors, the result of which could reasonably be expected to
result in a material impairment of the Lenders’ rights under the Loan Documents,
so long as such of the Canadian Guarantors has not (i) provided for its
discharge in accordance with its terms within thirty (30) days from the date of
entry thereof, or (ii) procured a stay of execution thereof within thirty
(30) days from the date of entry thereof and within such period, or such longer
period during which execution of such judgment has been stayed, appealed such
judgment and caused the execution thereof to be stayed during such appeal,
provided that if enforcement and/or realization proceedings are lawfully
commenced in respect thereof in the interim, such grace period will cease to
apply.

114



--------------------------------------------------------------------------------



 



     SECTION 9.2. Remedies. Upon the occurrence and during the continuation of
an Event of Default and notwithstanding section 362 of the Bankruptcy Code, at
the times set forth below, the automatic stay shall be deemed automatically
vacated upon such Event of Default and the Administrative Agent, without further
order of or application to the Bankruptcy Court may, and at the request of the
Required Lenders, shall:
          (a) without prior written notice to any Person, exercise the
Administrative Agent’s remedies under any Control Agreement (subject to the
Carve-Out and Section 2.11.6) with respect to the Operating Account and any
other Account held by the Borrower or other Obligor prior to the Petition Date,
to order the institutions that are parties to such Control Agreements to
immediately dishonor all withdrawals from such Accounts ordered by any Person
other than the Administrative Agent, and immediately transfer all funds in such
Accounts into the Reserve Account and then transfer any additional funds
deposited into such Accounts into the Reserve Account on a daily basis;
          (b) upon five (5) Business Days’ written notice to the Borrower (or,
in the case of clause (i), immediately upon written notice), counsel to any
Committee, and the Trustee, take one or more of the following actions, at the
same or different times: (i) reduce the amount of, suspend or terminate any
outstanding Commitments; (ii) charge Default Interest on any Loan; (iii) declare
all or any portion of the Obligations, including all or any portion of any Loan
to be forthwith due and payable, all without presentment, demand, protest or
further notice of any kind, all of which are expressly waived by the Borrower
and any other Obligor and including the right of the Administrative Agent upon
the direction of the Required Lenders to credit bid any and all Obligations;
(iv) subject to the Carve-Out, realize on any or all Collateral and exercise any
and all remedies under the Loan Documents, any applicable Control Agreement, and
applicable law, including the right to set off or seize amounts in accounts,
including the Accounts, maintained with or under control of the Collateral Agent
or any Lender; and (v) exercise any and/or all rights and remedies under the
Loan Documents and applicable law (all of which rights, powers and remedies are
cumulative and not exclusive), including all remedies provided under the
Bankruptcy Code, available to the Administrative Agent or the Lenders;
          (c) within the five (5) Business Days’ period referred to in the
preceding paragraph, in any hearing before the Bankruptcy Court, the only issue
that may be raised by the Debtors and any party in interest, or considered by
the Bankruptcy Court, shall be whether an Event of Default has occurred.
          (d) All proceeds of Collateral received by any the Administrative
Agent or any Lender pursuant to this Section 9.2 shall be deposited into the
Reserve Account to be applied in accordance with Section 4.7 or to fund the
Carve-Out Account, to the extent necessary to comply with Section 2.11.4.
     SECTION 9.3. Additional Remedies for Other Events of Default. If any Event
of Default under Sections 9.1.28, 9.1.29, 9.1.31, 9.1.32 or Section 9.1.33 shall
occur for any reason, the Administrative Agent, without further order of or
application to the Bankruptcy Court may, and at the request of the Required
Lenders, shall in addition to the remedies outlined above exercise all rights
and remedies granted to the Secured Parties under the Personal Property

115



--------------------------------------------------------------------------------



 



Security Act (Alberta), any other applicable statue or any other remedy
otherwise available at law or in equity, including, but not limited to the
following: (i) demanding possession of any or all of the Collateral of the
Canadian Guarantors, (ii) entering onto any premises where any Collateral of the
Canadian Guarantors is located and taking possession of, disabling or removing
such Collateral, (iii) holding, storing and keeping idle, or operating, leasing
or otherwise using or permitting the use of, any or all of the Collateral of the
Canadian Guarantors for such time and on such terms as the Required Lenders
shall determine, (iv) carrying on, or concurring in the carrying on of, any or
all of the business or undertakings of the Canadian Guarantors, (v) seizing,
collecting, receiving, enforcing or otherwise dealing with any Collateral of the
Canadian Guarantors, (vi) realizing on any or all of the Collateral of the
Canadian Guarantors and selling, leasing, assigning, giving options to purchase,
or otherwise disposing of and delivering any or all of the Collateral of the
Canadian Guarantors (or contracting to do any of the above), and (vii)
appointing by instrument in writing one or more receivers of the Canadian
Guarantors or applying to a court of competent jurisdiction for an order for the
appointment of a receiver of the Canadian Guarantors, or any one of them, or of
any or all of the Collateral of the Canadian Guarantors.
     SECTION 9.4. Reservation of Rights. The Agents and the Lenders expressly
reserve all rights to seek termination of the Borrower’s rights under section
1121 of the Bankruptcy Code, including without limitation by arguing that the
failure to meet any Milestone Requirement by the applicable Milestone Date
constitutes: (a) “cause” for termination of exclusivity and (b) “cause” for the
Bankruptcy Court not to permit an extension of the Borrower’s exclusive rights
under section 1121 of the Bankruptcy Code beyond the initial one hundred and
twenty (120) days permitted by section 1121 of the Bankruptcy Code. If an Event
of Default occurs, the Administrative Agent, the Prepetition Agent, the Lenders
and the Prepetition Lenders, as applicable, expressly reserve all rights to seek
adequate protection and/or relief from the automatic stay under the DIP Loan
Facility or the Prepetition Credit Agreement.
ARTICLE X
THE AGENTS
     SECTION 10.1. Actions. Each Lender hereby appoints Credit Suisse AG, Cayman
Islands Branch, as its Administrative Agent and Credit Suisse Securities
(USA) LLC as its Syndication Agent under and for purposes of each Loan Document.
Each Lender hereby appoints Credit Suisse AG, Cayman Islands Branch, as its
Collateral Agent, and Credit Suisse AG, Toronto Branch, as its Canadian
Collateral Agent, under and for purposes of the Loan Documents. Each Lender
authorizes each Agent to act on behalf of such Lender under each Loan Document
and, in the absence of other written instructions from the Required Lenders
received from time to time by such Agent (with respect to which such Agent
agrees that it will comply, except as otherwise provided in this Section or as
otherwise advised by counsel in order to avoid contravention of applicable law),
to exercise such powers hereunder and thereunder as are specifically delegated
to or required of such Agent by the terms hereof and thereof, together with such
powers as may be incidental thereto (including the release of Liens on assets
Disposed of in accordance with the terms of the Loan Documents), and each Lender
hereby expressly authorizes the Administrative Agent and Collateral Agent to
credit bid any or all of Obligations, as may be directed to by the Required
Lenders. Each Lender irrevocably authorizes the

116



--------------------------------------------------------------------------------



 



Administrative Agent to release any Guarantor from its obligations under this
Agreement or the Subsidiary Guaranty, and the related liens created by the
Collateral Documents, upon the payment in full of all Obligations. Each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) each Agent, pro rata according to such Lender’s proportionate Total
Exposure Amount (determined as if no Lender were a Defaulting Lender), from and
against any and all liabilities, obligations, losses, damages, claims, costs or
expenses of any kind or nature whatsoever that may at any time be imposed on,
incurred by, or asserted against, such Agent in any way relating to or arising
out of any Loan Document (including attorneys’ fees), and as to which such Agent
is not reimbursed by the Borrower; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, claims, costs or expenses that are determined by a court of competent
jurisdiction in a final proceeding to have resulted from such Agent’s gross
negligence or willful misconduct, provided, further, that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) or the
design, development, negotiation, documentation, closing, execution or
implementation of the transfer or designation of the Roll-Up Loans shall be
deemed to constitute gross negligence or willful misconduct for the purposes of
this Section 10.1. An Agent shall not be required to take any action under any
Loan Document, or to prosecute or defend any suit in respect of any Loan
Document, unless it is indemnified hereunder to its satisfaction. If any
indemnity in favor of any Agent shall be or become, in such Agent’s
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.
     SECTION 10.2. Funding Reliance, etc. Unless the Administrative Agent shall
have been notified in writing by any Lender by 3:00 p.m. on the Business Day
prior to a Borrowing that such Lender will not make available the amount which
would constitute its Percentage of such Borrowing on the date specified
therefor, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent and, in reliance upon such
assumption, make available to the Borrower a corresponding amount. If and to the
extent that such Lender shall not have made such amount available to the
Administrative Agent, such Lender and the Borrower severally agree to repay the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Administrative Agent made such
amount available to the Borrower to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrower) and (in the case of a
Lender), at the Federal Funds Effective Rate (for the first two Business Days
after which such amount has not been repaid), and thereafter at the interest
rate applicable to Loans comprising such Borrowing.
     SECTION 10.3. Exculpation; Notice of Default. (a) Neither any Agent nor the
DIP Letter of Credit Issuer nor any of their respective directors, officers,
employees or agents shall be liable to any Secured Party for any action taken or
omitted to be taken by it under any Loan Document, or in connection herewith or
therewith, except for its own willful misconduct or gross negligence, nor
responsible for any recitals or warranties herein or therein for the
effectiveness, enforceability, validity or due execution of any Loan Document,
nor for the creation, perfection or priority of any Liens purported to be
created by any of the Loan Documents, or the validity, genuineness,
enforceability, existence, value or sufficiency of any collateral security, nor
to make any inquiry respecting the performance by any Obligor of its
Obligations. Any such

117



--------------------------------------------------------------------------------



 



inquiry which may be made by any Agent shall not obligate it to make any further
inquiry or to take any action. Each Agent shall be entitled to rely upon advice
of counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing that such Agent believes to be genuine and to have been
presented by a proper Person.
          (b) An Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default hereunder unless such Agent has received a written
notice from the DIP Letter of Credit Issuer, a Lender or the Borrower referring
to this Agreement, describing such Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the Lenders
and DIP Letter of Credit Issuer. The Administrative Agent shall (subject to
Section 10.1) take such action with respect to such Default as shall be directed
by the Required Lenders; provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default as it shall deem advisable in the best interest of
the Secured Parties except to the extent that this Agreement expressly requires
that such action be taken, or not be taken, only with the consent or upon the
authorization of the Required Lenders or all Lenders.
     SECTION 10.4. Successor. The Syndication Agent may resign as such upon one
Business Day’s notice to the Borrower and the Administrative Agent. The
Administrative Agent and/or Collateral Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders. If the
Administrative Agent and/or Collateral Agent at any time shall resign, the
Required Lenders may appoint another Lender as a successor Administrative Agent
and/or Collateral Agent (subject to the Borrower’s consent, not to be
unreasonably withheld or delayed, unless an Event of Default shall have occurred
and be continuing) which shall thereupon become the Administrative Agent and/or
Collateral Agent hereunder. If no successor Administrative Agent and/or
Collateral Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Administrative
Agent’s and/or Collateral Agent’s giving notice of resignation, then the
retiring Administrative Agent and/or Collateral Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent and/or Collateral Agent
(subject to the Borrower’s consent, not to be unreasonably withheld or delayed,
unless an Event of Default shall have occurred and be continuing), which shall
be one of the Lenders or a commercial banking institution organized under the
laws of the United States (or any State thereof) or a U.S. branch or agency of a
commercial banking institution, and having a combined capital and surplus of at
least $500,000,000; provided, that, if, such retiring Administrative Agent
and/or Collateral Agent is unable to find a commercial banking institution that
is willing to accept such appointment and which meets the qualifications set
forth above, the retiring Administrative Agent’s and/or Collateral Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Administrative Agent and/or
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor as provided for above. Upon the acceptance of any
appointment as Administrative Agent and/or Collateral Agent hereunder by a
successor Administrative Agent and/or Collateral Agent, such successor
Administrative Agent and/or Collateral Agent shall be entitled to receive from
the retiring Administrative Agent and/or Collateral Agent such documents of
transfer and assignment as such successor Administrative Agent and/or Collateral
Agent may reasonably request, and shall

118



--------------------------------------------------------------------------------



 



thereupon succeed to and become vested with all rights, powers, privileges and
duties of the retiring Administrative Agent and/or Collateral Agent, and the
retiring Administrative Agent and/or Collateral Agent shall be discharged from
its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s and/or Collateral Agent’s resignation hereunder as the
Administrative Agent and/or Collateral Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent and/or Collateral Agent under the Loan
Documents, and Sections 12.3 and 12.4 shall continue to inure to its benefit.
     Any resignation by Credit Suisse as Administrative Agent pursuant to this
Section shall also constitute its resignation as a DIP Letter of Credit Issuer.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring DIP Letter of Credit
Issuer, (b) the retiring DIP Letter of Credit Issuer shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents,
and (c) the successor DIP Letter of Credit Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by the retiring DIP Letter of
Credit Issuer, if any, outstanding at the time of such succession or make other
arrangement reasonably satisfactory to the retiring DIP Letter of Credit Issuer
to effectively assume the obligations of the retiring DIP Letter of Credit
Issuer with respect to such Letters of Credit.
     SECTION 10.5. Credit Extensions by the Administrative Agent and the DIP
Letter of Credit Issuer. The Administrative Agent and each DIP Letter of Credit
Issuer, in its individual capacity as a Lender, shall have the same rights and
powers with respect to (a)(i) in the case of the Administrative Agent, the
Credit Extensions made by it or any of its Affiliates and (ii) in the case of a
DIP Letter of Credit Issuer, the Loans made by it or any of its Affiliates, and
(b) the Notes held by it or any of its Affiliates as any other Lender and may
exercise the same as if it were not the Administrative Agent or DIP Letter of
Credit Issuer. The Administrative Agent, each DIP Letter of Credit Issuer and
each of their respective Affiliates, in each case, in its individual capacity,
may accept deposits from, lend money to, and generally engage in any kind of
business with the Parent, the Borrower or any Subsidiary or Affiliate of the
Borrower as if the Administrative Agent or the DIP Letter of Credit Issuer were
not the Administrative Agent or the DIP Letter of Credit Issuer hereunder.
     SECTION 10.6. Credit Decisions. Each Lender acknowledges that it has,
independently of any Agent and each other Lender, and based on such Lender’s
review of the financial information of the Parent, the Borrower and their
respective Subsidiaries, the Loan Documents (the terms and provisions of which
being satisfactory to such Lender) and such other documents, information and
investigations as such Lender has deemed appropriate, made its own credit
decision to extend its Commitments and make Credit Extensions. Each Lender also
acknowledges that it will, independently of any Agent and each other Lender, and
based on such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.
     SECTION 10.7. Copies, etc. The Administrative Agent shall give prompt
notice to each Lender of each notice or request required or permitted to be
given to the Administrative Agent

119



--------------------------------------------------------------------------------



 



by the Borrower pursuant to the terms of the Loan Documents (unless concurrently
delivered to the Lenders by the Borrower). The Administrative Agent will
distribute to each Lender each document or instrument received for its account
and copies of all other communications received by the Administrative Agent from
the Borrower for distribution to the Lenders by the Administrative Agent in
accordance with the terms of the Loan Documents.
     SECTION 10.8. Reliance by the Administrative Agent and DIP Letter of Credit
Issuer. The Administrative Agent and the DIP Letter of Credit Issuer shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telegram or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the Administrative Agent or such DIP
Letter of Credit Issuer, as the case may be. As to any matters not expressly
provided for by the Loan Documents, the Administrative Agent and each DIP Letter
of Credit Issuer shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties.
     SECTION 10.9. The Agents and the DIP Letter of Credit Issuer.
Notwithstanding anything else to the contrary contained in any Loan Document,
the Agents and the DIP Letter of Credit Issuer, in their respective capacities
as such, shall have no duties or responsibilities under any Loan Document nor
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any Loan
Document or otherwise exist against any Agent or the DIP Letter of Credit
Issuer, as applicable, in such capacity, except as are explicitly set forth in
any such Loan Document.
     SECTION 10.10. Posting of Approved Electronic Communications. Each of the
Parent and the Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Parent or the Borrower, as
the case may be, that each will, or will cause their respective Subsidiaries to,
provide to the Administrative Agent all information, documents and other
materials that each is obligated to furnish to the Administrative Agent pursuant
to the Loan Documents or to the Lenders under Section 7.1, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, each of the Parent and the Borrower agrees, and agrees to cause their
respective Subsidiaries, to continue to provide the Communications to the
Administrative Agent or the Lenders, as the case may be,

120



--------------------------------------------------------------------------------



 



in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.
          (a) Each of the Parent and the Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).
          (b) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
INDEMNIFIED PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION
WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED
PARTIES HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND
IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH INDEMNIFIED PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (c) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.
          (d) Nothing herein shall prejudice the right of the Administrative
Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

121



--------------------------------------------------------------------------------



 



ARTICLE XI
PARENT GUARANTY
     SECTION 11.1. Guaranty. The Parent hereby absolutely, unconditionally and
irrevocably
          (a) jointly and severally with each other Guarantor, guarantees the
due, prompt and faithful performance of, and compliance with, all obligations,
covenants, terms, conditions and agreements of the Borrower and each other
Obligor now or hereafter existing under this Agreement and each other Loan
Document to which the Borrower and each other Obligor is or may become a party
in accordance with the terms thereof, including the full and punctual payment
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Obligor now or hereafter existing under this Agreement and each other Loan
Document to which the Borrower and each other Obligor is or may become a party,
whether for principal, interest, fees, expenses or otherwise (including all such
amounts which would become. due but for the operation of the automatic stay
under section 362(a) of the United States Bankruptcy Code, 11 U.S.C. § 362(a),
and the operation of sections 502(b) and 506(b) of the United States Bankruptcy
Code, 11 U.S.C. § 502(b) and § 506(b)), and
          (b) jointly and severally with each other Obligor, indemnifies and
holds harmless each Secured Party and each holder of a Note for any and all
costs and expenses (including reasonable attorney’s fees and expenses) incurred
by such Secured Party or such holder, as the case may be, in enforcing any
rights under this Article XI.
     This Article XI constitutes a guaranty of payment when due and not of
collection, and the Parent specifically agrees that it shall not be necessary or
required that any Secured Party or any holder of any Note exercise any right,
assert any claim or demand or enforce any remedy whatsoever against the Borrower
or any other Obligor (or any other Person) before or as a condition to the
obligations of the Parent hereunder.
     SECTION 11.2. Acceleration of Obligations Hereunder. The Parent agrees
that, in the case of an Event of Default described in Section 9.1 and if such
Event of Default shall occur at a time when any of the Obligations of the
Borrower or any Subsidiary Guarantor may not then be due and payable, the Parent
agrees that it will pay to the Lenders forthwith (subject to any notice
provisions in Section 9.2) the full amount that would be payable hereunder by
the Parent if all such Obligations were then due and payable.
     SECTION 11.3. Obligations Hereunder Absolute, etc. The obligations of the
Parent under this Article XI shall in all respects be a continuing, absolute,
unconditional and irrevocable guaranty of performance and payment, and shall
remain in full force and effect until all Obligations of the Borrower and each
other Obligor have been indefeasibly paid in full in cash and all obligations of
the Parent hereunder shall have been indefeasibly paid in full in cash. The
Parent guarantees that the Obligations of the Borrower and each other Obligor
will be paid strictly in accordance with the terms of this Agreement and each
other Loan Document under which they arise, regardless of any law, regulation or
order now or hereafter in effect in any

122



--------------------------------------------------------------------------------



 



jurisdiction affecting any of such terms or the rights of any Secured Party or
any holder of any Note with respect thereto. The liability of the Parent under
this Article XI shall be absolute, unconditional and irrevocable irrespective
of:
          (a) any lack of validity, legality or enforceability of the other
provisions of this Agreement, any Note or any other Loan Document;
          (b) the failure of any Secured Party or any holder of any Note:
     (i) to assert any claim or demand or to enforce any right or remedy against
the Borrower, any other Obligor or any other Person (including any other
guarantor (including the Parent)) under the provisions of this Agreement, any
Note, any other Loan Document or otherwise, or
     (ii) to exercise any right or remedy against any other guarantor (including
the Parent) of, or collateral securing; any Obligations of the Borrower or any
other Obligor;
          (c) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower or any other
Obligor, or any other extension, compromise or renewal of any Obligation of the
Borrower or any other Obligor;
          (d) any reduction, limitation, impairment or termination of any
Obligation of the Borrower or any other Obligor for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and the Parent hereby waives any right to or claim of) any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, non-genuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Obligation
of the Borrower, any other Obligor or otherwise;
          (e) any amendment to, rescission, waiver, or other modification of, or
any consent to departure from, any of the terms of this Agreement, any Note or
any other Loan Document;
          (f) any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by any Secured Party or any holder
of any Note securing any of the Obligations of the Borrower or any other
Obligor; or
          (g) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, the Borrower, any other
Obligor, any surety or any guarantor.
     SECTION 11.4. Reinstatement, etc. The Parent agrees that this Article XI
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations is rescinded or
must otherwise be restored by any Secured Party or any holder of any Note, upon
the insolvency, bankruptcy or reorganization of the Borrower or any other
Obligor or otherwise, all as though such payment had not been made.

123



--------------------------------------------------------------------------------



 



     SECTION 11.5. Waiver, etc. The Parent hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
of the Borrower or any other Obligor and this Article XI and any requirement
that the Administrative Agent, any other Secured Party or any holder of any Note
protect, secure, perfect or insure any security interest or Lien, or any
property subject thereto, or exhaust any right or take any action against the
Borrower, any other Obligor or any other Person (including any other guarantor)
or any collateral securing the Obligations of the Borrower or any other Obligor,
as the case may be.
     SECTION 11.6. Postponement of Subrogation. The Parent agrees that it will
not exercise any rights that it may acquire by way of rights of subrogation
under this Article XI by any payment made hereunder or otherwise, until the
prior indefeasible payment in full in cash of all Obligations of the Borrower
and each other Obligor. Any amount paid to the Parent on account of any such
subrogation rights prior to the indefeasible payment in full in cash of all
Obligations of the Borrower and each other Obligor shall beheld in trust for the
benefit of the Secured Parties and each holder of a Note and shall immediately
be paid to the Administrative Agent for the benefit of the Secured Parties and
each holder of a Note and credited and applied against the Obligations of the
Borrower and each other Obligor, whether matured or unmatured, in accordance
with the terms of this Agreement.
     In furtherance of the foregoing, for so long as any Obligations remain
outstanding, the Parent shall refrain from taking any action or commencing any
proceeding against the Borrower or any other Obligor (or its successors or
assigns, whether in connection with a bankruptcy proceeding or otherwise) to
recover any amounts in respect of payments made under this Article XI to any
Secured Party or any holder of a Note.
     SECTION 11.7. Successors, Transferees and Assigns; Transfers of Notes, etc.
This Article XI shall:
          (a) be binding upon the Parent, and its successors, transferees and
assigns; and
          (b) inure to the benefit of, and be enforceable by, the Administrative
Agent and each other Secured Party.
     Without limiting the generality of Section 12.11, any Lender may assign or
otherwise transfer (in whole or in part) any Note or Loan held by it to any
other Person, and such other Person shall thereupon become vested with all
rights and benefits in respect thereof granted to such Lender under any Loan
Document (including this Article XI) or otherwise, subject, however, to any
contrary provisions in such assignment or transfer, and to the provisions of
Section 12.11 and Article XII.
ARTICLE XII
MISCELLANEOUS PROVISIONS
     SECTION 12.1. Waivers, Amendments, etc. The provisions of each Loan
Document and the Orders (other than any Letter of Credit or a Rate Protection
Agreement under which amendments, modifications and waivers may be effected by
the parties thereto) may from time to

124



--------------------------------------------------------------------------------



 



time be amended, modified or waived, if such amendment, modification or waiver
is in writing and consented to by the Borrower and the Required Lenders;
provided, however, that no such amendment, modification or waiver shall:
          (a) modify this Section 12.1 without the consent of all Lenders;
          (b) increase the aggregate amount of any Credit Extensions required to
be made by any Lender pursuant to its Commitments, extend any Commitment of any
Lender, extend any Maturity Date for any Lender’s NM Loan or Synthetic Deposit
or reduce any fees described in Article III payable to any Lender, in each case
without the consent of such Lender (it being agreed, however, that any vote to
rescind any acceleration made pursuant to Section 9.2 and Section 9.3 of amounts
owing with respect to the Loans and other Obligations shall only require the
vote of the Required Lenders);
          (c) reduce the principal amount of or reduce the rate of interest on
any Lender’s Loan, reduce any fees described in Article III payable to any
Lender or extend the date on which interest or fees are payable to any Lender,
in each case without the consent of such Lender;
          (d) reduce the percentage set forth in, or otherwise change, the
definition of “Required Lenders” or modify any requirement hereunder that any
particular action be taken by all Lenders without the consent of all Lenders;
          (e) increase the Stated Amount of any Letter of Credit unless
consented to by the DIP Letter of Credit Issuer of such DIP Letter of Credit;
          (f) except as otherwise expressly provided in a Loan Document, release
(i) the Borrower from its Obligations under the Loan Documents or any Guarantor
from its obligations under a Guaranty or (ii) all or substantially all of the
collateral under the Loan Documents, in each case without the consent of all
Lenders;
          (g) amend or modify the super-priority claim status of the Lenders or
release or subordinate all or substantially all of the Liens or Collateral
granted to the Secured Parties under any Loan Document or under the Orders in
any transaction or series of transactions without the written consent of each
Lender;
          (h) change any provision of this Agreement in a manner that by its
terms adversely affects the rights in respect of payments due to the NM Lenders
or DIP L/C Lenders, differently from the other Lenders, without the consent of
either the NM Lenders or the DIP L/C Lenders, as applicable, holding a majority
in interest of the applicable portion of the Total Exposure Amount of such
adversely affected NM Lenders or DIP L/C Lenders;
          (i) affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent) or the DIP
Letter of Credit Issuer, unless consented to by the Administrative Agent or the
DIP Letter of Credit Issuer, as the case may be;

125



--------------------------------------------------------------------------------



 



          (j) with respect to any LIBO Rate Loan, amend, waive or modify the
requirement that the Interest Period relative to any such Loan be one month in
duration, unless consented to by each Lender making such Loan; or
          (k) change the order of priority and sharing of payments set forth in
Sections 4.7 and 4.8 without the written consent of each Lender affected
thereby.
     No failure or delay on the part of any Secured Party in exercising any
power or right under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
No notice to or demand on any Obligor in any case shall entitle it to any notice
or demand in similar or other circumstances. No waiver or approval by any
Secured Party under any Loan Document shall, except as may be otherwise stated
in such waiver or approval, be applicable to subsequent transactions. No waiver
or approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
     SECTION 12.2. Notices; Time. All notices and other communications provided
under each Loan Document shall be in writing or by facsimile and addressed,
delivered or transmitted, if to the Parent, the Borrower or the Administrative
Agent, at its address or facsimile number set forth on Schedule II hereto, and
if to a Lender or DIP Letter of Credit Issuer, to the applicable Person at its
address or facsimile number set forth on Schedule II hereto or set forth in the
Lender Assignment Agreement pursuant to which such Lender became a Lender
hereunder, or, in any case, at such other address or facsimile number as may be
designated by any such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by prepaid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when the confirmation
of transmission thereof is received by the transmitter. Electronic mail and
Internet and intranet websites may, at the discretion of the Administrative
Agent, be used to distribute routine communications, such as financial
statements and other information as provided in Section 7.1, Loan Documents for
execution by the parties thereto and executed Loan Documentation, and may not be
used for any other purpose.
     SECTION 12.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable fees and expenses of the Administrative Agent (including
the fees and out-of-pocket expenses of Willkie Farr & Gallagher LLP, or such
other counsel to the Administrative Agent, and of Young Conaway Stargatt &
Taylor, LLP, Blake, Cassels & Graydon LLP, Dickson Minto WS and Loyens & Loeff,
and any other local counsel (including any foreign appointed counsel) who may be
retained by or on behalf of the Administrative Agent) in connection with
          (a) the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated;
          (b) the filing, recording, refiling or rerecording of any Loan
Document (including the Filing Statements) and all amendments, supplements,
amendment and

126



--------------------------------------------------------------------------------



 



restatements and other modifications to any thereof, searches made following the
Closing Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been filed or recorded
and any and all other documents or instruments of further assurance required to
be filed or recorded, or refiled or rerecorded by the terms of any Loan
Document, including without limitation all pleadings, documents and reports
related to the Case and any subsequent case under chapter 7 of the Bankruptcy
Code;
          (c) the preparation and review of the form of any document or
instrument relevant to any Loan Document; and
          (d) all fees and out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent or any Lender, including the fees, charges and
disbursements of any third party appraisers, collateral agents, consultants,
advisors, auditors, rating agencies, monitoring expenses, internally allocated
charges and expenses related to the Administrative Agent’s initial and ongoing
examination of the DIP Loan Facility, financial advisors or counsel (including
any local counsel) for the Administrative Agent or any Lender (and fees and time
charges for attorneys who may be employees of the Administrative Agent, the
Collateral Agent or any Lender), in connection with: (i) the attendance at
meetings, court hearings or conferences related to the Case and any subsequent
case under Chapter 7 of the Bankruptcy Code, and general monitoring of the Case;
(ii) enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, or in connection with the Loans made hereunder;
and (iii) the monitoring of assets, syndication (including, without limitation
all rating agency expenses) and any expenses in connection with periodic field
audits.
     The Borrower further agrees to pay, and to save each Secured Party harmless
from all liability for, any stamp or other Taxes which may be payable in
connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes.
     Any expenses under this Section 12.3 shall be described and accounted for
by the Borrower in the DIP Approved Budget.
     SECTION 12.4. Indemnification. In consideration of the execution and
delivery of this Agreement by each Secured Party, each Obligor, jointly and
severally, hereby indemnifies, exonerates and holds each Secured Party and each
of their respective Affiliates, officers, directors, employees, agents,
advisors, attorneys and representatives (collectively, the “Indemnified
Parties”) free and harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages of whatever nature, and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought), including reasonable attorneys’ fees and disbursements, whether
incurred in connection with actions between or among the parties hereto or the
parties hereto and third parties (collectively, the “Indemnified Liabilities”),
incurred by the Indemnified Parties or any of them, except for Indemnified
Liabilities determined in the final judgment of a court of competent
jurisdiction to have arisen for the account of a particular Indemnified Party by
reason of the relevant Indemnified Party’s gross negligence or willful
misconduct, as a result of, or arising out of, or relating to:

127



--------------------------------------------------------------------------------



 



          (a) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transactions;
          (b) the entering into and performance of any Loan Document by any of
the Indemnified Parties (including any action brought by or on behalf of the
Parent or the Borrower, as applicable, as the result of any determination by the
Required Lenders pursuant to Article V not to fund any Credit Extension);
          (c) any investigation, litigation or proceeding related to any
acquisition or proposed acquisition by any Obligor or any Subsidiary thereof of
all or any portion of the Capital Securities or assets of any Person, whether or
not an Indemnified Party is party thereto;
          (d) any investigation, litigation or proceeding (including any
threatened investigation, litigation or proceeding) related to any environmental
cleanup, audit, compliance or other matter relating to any Obligor or any
Subsidiary with respect to the protection of the environment or relating to the
Release by any Obligor or any Subsidiary thereof of any Hazardous Material;
          (e) the presence on or under, or the escape, seepage, leakage,
spillage, discharge, emission, discharging or releases from, any real property
owned or operated by any Obligor or any Subsidiary of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or such Subsidiary; or
          (f) each Lender’s Environmental Liability (the indemnification herein
shall survive repayment of the Obligations and any transfer of the property of
any Obligor or any of its Subsidiaries by foreclosure or by a deed in lieu of
foreclosure for any Lender’s Environmental Liability, regardless of whether
caused by, or within the control of, such Obligor or such Subsidiary). Except
for Indemnified Liabilities determined in the final judgment of a court of
competent jurisdiction to have arisen for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct, each Obligor, and its successors and assigns, hereby
waive, release and agree not to make any claim or bring any cost recovery action
against any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted. It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, each Obligor’s obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.
     SECTION 12.5. Survival. The obligations of the Parent and the Borrower, as
the case may be, under Sections 4.3, 4.4, 4.5, 4.6, 12.3 and 12.4, and the
obligations of the Lenders under Section 10.1, shall in each case survive any
assignment from one Lender to another (in the case of Sections 12.3 and 12.4)
and the occurrence of the Maturity Date. The representations and

128



--------------------------------------------------------------------------------



 



warranties made by each Obligor in each Loan Document shall survive the
execution and delivery of such Loan Document.
     SECTION 12.6. Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
     SECTION 12.7. Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
     SECTION 12.8. Execution in Counterparts. This Agreement may be executed by
the parties hereto in several counterparts, each of which shall be an original
(whether such counterpart is originally executed or an electronic copy of an
original and each party hereto expressly waives its rights to receive originally
executed documents other than with respect to any Notes) and all of which shall
constitute together but one and the same agreement.
     SECTION 12.9. Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER
THAN THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES
(ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE “ISP
RULES”)) AND, AS TO MATTERS NOT GOVERNED BY THE ISP RULES, THE LAWS OF THE STATE
OF NEW YORK. The Loan Documents constitute the entire understanding among the
parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.
     SECTION 12.10. Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that neither the Parent nor the
Borrower may assign or transfer its rights or obligations hereunder without the
consent of all of the Lenders.
     SECTION 12.11. Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes. Subject to the provisions of the Eighth Amendment to
the Prepetition Credit Agreement, each Lender may assign, or sell participations
in, its Loans, DIP Letters of Credit and Commitments to one or more other
Persons in accordance with the terms set forth below.
     SECTION 12.11.1. Assignments. Any Lender may, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
assign

129



--------------------------------------------------------------------------------



 



to one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments, Loans or
Synthetic Deposits or at the time owing to it); provided that:
          (a) the aggregate amount of the Commitments (which for this purpose
includes Loans and Synthetic Deposits outstanding hereunder), principal
outstanding balance of the Loans or aggregate Synthetic Deposit of the assigning
Lender subject to each such assignment (determined as of the date the Lender
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000, unless (A) the
Administrative Agent otherwise consents (such consent not to be unreasonably
withheld or delayed); (B) such assignment is an assignment of the entire
remaining amount of the assigning Lender’s Commitments or Loans or Synthetic
Deposits at the time owing to it with respect to the Commitments, Loans or
Synthetic Deposits being assigned; or (C) such assignment is an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender;
provided that simultaneous assignments to or by two or more Related Funds shall
be treated as one assignment for purposes of the minimum assignment amount
requirement, provided, further, that for the purposes of this Section 12.11, no
Lender may assign separately its rights and obligations under its NM Loan, DIP
Letters of Credit and Roll-Up Loan (other than to or from a Related Prepetition
Lender who is a “fronting lender”);
          (b) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, Synthetic Deposits and/or the
Commitments assigned; and
          (c) the parties to each assignment shall (A) execute and deliver to
the Administrative Agent a Lender Assignment Agreement via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually), (B) pay to the Administrative
Agent a processing and recordation fee of $3,500 (which fee may be waived or
reduced in the sole discretion of the Administrative Agent) and (C) if the
Eligible Assignee is not a Lender, administrative details information with
respect to such Eligible Assignee and applicable tax forms.
     SECTION 12.11.2. Rights and Obligations of Assignment Parties. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
12.11.3, from and after the effective date specified in each Lender Assignment
Agreement, (i) the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Lender Assignment Agreement, have
the rights and obligations of a Lender under this Agreement, and (ii) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Lender Assignment Agreement, subject to Section 12.5, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto, but shall continue
to be entitled to the benefits of any provisions of this Agreement which by
their terms survive the termination of this Agreement). Any term or provision
hereof to the contrary notwithstanding, no portion of any Synthetic Deposit of
any assigning DIP L/C

130



--------------------------------------------------------------------------------



 



Lender shall be refunded in connection with any assignment by such DIP L/C
Lender, but instead (x) the applicable Eligible Assignee shall purchase from
such assigning DIP L/C Lender that portion of the Synthetic Deposit identified
in the applicable Lender Assignment Agreement for such consideration as mutually
agreed upon by such parties; and (y) such assigned portion of such Synthetic
Deposit shall remain on deposit in the Synthetic Deposit Account and, upon the
effectiveness of such assignment, shall become the Synthetic Deposit of such
Eligible Assignee. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with Sections 12.11.1 and
12.11.2 shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with
Section 12.11.4. If the consent of the Borrower to an assignment or to an
Eligible Assignee is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified in this
Section 12.11), the Borrower shall be deemed to have given its consent ten days
after the date notice thereof has been delivered by the assigning Lender
(through the Administrative Agent or ClearPar, LLC), unless such consent is
expressly refused by the Borrower prior to such tenth day.
     SECTION 12.11.3. Recordation of Assignments. The Administrative Agent shall
record each assignment made in accordance with this Section 12.11 in the
Register pursuant to clause (b) of Section 2.7. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. In connection with each assignment of
Synthetic Deposit Amounts, the Synthetic Deposit of the assignor Lender shall
not be released, but shall instead be purchased by the relevant assignee and
continue to be held for application (to the extent not already applied) in
accordance with Article II to satisfy such assignee’s obligations in respect of
Synthetic Deposit Account Loans and Synthetic Deposit Letters of Credit. Each
DIP L/C Lender agrees that immediately prior to each assignment by a DIP L/C
Lender (i) the Administrative Agent shall establish a new Synthetic Deposit
Sub-Account in the name of the assignee, (ii) unless otherwise consented to by
the Administrative Agent, a corresponding portion of the Synthetic Deposit
credited to the Synthetic Deposit Sub-Account of the assignor Lender shall be
purchased by the assignee and shall be transferred from the assignor’s Synthetic
Deposit Sub-Account to the assignee’s Synthetic Deposit Sub-Account and (iii) if
after giving effect to such assignment the Synthetic Deposit of the assignor
Lender shall be zero, the Administrative Agent shall close the Synthetic Deposit
Sub-Account of such assignor Lender.
     SECTION 12.11.4. Participations. Any Lender may, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to one
or more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments, Loans and/or the Synthetic Deposits owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce

131



--------------------------------------------------------------------------------



 



this Agreement; and to approve any amendment, modification or waiver of any
provision of this Agreement; and (iv) no Lender may separate its rights and
obligations under its NM Loan or Rolled-Up Loan when selling participations to
Participants, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to any of the items set forth in
Sections 12.11.1 through 12.11.4 or clause (f) of Section 12.1, in each case
except as otherwise specifically provided in a Loan Document. Subject to
Section 12.11.5, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1, 12.3 and 12.4 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.11.2. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 4.9 as though it were a
Lender, provided such Participant agrees to be subject to Section 4.8, as though
it were a Lender. Each Lender shall, as agent of the Borrower solely for the
purpose of this Section 12.11, record in book entries maintained by such Lender
the name and the amount of the participating interest of each Participant
entitled to receive payments in respect of any participating interests sold
pursuant to this Section.
     SECTION 12.11.5. Recordation of Participations. Each Credit Party that
sells a participation interest in any Loan Commitment or other interest to a
Participant shall, as agent for the Borrower solely for the purpose of this
Section 12.11, record in book entries maintained by such Credit Party the name
and amounts of the participating interest of each Participant entitled to
receive payments in respect of such interest.
     SECTION 12.11.6. Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.3, 4.4, 4.6, 12.3 and 12.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Non-U.S. Credit Party if it were a Lender shall not
be entitled to the benefits of Section 4.6 unless the Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with the requirements set forth in
Section 4.6 as though it were a Lender. In addition, if at the time of the sale
of such participation, any greater Taxes subject to payment under Section 4.6
would apply to the Participant than applied to the applicable Lender, then such
Participant shall not be entitled to any payment under Section 4.6 with respect
to the portion of such Taxes as exceeds the Taxes applicable to the Lender at
the time of the sale of the participation unless the Participant’s request for
the Borrower’s prior written consent for the participation described in the
first sentence of this clause states that such greater Taxes would be applicable
to such Participant.
     SECTION 12.11.7. Pledges by Lenders. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

132



--------------------------------------------------------------------------------



 



     SECTION 12.11.8. Replacement Lenders. In the event that (i) a DIP L/C
Lender is an Affected Lender, (ii) a DIP L/C Lender’s capital status, as
determined by its principal federal or state supervisor or other applicable
Governmental Authority (if applicable), is rated at or below “undercapitalized,”
(iii) S&P or Moody’s shall, after the date that any Person becomes a DIP L/C
Lender, downgrade the long-term certificate of deposit or unsecured long-term
debt ratings of such Lender, and the resulting ratings shall be below BBB- or
Baa3, respectively, or the equivalent, or (iv) in the case of a DIP L/C Lender
that does not have a long-term certificate of deposit rating provided by both
S&P and Moody’s or a long-term unsecured debt rating provided by both S&P and
Moody’s, such DIP L/C Lender, as applicable, suffers a material adverse change
in its financial condition or a material impairment in its ability to honor its
obligation to fund any Loan or to reimburse the DIP Letter of Credit Issuer for
any Reimbursement Obligation pursuant to Section 2.6.1, each DIP Letter of
Credit Issuer and, in the case of an event described in clauses (i) through
(iii) above, the Borrower shall have the right, but not the obligation, upon
notice to such DIP L/C Lender, as applicable, and the Administrative Agent, to
replace such DIP L/C Lender, as applicable, with a financial institution (a
“Replacement Lender”) acceptable to the Borrower and the Administrative Agent
(such consents not to be unreasonably withheld or delayed; provided that no such
consent shall be required if the Replacement Lender is an existing DIP L/C
Lender and upon .the occurrence of any event described in clauses (i) through
(iv) above, each such DIP L/C Lender, as applicable, hereby agrees to transfer
and assign (in accordance with this Section 12.11) all of its Commitments and
other rights and obligations under the Loan Documents (including Reimbursement
Obligations) to such Replacement Lender; provided that (i) such assignment shall
be without recourse, representation or warranty (other than that such Lender
owns the Commitments, Loans and Notes being assigned, free and clear of any
Liens) and (ii) the purchase price paid by the Replacement Lender shall be in
the amount of such DIP L/C Lender’s Synthetic Deposit and its Percentage of
outstanding Reimbursement Obligations, in each case, together with all accrued
and unpaid interest and fees in respect thereof, plus all other amounts (other
than the amounts (if any) demanded and unreimbursed under Sections 4.2 through
(and including) 4.6, which shall be paid by the Borrower), owing to such DIP L/C
Lender hereunder. Upon any such termination or assignment, such DIP L/C Lender,
as applicable, shall cease to be a party hereto but shall continue to be
entitled to the benefits of, and subject to the obligations of, any provisions
of this Agreement that by their terms survive the termination of this Agreement.
     SECTION 12.11.9. Funding Through an SPC. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (an “SPC”), identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the
Borrower, the option to provide to the Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Loan and (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of an Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting

133



--------------------------------------------------------------------------------



 



Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this clause, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower, the Administrative Agent or the Syndication Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower, the Syndication Agent and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any nonpublic information relating to its Loans to any rating
agency, commercial paper dealer or provider of any surety, guarantee or credit
or liquidity enhancement to such SPC. This section may not be amended without
the written consent of the SPC. The Borrower acknowledges and agrees, subject to
the next sentence, that, to the fullest extent permitted under applicable law,
each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9, 12.3 and 12.4,
shall be considered a Lender. The Borrower shall not be required to pay any
amount under Sections 4.3, 4.4, 4.5, 4.6, 12.3 and 12.4 that is greater than the
amount which it would have been required to pay had no grant been made by a
Granting Lender to a SPC.
     SECTION 12.11.10. Assignments to Prepetition Lenders on Each Reallocation
Date. On each Reallocation Date, each Prepetition Lender that is not a
Reallocation Date Lender at such time shall be offered the opportunity to
purchase Initial NM Loans and Synthetic Deposits and/or assume NM Commitments
from the Reallocation Date Lenders in an amount equal to its Prepetition Credit
Percentage of the aggregate amount of the Initial NM Loans, NM Commitments and
Synthetic Deposits outstanding at such time subject to the following terms and
conditions:
          (a) Within five (5) Business Days of the Closing Date, the
Administrative Agent shall notify (which notice shall include instructions to
the Prepetition Lenders of the procedure they must follow to become Lenders
hereunder) the administrative agent for the Prepetition Lenders under the
Prepetition Credit Agreement of the funding of the Initial NM Loans and
Synthetic Deposits (the “Closing Date Notice”) and instruct such administrative
agent to inform the Prepetition Lenders of such funding;
          (b) Promptly following receipt of the Closing Date Notice, but in no
event later than the time and date specified within such Closing Date Notice,
each Prepetition Lender wishing to become an NM Lender and/or DIP L/C Lender
must return a signed counterpart of the Closing Date Notice or such other form
specified therein (the “DIP Participation Election”) to the Administrative
Agent, indicating its decision to purchase its Prepetition Credit Percentage
(and, for the avoidance of doubt, no more or

134



--------------------------------------------------------------------------------



 



less than its Prepetition Credit Percentage) of the aggregate Initial NM Loans,
NM Commitments and Synthetic Deposits outstanding at such time.
          (c) Each Prepetition Lender that returns a signed counterpart of the
DIP Participation Election to the Administrative Agent in accordance with the
foregoing clause (b) shall pay to the Administrative Agent, for the benefit of
the Reallocation Date Lenders, an amount equal to the aggregate principal amount
less an original issue discount of 3.00% of the NM Loans or Synthetic Deposits
(the total of such amounts being the “Purchase Price”) that it has elected to
purchase in its DIP Participation Election, no later than the time and date
specified in the Closing Date Notice, as the purchase price of such Initial NM
Loans and/or or Synthetic Deposits.
          (d) The aggregate Purchase Price tendered to the Administrative Agent
by all Prepetition Lenders in accordance with the foregoing clause (c) shall be
distributed ratably to the Reallocation Date Lenders in accordance with their
combined NM Percentage and Synthetic Deposit Percentage.
          (e) Following receipt of any Purchase Price by the Administrative
Agent, each Reallocation Date Lender shall (i) be deemed for all purposes
hereunder (including by reflection of such assignment in the Register) to have
assigned a portion of its Initial NM Loans, NM Commitments and Synthetic
Deposits, if any, to each Prepetition Lender that has paid a portion of the
Purchase Price in a principal amount equal to the amount of such Purchase Price
received by it that was tendered by such Lender and (ii) be deemed for all
purposes hereunder (including by reflection of such exchange in the Register) to
have exchanged (via a simultaneous assignment) a portion of its Roll-Up Loans in
an aggregate principal amount equal to the amount of Initial NM Loans and
Synthetic Deposits assigned by it pursuant to the foregoing clause (i) for an
equal principal amount of Prepetition Loans held by the Prepetition Lenders.
          (f) Each assumption of NM Commitments by the Prepetition Lenders
participating in the DIP Loan Facility pursuant to, and in accordance with the
terms of, this Section 12.11.10, shall also be accompanied by an assignment of
Additional Roll-Up Entitlements in an amount equal to the NM Commitments of such
Prepetition Lender so assumed. Such assumption of NM Commitments and assignment
of Additional Roll-Up Entitlements shall reduce the outstanding NM Commitments
and Additional Roll-Up Entitlements of the Reallocation Date Lenders on a pro
rata basis, in accordance with each such Reallocation Date Lender’s combined NM
Percentage and Synthetic Deposit Percentage.
     SECTION 12.12. Other Transactions. Nothing contained herein shall preclude
the Administrative Agent, the DIP Letter of Credit Issuer or any other Lender
from engaging in any transaction, in addition to those contemplated by the Loan
Documents, with the Parent, the Borrower or any of their respective Affiliates
in which the Parent, the Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.
     SECTION 12.13. Independence of Covenants and Default Provisions. All
covenants and default provisions contained in this Agreement or any other Loan
Document shall be given

135



--------------------------------------------------------------------------------



 



independent effect such that, in the event a particular action or condition is
not permitted by any of such covenants or default provisions, the fact that it
would be permitted by an exception to, or be otherwise within the limitations
of, another covenant or default provision shall not, unless expressly so
provided in such first covenant or default provision, avoid the occurrence of a
Default if such action is taken or such condition exists.
     SECTION 12.14. Confidentiality. (a) Subject to the provisions of clause (b)
of this Section 12.14, each Lender agrees that it will use its reasonable best
efforts not to disclose without the prior written consent of the Borrower (other
than to its employees, auditors, advisors or counsel or to another Lender if the
Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information, provided
that such Persons shall be subject to the provisions of this Section 12.14 to
the same extent as such Lender) any information which is now or in the future
furnished pursuant to this Agreement or any other Loan Document, provided that
any Lender may disclose any such information (i) as has become generally
available to the public other than by virtue of a breach of this clause (i) by
the respective Lender or any other Person to whom such Lender has provided such
information as permitted by this Section 12.14, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the Administrative Agent, (vi) to any pledgee referred to in clause (g)
of Section 12.11 or any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender, provided that such
prospective transferee agrees to be bound by the confidentiality provisions
contained in this Section 12.14, (vii) to any direct or indirect contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to- be bound by the provisions of this
Section 12.14) and (viii) to the NAIC or any similar organization of any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender.
     (b) Each of the Parent and the Borrower hereby acknowledges and agrees that
each Lender may share with any of its Affiliates, and such Affiliates may share
with such Lender, any information related to the Parent, the Borrower or any of
their respective Subsidiaries, provided such Persons shall be subject to the
provisions of this Section 12.14 to the same extent as such Lender.
     (i) Notwithstanding the foregoing paragraphs of this Section 12.14, any
party to this Agreement (and each Affiliate, director, officer, employee, agent
or representative of the foregoing or such Affiliate) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any

136



--------------------------------------------------------------------------------



 



confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of any negotiations, or (c) any financial, business, legal or personal
information of or regarding a party or its affiliates, or of or regarding any
participants or potential participants in the transactions contemplated herein
(or any of their respective affiliates), in each case to the extent such other
information is not related to the tax treatment or tax structure of the
transactions contemplated herein.
     SECTION 12.15. Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE DIP LETTER
OF CREDIT ISSUER, THE PARENT OR THE BORROWER IN CONNECTION HEREWITH OR THEREWITH
SHALL BE BROUGHT AND MAINTAINED IN THE BANKRUPTCY COURT OR THE COURTS OF THE
STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH OF THE PARENT AND THE BORROWER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES
SPECIFIED IN SECTION 12.2. EACH OF THE PARENT AND THE BORROWER HEREBY EXPRESSLY
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT
EITHER THE PARENT OR THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH OF THE PARENT AND THE
BORROWER HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
     SECTION 12.16. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER,
EACH DIP LETTER OF CREDIT ISSUER, THE PARENT AND THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR
ANY

137



--------------------------------------------------------------------------------



 



COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, SUCH DIP LETTER OF CREDIT
ISSUER, THE PARENT OR THE BORROWER IN CONNECTION THEREWITH. EACH OF PARENT AND
THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT, EACH LENDER AND THE DIP LETTER OF
CREDIT ISSUER ENTERING INTO THE LOAN DOCUMENTS.
     SECTION 12.17. Counsel Representation. EACH OF THE PARENT AND THE BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE
NEGOTIATION OF THIS AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING
THE BORROWER TO ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING
OR PREPARATION OF THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR
REMEDIES OF THE ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES IS HEREBY
WAIVED BY THE BORROWER.
     SECTION 12.18. PATRIOT Act. Each Lender hereby notifies the Parent and the
Borrower that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Parent and Borrower,
which information includes the name and address of the Parent and the Borrower
and other information that will allow such Lender to identify the Parent and the
Borrower in accordance with the PATRIOT Act.
     SECTION 12.19. Certain Matters Relating to Roll-Up Loans. Each Lender and
the DIP Letter of Credit Issuer each agrees on behalf of itself and its
Affiliates that it shall not, and shall not permit any of its Affiliates (on
such Lender’s or DIP Letter of Credit Issuer’s behalf) to, commence litigation,
arbitration, suit, proceeding, claim, case or other action against any Lender,
the DIP Letter of Credit Issuer or the Administrative Agent or take any action
in support thereof, with respect to any claim, disgorgement, counterclaim,
recoupment, offset or other cause of action under any theory at law or in equity
arising under the Prepetition Credit Agreement relating to the Roll-Up Loans,
including any sharing or other provision thereof. Each Lender and the DIP Letter
of Credit Issuer each acknowledges and agrees, on behalf of itself and its
successors and assigns of any NM Commitment or Loan, that the agreements set
forth in this Section 12.19 shall be binding upon and inure to the benefit of
any such successors and assigns.
     SECTION 12.20. Parallel Debt with Respect to Obligations Enforceable Under
Dutch Law.
     SECTION 12.20.1. Each Obligor irrevocably and unconditionally undertakes
(and to the extent necessary undertakes in advance (bij voorbaat)) to pay to the
Collateral Agent amounts equal to any amounts owing from time to time by that
Obligor to any Secured Party under any Loan Document as and when those amounts
are due.

138



--------------------------------------------------------------------------------



 



     SECTION 12.20.2. Each Obligor and the Collateral Agent and the other
Secured Parties acknowledge that the obligations of each Obligor under
Section 12.20.1 are several and are separate and independent (eigen zelfstandige
verplichtingen) from, and shall not in any way limit or affect, the
corresponding obligations of that Obligor to any Secured Party under any Loan
Document (its “Corresponding Debt”) nor shall the amounts for which each Obligor
is liable under Section 12.20.1 (its “Parallel Debt”) be limited or affected in
any way by its Corresponding Debt provided that:
          (a) the Parallel Debt of each Obligor shall be decreased to the extent
that its Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and
          (b) the Corresponding Debt of each Obligor shall be decreased to the
extent that its Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged; and
          (c) the amount of the Parallel Debt of each Obligor shall at all times
be equal to the amount of its Corresponding Debt.
     SECTION 12.20.3. For the purpose of this Section 12.20, the Collateral
Agent acts in its own name and on behalf of itself and not as agent,
representative or trustee of any other Secured Party, and its claims in respect
of each Parallel Debt shall not be held on trust.
     SECTION 12.20.4. The Collateral granted under the Collateral Documents to
the Collateral Agent to secure each Parallel Debt is granted to the Collateral
Agent in its capacity as sole creditor of each Parallel Debt.
     SECTION 12.20.5. All monies received or recovered by the Collateral Agent
pursuant to this Section 12.20, and all amounts received or recovered by the
Collateral Agent from or by the enforcement of any Collateral granted to secure
each Parallel Debt, shall be applied in accordance with Sections 3.1.2, 4.7 and
4.8.
     SECTION 12.20.6. Without limiting or affecting the Collateral Agent’s
rights against the Obligors (whether under this Section 12.20 or under any other
provision of the Loan Documents), each Obligor acknowledges that:
          (a) nothing in this Section 12.20 shall impose any obligation on the
Collateral Agent to advance any sum to any Obligor or otherwise under any Loan
Document, except in its capacity as Lender; and
          (b) for the purpose of any vote taken under any Loan Document, the
Collateral Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender.
     SECTION 12.20.7. For the avoidance of doubt:

139



--------------------------------------------------------------------------------



 



          (a) the Parallel Debt of each Obligor will become due and payable
(opeisbaar) at the same time its Corresponding Debt becomes due and payable; and
          (b) without prejudice to this Section 12.20 an Obligor may not repay
or prepay its Parallel Debt unless directed to do so by the Collateral Agent or
the Collateral is enforced by the Collateral Agent.
     SECTION 12.21. Consent to Amendment of Prepetition Credit Agreement. Each
Lender in its capacity as a Lender under the Prepetition Credit Agreement,
hereby consents and agrees that the Prepetition Credit Agreement (each
subsequent capitalized term in this paragraph has the meaning given thereto in
the Prepetition Credit Agreement) be hereby amended to permit the Borrower,
notwithstanding the occurrence and continuation of any Default, to continue
Loans, or convert Loans into, LIBO Rate Loans with an Interest Period of one
month.
[SIGNATURE PAGES FOLLOW]

140



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

            CHAMPION HOME BUILDERS CO.
      By:           Name:           Title:      

Signature Page to the DIP Credit Agreement

 



--------------------------------------------------------------------------------



 



            CHAMPION ENTERPRISES, INC.
      By:           Name:           Title:      

Signature Page to the DIP Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and as a Lender
      By:           Name:           Title:        

                  By:           Name:           Title:      

Signature Page to the DIP Credit Agreement

 